Exhibit 10.7

 

AIA Document A121/CMc and AGC Document 565

Standard Form of Agreement Between
Owner and Construction Manager

where the Construction Manager is also

THE CONSTRUCTOR

 

1991 Edition - Electronic Format

 

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES: CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION. AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D401.

 

The 1987 Edition of AIA Document A201, General conditions of the contract for
construction, is referred to herein. This agreement requires modification if
other general conditions are utilized.

 

Portions of this document are derived from AIA Document A111, Standard Form of
Agreement Between the Owner and Contractor where the basis of payment is the
Cost of the Work Plus a Fee, copyright
1920,1925,1951,1958,1961,1963,1967,1974,1978,© 1987 by The American Institute of
Architects; other portions are derived from AGC Document 500.  Copyright 1980 by
The Associated General Contractors of American.  Material in this Document
differing from that found in AIA Document A111 and AGC Document 500 is
copyrighted 1991 by The American Institute of Architects and The Associated
General Contractors of America.  Reproduction of the material herein or
substantial quotation of its provisions without written permission of AIA and
AGC violates the copyright laws of the United States and will subject the
violator to legal prosecution.

 

AGREEMENT

made as of the first day of September in the year of Two Thousand and one.

(In words, indicate day, month and year)

 

BETWEEN the owner:

(Name and address)

Wheeling Island Gaming. Inc.

One South Stone Street

Wheeling, West Virginia 26003(“Owner”)

 

and the Construction Manager:

(Name and Address)

Louis P. Ciminelli Construction Company, Inc.

The Cyclorama Building, 369 Franklin Street

Buffalo, New York 14202 (“Construction Manager” or “Constructor”)

 

The Project is:

(Name, address and brief description)

The “Project” consists of preconstruction and construction services as
hereinafter set forth; The preconstruction services shall consist of the
evaluation of the Owner’s program, scheduling and construction budget
formulation, and such additional services as are set forth in this Agreement,
for the construction of an approximately 279,100 square foot facility which will
house a casino, gaming facility, entertainment center, covered parking facility
and hotel, located at One South Stone Street, Wheeling, West Virginia (the
“Site” or “site”), as is more fully set forth in the Project Manual, Drawings
and Specifications, which are incorporated by reference herein. Construction
consists of a conventionally constructed facility to house a gaming facility,
restaurants, bar, entertainment area, covered parking facility, and hotel all as
is more fully set forth in the guaranteed maximum price proposal, including all
qualifications and assumptions thereto, and together with all exhibits,
schedules, riders, addenda and attachments thereto, which has or shall be signed
by the Owner and Constructor once accepted, and incorporated herein as Amendment
No.1 hereto (the “GMP Presentation”).  Included in the Project are all costs
associated with development of the Site, and acquisition and installation of all
steel, masonry, carpentry, electrical, plumbing and HVAC work, together with the
costs associated with acquisition and installation of all improvements to
complete the Project, including but not limited to, developing the casino theme.
The Constructor will hereafter purchase all items associated with the Project
directly, including but not limited to, construction materials. The Project does
not include costs associated with the purchase of furniture, furnishings, gaming
machines, kitchen equipment and security & surveillance items, which shall be
Owner’s responsibility to acquire and install, and Constructor’s

--------------------------------------------------------------------------------

©1991 - THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.;
WASHINGTON; D.C. 20006-5292. AIA DOCUMENT AIA121/CMC AND AGC DOCUMENT 565 -
OWNER-CONSTRUCTION MANAGER AGREEMENT - 1991 EDITION - AIA® - AGC - © 1991 - THE
ASSOCIATED GENERAL CONTRACTORS OF AMERICA, 1957 E STREET, N.W., WASHINGTON,
D.C., 20006-5209.  WARNING: Unlicensed photocopying violates U.S. copyright laws
and is subject to legal prosecution. This document was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until the date of expiration as noted below, expiration as
noted below, expiration as noted below, expiration as noted below.  User
Document: Revised Main Agreement.aia — 7/18/2002.  AIA License Number 1135994,
which expires on 6/30/2003.

 

Electronic Format A121/CMc-1991

 

--------------------------------------------------------------------------------


 

responsibility to coordinate and schedule its installation.

 

The Architect is:

(Name and address)

Jeter, Cook & Jepson Architects, Inc.

450 Church Street

Hartford, Connecticut 06103 (“Architect”)

 

The Owner and Construction Manager agree as set forth below.

 

Table of Contents

 

ARTICLE 1  GENERAL PROVISIONS

 

1.1

Relationship of Parties

 

1.2

General Conditions

 

 

 

ARTICLE 2  CONSTRUCTION MANAGER’S RESPONSIBILITIES

 

2.1

Preconstruction Phase

 

2.2

Guaranteed Maximum Price Proposal and Contract Time

 

2.3

Construction Phase

 

2.4

Professional Services

 

2.5

Unsafe Materials

 

 

 

ARTICLE 3  OWNER’S RESPONSIBILITIES

 

3.1

Information and Services

 

3.2

Owner’s Designated Representative

 

3.3

Architect

 

3.4

Legal Requirements

 

 

 

ARTICLE 4  COMPENSATION AND PAYMENTS FOR PRE-CONSTRUCTION PHASE SERVICES

 

4.1

Compensation

 

4.2

Payments

 

 

 

ARTICLE 5  COMPENSATION FOR CONSTRUCTION PHASE SERVICES

 

5.1

Compensation

 

5.2

Guaranteed Maximum Price

 

5.3

Changes in the Work

 

 

 

ARTICLE 6  COST OF THE WORK FOR CONSTRUCTION PHASE

 

6.1

Costs To be Reimbursed

 

6.2

Costs Not To Be Reimbursed

 

6.3

Discounts, Rebates and Refunds

 

6.4

Accounting Records

 

 

 

ARTICLE 7  CONSTRUCTION PHASE

 

7.1

Progress Payments

 

7.2

Final Payment

 

 

 

ARTICLE 8  INSURANCE AND BONDS

 

8.1

Insurance Required of the Construction Manager

 

8.2

Insurance Required of the Owner

 

8.3

Performance Bond and Payment Bond

 

 

 

ARTICLE 9  MISCELLANEOUS PROVISIONS

 

9.1

Dispute Resolution for the Preconstruction Phase

 

9.2

Dispute Resolution for the Construction Phase

 

9.3

Other Provisions

 

 

 

ARTICLE 10  TERMINATION OR SUSPENSION

 

10.1

Termination Prior to Establishing Guaranteed Maximum Price

 

10.2

Termination Subsequent to Establishing Guaranteed Maximum Price

 

10.3

Suspension

 

 

 

ARTICLE 11  OTHER CONDITIONS AND SERVICES

 

Attachments:

AMENDMENT NO. 1 to Agreement Between Owner and Construction Manager.

 

 

2

--------------------------------------------------------------------------------


Standard Form of Agreement Between Owner and Construction

 

Manager Where the Construction Manager is also the Constructor

 

ARTICLE 1

GENERAL PROVISIONS

 

1.1        RELATIONSHIP OF PARTIES

 

The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement, and covenants with the Owner to
furnish the Construction Manager’s reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner.  The
Construction Manager shall furnish construction administration and management
services and use the Construction Manager’s best efforts to perform the Project
in an expeditious and economical manner consistent with the interest of the
Owner.  The Owner shall endeavor to promote harmony and cooperation among the
Owner, Architect, Construction Manager and other persons or entities employed by
the Owner for the Project.

 

1.2        GENERAL CONDITIONS

 

For the Preconstruction Phase and Construction Phase, the General Conditions of
the Contract shall be the 1987 1997 Edition of ALA Document A201, General
Conditions of the Contract for Construction, which is attached hereto and made a
part hereof as Attachment 1, incorporated herein by reference.  For the
Preconstruction Phase, or in the event that the Preconstruction and Construction
Phases proceed concurrently, AIA Document A201 shall apply to the
Preconstruction Phase only as specifically provided in this Agreement.  The term
“Contractor” as used in AIA Document A201, attached hereto and made a part
hereof as Attachment 1, shall mean the “Construction Manager” or “Constructor”.

 

ARTICLE 2
CONSTRUCTION MANAGER’S
RESPONSIBILITIES

 

The Construction Manager shall perform the services described in this Article. 
The services to be provided under Paragraphs 2.1 and 2.2 constitute the
Preconstruction Phase services.  If the Owner and Constitution Manager agree,
after consultation with the Architect, the Construction Phase may commence
before the Preconstruction Phase is completed, in which case both phases shall
proceed concurrently.

 

2.1        PRECONSTRUCTION PHASE

 

2.1.1     PRELIMINARY EVALUATION

 

The Construction Manager shall provide a preliminary evaluation of  the Owner’s
program and Project budget requirements, each in terms of the other.

 

2.1.2     CONSULTATION

 

The Construction Manager with the Architect shall jointly schedule and attend
regular meetings with the Owner and Architect.  The Construction Manager shall
consult with the Owner and Architect regarding site use and improvements, and
the selection of materials, building systems and equipment.  The Construction
Manager shall provide recommendations on construction feasibility; actions
designed to minimize adverse effects of labor or material shortages; time
requirements for procurement, installation and construction completion; and
factors related to construction cost including estimates of alternative designs
or materials, preliminary budgets and possible economies, and a cash flow
schedule (“Cash Flow Schedule”), showing the timing and amounts of cash flow
necessary from Owner for completion of the Project on time.  The Cash flow
Schedule shall be updated along with any updates of the Project schedule or as
may be otherwise reasonably requested by Owner.

 

2.1.3     PRELIMINARY PROJECT SCHEDULE

 

When Project requirements described in Subparagraph 3.1.1 have been sufficiently
identified, the Construction manager shall prepare, and periodically update, a
preliminary Project schedule for the Architect’s review and the Owner’s
approval.  The Construction Manager shall obtain the Architect’s approval of the
portion of the preliminary Project schedule relating to the performance of  the
Architect’s services.  The Construction Manager shall coordinated and integrate
the preliminary Project schedule with the services and activities of the Owner,
Architect and Construction Manager.  As design proceeds, the preliminary Project
schedule shall be updated to indicate proposed activity sequences and durations,
milestone dates for receipt and approval of pertinent information, submittal of
a Guaranteed Maximum Price proposal, preparation and processing of shop drawings
and samples, delivery of materials or equipment requiring long-lead time
procurement, Owner’s occupancy requirements showing portions of the Project
having occupancy priority, and proposed date of Substantial Completion.  If
preliminary Project schedule updates indicate that previously approved schedules
may not be met, the Construction Manager shall make appropriate recommendations
to the Owner and Architect.

 

2.1.4     PHASED CONSTRUCTION

 

The Construction Manager shall make recommendations to the Owner and Architect
regarding the phased issuance of Drawings and Specifications to facilitate
phased construction of the Work, if such phased construction is appropriate for
the

 

3

--------------------------------------------------------------------------------


 

Project, taking into consideration such factors as economies, time of
performance, availability of labor and materials, and provisions for temporary
facilities.

 

2.1.5     PRELIMINARY COST ESTIMATES

 

2.1.5.1  When the Owner has sufficiently identified the Project requirements and
the Architect has prepared other basic design criteria, the Construction Manager
shall prepare, for the review of the Architect and approval of the Owner, a
preliminary cost conceptual estimate utilizing area, volume or similar
conceptual estimating techniques.

 

2.1.5.2  When Schematic Design Documents have been prepared by the Architect and
approved by the Owner, the Construction Manager shall prepare for the review of
the Architect and approval of the Owner, a more detailed schematic estimate with
supporting data.  During the preparation of the Design Development Documents,
the Construction Manager shall update and refine this estimate at appropriate
intervals agreed to by the Owner, Architect and Construction Manager.

 

2.1.5.3  When Design Development Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare a detailed
design development estimate with supporting data for review by the Architect and
approval by the Owner. During the preparation of the Construction Documents, the
Construction Manager shall update and refine this estimate at appropriate
intervals agreed to by the Owner, Architect and Construction Manager.

 

2.1.5.4  If any estimate submitted to the Owner exceeds previously approved
estimate or the Owner’s budget, the Construction Manager shall make appropriate
recommendations to the Owner and Architect.

 

2.1.6     SUBCONTRACTORS AND SUPPLIERS

 

The Construction Manager shall seek to develop subcontractor interest in the
Project and shall furnish to the Owner and Architect for their information a
list of possible subcontractors, including suppliers who are to furnish
materials or equipment fabricated to a special design, from whom proposals will
be requested for each principal portion of the Work.  The Architect will
promptly reply in writing to the Construction Manager if the Architect or Owner
know of any objection to such subcontractor or supplier.  The receipt of such
list shall not require the Owner or Architect to investigate the qualifications
of proposed subcontractors or suppliers, nor shall it waive the right of the
Owner or Architect later to object to or reject any proposed subcontractor or
supplier.

 

2.1.7     LONG-LEAD TIME ITEMS

 

The Construction Manager shall recommend to the Owner and Architect a schedule
for procurement of long-lead time items which will constitute part of the Work
as required to meet the Project schedule.  If such long-lead time items are
procured by the Owner, they shall be procured on terms and condition acceptable
to the Construction Manager.  Upon the Owner’s acceptance of the Construction
Manager’s Guaranteed Maximum Price proposal, all contracts for such items shall
be assigned by the Owner to the Construction Manager, who shall accept
responsibility for such items as if procured by the Construction Manager.  The
Construction Manager shall expedite the delivery of long-lead time items.

 

2.1.8     EXTENT OF RESPONSIBILITY

 

The Construction Manager does not warrant or guarantee estimate and schedules
except as may be included as part  of the Guaranteed Maximum Price.  Te
recommendations and advice of the Construction Manager concerning design
alternatives shall be subject to the review and approval of the Owner and the
Owner’s professional consultants.  It is not the Construction Manager’s
responsibility to ascertain that the Drawings and Specifications are in
accordance with applicable laws, statutes, ordinances, building codes, rules and
regulations.  However, if the Construction Manager recognizes that portions of
the Drawings and Specifications are at variance therewith, the Construction
Manager shall promptly notify the Architect and Owner in writing.

 

2.1.9     EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION

 

The Construction Manager shall comply with applicable laws, regulations and
special requirements of the Contract Documents regarding equal employment
opportunity and affirmative action programs.

 

2.2        GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME

 

2.2.1                        When the Drawings and Specifications are
sufficiently complete. When the construction drawings and specifications are 60%
complete and the Owner’s intent is 100% identified, the Construction Manager
shall propose a Guaranteed Maximum Price (“GMP”), which shall be the sum of the
estimated Cost of the Work and the Construction Manager’s Fee.  As of the date
execution hereof by Construction Manager, which date is indicated on the
signature page of this Agreement the parties hereto agree that the GMP is
$42,913,834.00.

 

2.2.2                        As the Drawings and Specifications may not be
finished at the time the Guaranteed Maximum Price proposal is prepared, the
Construction Manager shall provide in the Guaranteed Maximum Price for further
development of the Drawings and Specifications by the Architect that is
consistent with the Contract Documents and reasonably inferable therefrom.  Such
further development does not include such things as changes in scope, systems,
kinds and quality of materials, finishes or equipment, all of which, if
required, shall

 

4

--------------------------------------------------------------------------------


 

be incorporated by Change Order; provided however, any charges to the Owner by
the Architect, any subcontractors or any consultants for additional labor
services or materials caused by or resulting from the act or omission of the
Constructor, including without limitation, charges for charges to the Work
necessitated by any act or omission of the Constructor which do not meet the
terms of the Contract Documents, and any charges for remedial repairs which may
be required as the result thereof, or for excessive claims, or shop drawings or
submittals beyond the number reasonably anticipated on a project similar in
scope shall be paid by the Constructor and not come from the Construction
Manager’s Contingency provided that such claims shop drawings or submittals do
not result from the Architect’s errors and omissions.

 

2.2.3     The estimated Cost of the Work shall include the “Construction
Manager’s Contingency” which shall equal a sum equal to 5% of the GMP excluding
the Construction Manager’s Fee, and shall be for the Construction Manager’s use
to cover a sum established by the Construction Manager for the Construction
Manager’s exclusive use to cover costs arising under Subparagraph. 2.2.2 and
other costs which are properly reimbursable as Cost of the Work but not the
basis for a Change Order.  The use of any of the Construction Manager’s
Contingency shall be specifically set out in each monthly requisition for
Owner’s and Architect’s review in accordance with the Contract Documents. 
Provided that the Constructor has given the Owner prior written notice of the
Constructor’s Intent to take actions or to incur costs which will be charged to
the Construction Manager’s Contingency and the Owner has not objected to the
proposed action or cost within seven (7) business days of receipt of the
Constructor’s notice the Construction Manager’s Contingency may be applied in
accordance herewith and as proposed by the Construction Manager.

 

2.2.4     BASIS OF GUARANTEED MAXIMUM PRICE

 

The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include:

 

.1               A list of Drawings and Specifications, including all addenda
thereto and the Conditions of the Contract, which were used in preparation of
the Guaranteed Maximum Price proposal.

 

.2               A detailed list and description of allowances and statement of
their basis.

 

.3               A list of the clarifications and assumptions made by the
Construction Manager in the preparation of the Guaranteed Maximum Price proposal
to supplement the information contained in the Drawings and Specifications.

 

.4               The proposed Guaranteed Maximum Price, including a statement of
the estimated cost, consolidated and summarized by trade categories, allowances
contingency and other items (as well as the detailed breakdown of the casino
component of the Project and the hotel component of the Project and the fees
that comprise the Guaranteed Maximum Price). organized by trade categories,
allowances, contingency, and other items and the fee that comprise the
Guaranteed Maximum Price.

 

.5               The Date of Substantial Completion, as well as all other dates,
 upon which the proposed Guaranteed Maximum Price is based, and a schedule of
the Construction Documents issuance date upon which the date of substantial
Completion, and other benchmark dates are is based.

 

2.2.5     The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal and the written statement of its
basis. In the event that the Owner or Architect discovers any inconsistencies or
inaccuracies in the information presented, they shall promptly notify the
Construction Manager, who shall make appropriate adjustments to the Guaranteed
Maximum Price proposal, its basis or both.

 

2.2.6     Unless the Owner accepts the Guaranteed Maximum Price proposal in
writing on or before the date specified in the proposal for such acceptance and
so notifies the Construction Manager, the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construction Manager.

 

2.2.7     Prior to the Owner’s acceptance of the Construction Manager’s
Guaranteed Maximum Price proposal and issuance of a Notice to Proceed, the
Construction Manager shall not incur any cost to be reimbursed as part of the
Cost of the Work  except as the Owner may specifically authorize in writing.

 

2.2.8     Upon acceptance by the Owner of the Guaranteed Maximum Price proposal,
the Guaranteed Maximum Price and its basis shall be set forth in Amendment No.
1.  The Guaranteed Maximum Price shall be subject to additions and deductions by
a change in the Work as provided in the Contract Document and the date of
Substantial Completion shall be subject to adjustment as provided in the
Contract Documents.

 

2.2.9     The Owner shall authorize and cause the Architect to

 

5

--------------------------------------------------------------------------------


 

revise the Drawings and Specifications to the extent necessary to reflect the
agreed-upon assumptions and clarifications contained in Amendment No. 1.  Such
revised Drawings and Specifications shall be furnished to the Construction
Manager in accordance with schedules agreed to by the Owner, Architect and
Construction Manager.  The Construction Manager shall promptly notify the
Architect and Owner if such revised Drawings and Specifications are inconsistent
with agreed-upon assumptions and clarifications.

 

2.2.10   The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established.

 

2.3        CONSTRUCTION PHASE

 

2.3.1     GENERAL

 

2.3.1.1  The Construction Phase shall commence on the earlier of :

(1)

 

the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum Price
proposal and issuance of a Notice to Proceed, or

 

(2)

 

the Owner’s first authorization to the Construction Manager to:

 

 

(a)

award a subcontract, or

 

(b)

undertake construction Work with the Construction Manager’s own forces, or

 

(c)

issue a purchase order for material or equipment required for the work.

 

2.3.2     ADMINISTRATION

 

2.3.2.1  Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under Manager’s own personnel shall be performed under subcontracts or
by other appropriate agreements with the Construction Manager, as reviewed and
approved by the Owner, in generally the form of subcontract annexed hereto and
made a part hereof as Attachment II. For any contracts which may have been
entered into by Owner prior to the execution hereof by Owner and Construction
Manager.  Owner shall assign such contracts to Construction Manager and
Construction Manager shall assume such contracts in form of
Assignment/Assumption Agreement annexed hereto and made made a part hereof as
Attachment III.  Construction Manager The Construction Manager shall obtain bids
from Subcontractors and from suppliers of materials or equipment fabricated to a
special design for the Work from the list previously reviewed and, after
analyzing such bids, shall deliver such bids to the Owner and Architect.  The
Owner shall then determine, with the advice and approval of the Construction
Manager and subject to the reasonable objection of the Architect, which bids
will be accepted.  The Owner may designate specific persons or entities from
whom the Construction Manager shall obtain bids; however, if the Guaranteed
Maximum Price has been established, the Owner may not prohibit the Construction
Manager from obtaining bids from other qualified bidders.  The Construction
Manager Construction Manager shall not be required to be required to contract
with anyone to whom the Construction Manager has reasonable objection.  The
Construction Manager understands and agrees that it must enter into such
contracts with subcontractors and suppliers as is necessary to complete the
Work.  The Construction Manager may self-perform when competent qualified trades
are unavailable or their costs are such that it puts the Guaranteed Maximum
Price in jeopardy.  In either case the Owner must approve any self performance
by the Construction Manager.  The Constructor shall be responsible for the
quality and quantities of its Work and the Work of all subcontractors.  The
Constructor shall maintain a competent full-time staff at the Site for
coordinating and inspecting the quality and quantity of the Work.  The Owner
shall have the right to require the Constructor and any of the subcontractors to
replace any on-site personnel that it finds objectionable with other staff
available to the Constructor and approved by the Owner.

 

2.3.2.2  If the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner and Architect (1) is recommended to the Owner by the Construction Manager;
(2) is qualified to perform that portion of the Work; (3) has submitted a bid
which conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a change in the Work be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner.

 

2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Subparagraphs 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost
plus a fee without the prior consent of the Owner. 2.3.2.3  Subcontracts and
agreements with suppliers furnishing materials or equipment fabricated to a
special design shall conform to the payment provisions of Subparagraphs 7.1.8
and 7.1.9 and shall not be awarded on the basis of cost plus a fee without the
prior consent of the Owner

 

2.3.2.4  The Construction Manager shall schedule and conduct meeting at which
the Owner, Architect, Construction Manager and appropriate Subcontractors can
discuss the status of the Work.  The Construction Manager shall prepare and
promptly distribute meeting minutes which shall not be

 

6

--------------------------------------------------------------------------------


 

distributed to any participant or third party until approved by the Owner.

 

2.3.2.5  Promptly after the Owner’s acceptance of the Guaranteed Maximum Price
proposal, the Construction Manager shall prepare a schedule in accordance with
Paragraph 3.10 of AIA Document A201, attached as Attachment I, including the
Owner’s occupancy requirements.

 

2.3.2.6  The Construction Manager shall provide monthly written reports to the
Owner and Architect on the progress of the entire Work.  The Construction
Manager shall maintain a daily log containing a record of weather,
Subcontractors working on the site, number of workers, Work accomplished,
problems encountered and other similar relevant data as the Owner may reasonably
require.  The log shall be available to the Owner and Architect.

 

2.3.2.7  The Construction Manager shall develop a system of cost control for the
Work, including regular monitoring of actual costs for activities in progress
and estimates for uncompleted tasks and proposed changes.  The Construction
Manager shall identify variances between actual and estimated costs and report
the variances to the Owner and Architect at regular intervals.

 

2.3.4     The Constructor shall perform the Work at the most favorable cost to
the Owner, but in no event shall it exceed the GMP approved by the Owner and
Constructor.

 

2.4        PROFESSIONAL SERVICES

 

The Construction Manager shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Construction Manager has specifically agreed in writing
to provide such services.  In such event, the Construction Manager shall cause
such services to be performed by appropriately licensed professionals.

 

2.5        UNSAFE MATERIALS

 

In addition to the provisions of Paragraph 10 Article 10 in ALA Document A201,
attached as Attachment 1, if reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from a material
or substance encountered but not created on the site by the Construction
Manager, the Construction Manager shall, upon recognizing the condition,
immediately stop Work in the affected in writing.  The Owner, Construction
Manager and Architect shall then proceed in the same manner described in
Subparagraph 10.1.2 Article 10 of AIA Document A201, attached as Attachment 1. 
The Owner shall be responsible for obtaining the services of a licensed
laboratory to verify the presence or absence of the material or substance
reported by the Construction Manager and, in the event such material or
substance is found to be present, to verify that it has been rendered harmless. 
Unless otherwise required by the Contract Documents, the Owner shall furnish in
writing to the Construction Manager and Architect the names and qualifications
of persons or entities who are to perform tests verifying the presence or
absence of such material or substance or who are to perform the task of removal
or safe containment of such material or substance.  Such services shall be
performed for the Construction Manager as a subcontractor thereof pursuant to a
Change Order, if the Construction Manager has reasonable objection to the
persons or entities proposed by the Owner, Owner shall propose another to whom
the Construction Manager has no reasonable objection.  The Construction Manager
and Architect will promptly reply to the Owner in writing stating whether or not
either has reasonable objection to the persons or entities proposed by the
Owner.  If either the Construction Manager or Architect has an objection to a
person or entity proposed by the Owner, the Owner shall propose another to whom
the Construction Manager and Architect have no reasonable objection.

 

ARTICLE 3

OWNER’S RESPONSIBILITIES

 

3.1        INFORMATION AND SERVICES

 

3.1.1     The Owner shall provide full information in a timely manner regarding
the requirements of the Project, including a program which sets forth the
Owner’s objectives, constraints and criteria, including space requirements and
relationships, flexibility and expandability requirements, special equipment and
systems, and site requirements.

 

3.1.2     The Owner, upon written request from the Construction Manager, shall
furnish evidence of Project financing prior to the start of the Construction
Phase and from time to time thereafter as the Construction Manager may request. 
Furnishing of such evidence shall be a condition precedent to commencement or
continuation of the Work.

 

3.1.3     The Owner shall establish and the Owner shall update an overall budget
for the Project, and such budget for the Project shall be maintained by the
Owner, including but not limited to breakdowns in the budget for hard costs,
soft costs, contingencies for changes in the Work, and other costs which are the
responsibility of Owner.  The Construction Manager shall prepare and maintain a
GMP budget, based on consultation with the Construction Manager Owner and
Architect. which shall include contingencies for changes in the Work and other
costs which are the responsibility of the Owner.

 

7

--------------------------------------------------------------------------------


 

3.1.4     STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

 

In the Preconstruction Phase, the Owner shall furnish the following with
reasonable promptness and at the Owner’s expense, and the Construction Manager
shall be entitled to rely upon the accuracy of any such information, reports,
surveys, drawings and tests described in Clauses 3.1.4.1 through 3.1.4.4, except
to the extent that the Construction Manager knows of any inaccuracy:

 

3.1.4.1  Reports, surveys, drawings and tests concerning the conditions of the
site which are required by law.

 

3.1.4.2  Surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a written legal description
of the site.  The surveys and legal information shall include, as applicable,
grades and lines of streets, alleys, pavements and adjoining property and
structures; adjacent drainage; right-of-way, restrictions, easements,
encroachments, zoning, deed restrictions, boundaries and contours of the site;
locations, dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths.  All information on the survey shall be referenced to a project
benchmark.

 

3.1.4.3  The services of geotechnical engineers when such services are requested
by the Construction Manager.  Such services may include but are not limited to
test borings, test pits, determinations of soil bearing values, percolation
tests, evaluations of hazardous materials, ground corrosion and resistivity
tests, including necessary operations for anticipating subsoil conditions, with
reports and appropriate professional recommendations.

 

3.1.4.4  Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports which are required by law.

 

3.1.4.5  The services of other consultants when such services are reasonably
required by the scope of the Project and are requested by the Construction
Manager.

 

3.2        OWNER’S DESIGNATED REPRESENTATIVE

 

The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization.  This representative shall have the authority to make
decisions on behalf of the Owner concerning estimates and schedules,
construction budgets, and changes in the Work, and shall render such decisions
promptly and furnish information expeditiously, so as to avoid unreasonable
delay in the services or Work of the Construction Manager.  The Owner’s
Representative until and unless the Owner designates otherwise is hereby
designated to be Roy Olsen, except for purposes of executing Change Orders or
Amendments to this Agreement which Change Orders and Amendments shall be
executed by Mr. Michael Corbin or any statutory officer of Owner.

 

3.3        ARCHITECT

 

The Owner shall retain an Architect to provide the Basic Services, including
normal structural, mechanical and electrical engineering services, other than
cost estimating services, described in the editions of AIA Document B141 current
as of the date of this Agreement.  The Owner shall authorize and cause the
Architect to provide those Additional Services described in AIA Document B141
requested by the Construction Manager which must necessarily be provided by the
Architect for the Preconstruction and Construction Phases of the Work.  Such
services shall be provided in accordance with time schedules agreed to by the
Owner, Architect and Construction Manager.  Upon request of the Construction
Manager, the Owner shall furnish to the Construction Manager a copy of the
Owner’s Agreement with the Architect, from which compensation provision may be
deleted.

 

3.4        LEGAL REQUIREMENTS

 

The Owner shall determine and advise the Architect and Construction Manager if
any special legal requirements relating specifically to the Project which differ
from those generally applicable to construction in the jurisdiction of the
Project.  The Owner shall furnish such legal services as are necessary to
provide the information and services required under Paragraph 3.1.

 

ARTICLE 4

COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

 

The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:

 

4.1        COMPENSATION

 

4.1.1     For the services described in Paragraphs 2.1 and 2.2 the Construction
Manager’s compensation shall be calculated as follows: The Construction Manager
will be compensated for the services described in Paragraphs 2.1 and 2.3 which
services include without limitation, the following:

(State basis of compensation, whether a stipulated sum, multiple of Direct
Personnel Expense, actual cost, etc., Include a statement of reimbursable cost
items as applicable.)

 

8

--------------------------------------------------------------------------------


 

(i)      Preliminarily evaluation of the Owner’s program schedule and
construction budget and requirements:

(ii)     Prepare preliminary cost estimates:

(iii)    Provide cost evaluations, value engineering and use of alternative
materials and systems:

(iv)   Prepare proposed Project schedule:

(v)    Monitor the estimates of the costs as they relate to the Project budget
and make recommendations for meeting budgetary restraints:

(vi)   Review and design documents during their development by the Architect and
advise the Owner with respect to issues such as constructability, selection of
materials, building systems and equipment and time and cost considerations:

(vii)  Prepare a job safety program:

(viii) Coordinate required property surveys, testing and inspections necessary
to properly plan the Project:

(ix)    Assist the Owner in selecting and retaining additional professional and
consulting services where necessary or appropriate: and

(x)     Provide the Owner with the Guaranteed Maximum Price described in
Paragraph 2.2 of this Agreement.

 

4.1.2     Compensation for Preconstruction Phase services shall be equitably
adjusted if such services extend beyond from the date of this Agreement or if
the originally contemplated scope of services is significantly modified
Compensation for Preconstruction Phase Services shall be as set forth in the GMP
Presentation.

 

4.1.3     If compensation is based on a multiple of Direct Personal Expense,
Direct Personnel Expense is defined as the direct salaries of the Construction
Manager’s personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as
employment taxes and other statutory employee benefits, insurance, sick leave,
holidays, vacations, pensions and similar contributions and benefits
Preconstruction Phase Services shall be performed and billed on a cost basis as
set forth in the GMP Presentation.

 

4.1.4     The Owner will reimburse the Construction Manager for the following
expenses incurred to third parties: (i) up to a maximum of $15,000 payable to
Dick Baer Associates for consulting fees Incurred in preparing a parallel
estimate and (ii) up to a maximum $25,000 payable to a casino cost consultant
mutually aceptable to the Owner and the Construction Manager for the development
of casino theme cost allowances.  Such amounts shall be included in the GMP
Presentation.

 

4.1.5     Reimbursable expenses to the Construction Manager for Preconstruction
Phase Services, shall include long-distance telephone charges, out-of-town
travel and out-of-town mileage (travel and mileage beyond a radius of 25 miles
from the Construction Manager’s main office), printing and other out-of-pocket
expenses, and shall be billed to Owner at cost to the Construction Manager. 
Such amounts shall be included in the GMP Presentation.

 

4.2        PAYMENTS

 

4.2.1     Payments shall be made monthly following presentation of the
Construction Manager’s invoice and, where applicable, shall be in proportion to
services performed Payments shall be made within thirty (30) days after
invoicing by the Construction Manager  for Preconstruction Phase Services
rendered in the manner reasonably acceptable to Owner.  No retainage will be
withheld on Preconstruction Services.

 

4.2.2     Payments are due and payable forty-five (45) days form the date the
Construction Manager’s invoice is received by the Owner.  Amounts unpaid after
the date on which payment is due shall bear interest at the rate entered below,
or in the absence thereof, at the legal rate prevailing from time to time at the
place where the Project is located.

(Insert rate of interest agreed upon.)

The “prime rate” of interest as reported in the Wall Street Journal from time to
time.

 

(Usually laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Construction Manager’s principal places of business, the location of the Project
and elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers)

 

ARTICLE 5

COMPENSATION FOR CONSTRUCTION PHASE SERVICES

 

The Owner shall compensate the Construction Manager for Construction Phase
services as follows:

 

9

--------------------------------------------------------------------------------


 

5.1        COMPENSATION

 

5.1.1     For the Construction Manager’s performance of the Work as described in
Paragraph 2.3, the Owner shall pay the Construction Manager in current funds the
Contract Sum consisting of the Cost of the Work as defined in Article 7 and the
Construction Manager’s Fee determined as follows:

(State a lump sum, percentage of actual Cost of the Work or other provision for
determining the Construction Manager’s Fee, and explain how the Construction
Manager’s Fee is to be adjusted for changes in the Work.)

Construction Manager’s Fee shall be Five Percent (5%) of the final adjusted
“Cost of the Work” as defined in Article 6.

 

5.2        GUARANTEED MAXIMUM PRICE

 

5.2.1     The sum of the Cost of the Work and the Construction Manager’s Fee are
guaranteed by the Construction Manager not to exceed the amount provided in
Amendment No. 1, subject to additions and deductions by changes in the Work as
provided in the Contract Documents.  Such maximum sum as adjusted by approved
changes in the Work is referred to in the Contract Document as the Guaranteed
Maximum Price or GMP.  Costs which would cause the Guaranteed Maximum Price to
be exceeded shall be paid by the Construction Manager without reimbursement by
the Owner.

(Insert specific provisions if the Construction Manager is to participate in any
savings.)

 

5.3        CHANGES IN THE WORK

 

5.3.1     Adjustments to the Guaranteed Maximum Price on account of changes in
the Work subsequent to the execution of Amendment No. 1 may be determined by any
of the methods listed in Subparagraph 7.3.3 of AIA Document A201 attached as
Attachment 1.

 

5.3.2     In calculating adjustments to subcontracts (except those awarded with
the Owner’s Owner’s prior consent on the basis of cost plus a fee), the terms
“cost” and “fee” as used in Clause 7.3.3.3 of AIA Document A201 attached as
Attachment 1, and the terms “costs” and “a reasonable allowance for overhead and
profit” as used in Subparagraph 7.3.6 of AIA Document A201, attached as
Attachment I, shall have the meanings assigned to them in that document and
shall not be modified by this Article 5.  Adjustments to subcontracts awarded
with the Owner’s Owner’s prior consent on the basis of cost plus a fee shall be
calculated in accordance with the terms of those subcontracts.

 

5.3.3     In calculating adjustments to the Contract, the terms “cost” and
“costs” as used in the above-referenced provisions of AIA Document A201 attached
as Attachment 1.  shall mean the Cost of the Work as defined in Article 6 of
this Agreement and the terms “and a reasonable allowance for” overhead and
profit” shall be limited to meanthe Construction Manager’s Fee of 5% of the Cost
of the Work as defined in subparagraph 5.1.1 of this Agreement.

 

5.3.4     If no specific provision is made in Subparagraph 5.1.1 for adjustment
of the Construction Manager’s Fee in the case of changes in the Work, or if the
extent of such changes is such, in the aggregate, that application of the
adjustment provisions of Subparagraph 5.1.1 will cause substantial inequity to
the Owner or Construction Manager, the Construction Manager’s Fee shall be
equitably adjusted on the basis of the fee established for the original Work.

 

ARTICLE 6

COST OF THE WORK OF CONSTRUCTION PHASE

 

6.1        COSTS TO BE REIMBURSED

 

6.1.1     The term “Cost of the Work” shall mean costs necessarily incurred by
the Construction Manager Constructor in the proper performance of the Work.
Work. Such costs shall be at rates not higher than those customarily paid at the
place of the Project except with prior consent of the Owner Owner.  The Cost of
the Work shall include only the items set Forth in this Article 6,  The Cost of
the Work shall be subject to prior mutual agreement of the Owner and the
Constructor.

 

6.1.2     LABOR COSTS

 

.1               Wages of construction workers directly employed by the
Construction Manager to perform the construction of the Work at the site or,
with the Owner’s agreement, at off-site workshops.

 

.2               Wages or salaries of the Construction Manager’s supervisory and
administrative personnel when stationed at the site with

 

10

--------------------------------------------------------------------------------


 

the Owner’s agreement as identified in Paragraph 11.2 hereof.

(If it is intended that the wages or salaries of certain personnel stationed at
the Construction Manager’s Principal office or offices other than the site
office shall be included in the cost of the Work, such personnel shall be
identified below.)

 

.3             Wages and salaries of the Construction Manager’s supervisory or
administrative personnel engaged, at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.

 

.4               Costs paid or incurred by the Construction Manager for taxes,
insurance, contributions, assessments and benefits required by law or collective
bargaining agreements, and, for personnel not covered by such agreements,
customary benefits such as sick leave, medical and health benefits, holidays,
vacations and pensions, provided that such costs are based on wages and salaries
included in the Cost of the Work under Clauses 6.1.2.1 through 6.1.2.3.

 

6.1.3     SUBCONTRACT COSTS

 

Payments made by the Construction Manager to Subcontractors shall be in
accordance with the requirements of the Article 7 hereof subcontracts.

 

6.1.4     COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

 

.1               Costs, including transportation, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

.2               Costs of materials described in the preceding, Clause 6.1.4.1
in excess of those actually installed but required to provide reasonable
allowance for waste and for spoilage. Unused excess materials, if any, shall be
handed over to the Owner at the completion of the Work or, at the Owner’s
option, shall be sold by the Construction Manager, amounts realized, if any from
such sales shall be credited to the Owner as a deduction from the Cost of the
Work.

 

6.1.5     COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND
RELATED ITEMS

 

.1               Costs, including transportation, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by the construction workers,
which are provided by the Construction Manager at the site and fully consumed in
the performance of the Work; and cost less salvage value or such items if not
fully consumed, whether sold to others or retained by the Construction Manager.
Cost for items previously used by the Construction Manager shall mean fair
market value.

 

.2               Rental charges for temporary facilities, machinery, equipment,
and hand tools not customarily owned by the construction workers, which are
provided by the Construction Manager at the site, whether rented from the
Construction Manager or others, and costs of transportation, installation, minor
repairs and replacements, dismantling and removal thereof. Rates and quantities
of equipments rented shall be subject to the Owner’s prior approval.

 

.3               Costs of removal of debris from the site.

 

.4               Reproduction costs, costs of telegrams, facsimile transmissions
and long-distance telephone calls, postage and express delivery charges,
telephone service at the site and reasonable petty cash expenses of the site
office.

 

.5               That portion of the reasonable travel and subsistence expenses
of the Construction Manager’s personnel incurred while traveling in discharge of
duties connected with the Work.

 

6.1.6     MISCELLANEOUS COSTS

 

.1               That portion directly attributable to this Contract of premiums
for insurance and bonds.

(If charges for self insurance are to be included, specify the basis for
reimbursement.)

 

.2               Sales, use or similar taxes imposed by a governmental authority
which are related to the Work and for which the Construction Manager is liable.

 

11

--------------------------------------------------------------------------------


 

.3               Fees and assessments for the building permit and for other
permits, licenses and inspections for which the Construction Manager is required
by the Contract Documents to pay.

 

.4               Fees of testing laboratories for tests required by the Contract
Documents, except those related to nonconforming Work other than that for which
payment is permitted by Clause 6.1.8.2.

 

.5               Royalties and license fees paid for the use of a particular
design, process or product required by the Contract Documents; the cost of
defending suits or claims for infringement of patent or other intellectual
property rights arising from such requirement by the Contract Documents;
payments made in accordance with the legal judgments against the Construction
Manager resulting from such suits or claims and payments of settlements made
with the Owner’s consent; provided, however, that such costs of legal defenses,
judgments and settlements shall not be included in the calculation of the
Construction Manager’s Fee or the Guaranteed Maximum Price and provided that
such royalties, fees and costs are not excluded by the last sentence of
Subparagraph 3.17.1 of AIA Document A201, attached as Attachment I, or other
provisions of the Contract Documents.

 

.6               Data processing costs related to the Work.

 

.7               Deposits lost for causes other than the Construction Manager’s
negligence or failure to fulfill a specific responsibility to the Owner set
forth in this Agreement.

 

.8               Legal, mediation and arbitration costs, other than those
arising from disputes between the Owner and Construction Manager, reasonably
incurred by the Construction Manager in the performance of the Work and with the
Owner’s written permission, which permission shall not be unreasonably withheld.

 

.9               Expenses incurred in accordance with the Construction Manager’s
standard personnel policy for relocation and temporary living allowances of
personnel required for the Work, in case it is necessary to relocate such
personnel from distant locations.

 

6.1.7     OTHER COSTS

 

.1               Other costs incurred in the performance of the Work if and to
the extent approved in advance in writing by the Owner.

 

6.1.8     EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK

 

The cost of the Work shall also include costs described in Subparagraph 6.1.1
which are incurred by the Construction Manager.

 

.1               In taking action to prevent threatened damage, injury or loss
in case of an emergency affecting the safety of persons and property, as
provided in Paragraph 10.3 10.6 of AIA Document A201 attached as Attachment I.

 

.2               In repairing or correcting damaged or nonconforming Work
executed by the Construction Manager or the Construction Manager’s
Subcontractors or suppliers, provided that such damaged or nonconforming Work
was not caused by the negligence or failure to fulfill a specific responsibility
to the Owner set forth in this Agreement of the Construction Manager or the
Construction Manager’s foremen, engineers or superintendents, or other
supervisory, administrative or managerial personnel of the Construction Manager,
or the failure of the Construction Manager’s personnel to supervise adequately
the Work of the Subcontractors or suppliers, and only to the extent that the
cost of repair of correction is not recoverable by the Construction Manager from
insurance, Subcontractors or suppliers.

 

6.1.9     The costs described in Subparagraphs 6.1.1 through 6.1.8 shall be
included in the Cost of the Work notwithstanding any provision of AIA Document
A201, attached as Attachment I, or other Conditions of the Contract which may
require the Construction Manager to pay such costs, unless such costs are
excluded by the provisions of Paragraph 6.2.

 

6.2        COSTS NOT TO BE REIMBURSED

 

6.2.1     The Cost of the Work shall not include:

 

.1               Salaries and other compensation of the Construction Manager’s
personnel stationed at the Construction Manager’s

 

12

--------------------------------------------------------------------------------


 

principal office or offices other than the Ssite office, except as otherwise
included in the GMP Presentation.  except as specifically provided in Clauses
6.1.2.2 and 6.1.2.3.

 

.2               Expenses of the Construction Manager’s principal office and
offices other than the Ssite office except as specifically provided in Paragraph
6.1.

 

.3               Overhead and general expenses, except as may be expressly
included in Paragraph 6.1.

 

.4               The Construction Manager’s capital expenses, including interest
on the Construction Manager’s capital employed for the Work.

 

.5               Rental costs of machinery and equipment, except as specifically
provided in Subparagraph 6.1.5.2.

 

.6               Except as provided in Clause 6.1.8.2, costs due to the
negligence of the Construction Manager or to the failure of the Construction
Manager to fulfill a specific responsibility to the Owner set forth in this
Agreement.

 

.7               Costs incurred in the performance of Preconstruction Phase
Services.

 

.8               Except as provided in Clause 6.1.7.1, any cost not specifically
and expressly described in Paragraph 6.1.

 

.9               Costs which would cause the Guaranteed Maximum Price to be
exceeded.

 

6.3        DISCOUNTS, REBATES, AND REFUNDS, AND SAVINGS.

 

6.3.1     Cash discounts obtained on payments by the Construction Manager shall
accrue to the Owner if (1) before making the payment the Construction Manager
included them in an Application for Payment and received payment therefor from
the Owner or (2) the Owner has deposited funds with the Construction Manager
with which to make payments: otherwise, cash discounts shall accrue to the
Construction Manager, Savings on allowances which are hereafter set forth in
Amendment No. 1 hereto, trade discounts, rebates, refunds and amounts received
from sales of surplus materials and equipments shall accrue 100% to the Owner,
and the Construction Manager shall make provisions so that such savings can be
secured.

 

6.3.1     Cash discounts obtained on payments by the Construction Manager shall
accrue to the Owner if (1) before making the payment, the Construction Manager
included them in an Application for Payment and received payment therefor from
the Owner or (2) the Owner has deposited funds with the Construction Manager
with which to make payments; otherwise, cash discounts shall accrue to the
Construction Manager, trade discounts, rebates, refunds and amounts received
from sales of surplus materials and equipment shall accrue to the Owner, and the
Construction Manager shall make provisions so that they can be secured.

 

6.3.2     Amounts which accrue to the Owner in accordance with the provisions of
Subparagraph 6.3.1 shall be credited to the Owner as a deduction from the Cost
of the Work.

 

6.3.3     Owner and Construction Manager agree that if the Project is completed
for less than the GMP as finally determined after all scope of Work changes,
that the first $1,650,000.00 in savings shall be paid, 75% to Owner and 25% to
Construction Manager, and that all savings in excess of $1,650,000.00 shall be
paid 75% to Construction Manager and 25% to Owner. Additionally, as to
furniture, fixtures, and equipment to be supplied by Owner (“FF&E”), which Owner
instead elects to have Construction Manager provide any savings compared to
Owner’s budget attached hereto and made a part hereof as Attachment VII, will be
shared on a per line item basis, 25% to Construction Manager and 75% to Owner.
No adjustments to the sharing formula for such FF&E shall be made if the actual
cost of such item of FF&E exceeds such line item on the Owner’s budget attached
as Attachment VII.

 

6.3.2     Amounts which accrue to the Owner in accordance with the provisions of
Subparagraph 6.3.1 shall be credited to the Owner as a deduction from the Cost
of the Work.

 

13

--------------------------------------------------------------------------------


 

6.4        ACCOUNTING RECORDS

 

6.4.1     The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded access to the
Construction Manager’s records, books, correspondence, instructions, drawings,
receipts, subcontracts, purchase orders, vouchers, memoranda, and other data
relating to this Project, and the Construction Manager shall preserve these for
a period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 7

CONSTRUCTION PHASE

 

7.1        PROGRESS PAYMENTS

 

7.1.1     Based upon Application for Payment submitted to prepared for the
Architect and the Owner’s Representative by the Construction Manager and
Certificates for Payment issued by the Architect, upon approval by the Owner’s
Representative and receipt of lien waiversfrom subcontractors and suppliers, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.

 

7.1.2     The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month. or as follows.

 

7.1.3     Provided an Application for Payment is received by the Architect
Owner’s Representative not later than the fifth (5th) day of a month, the Owner
shall make progress payments to the Construction Manager to the Construction
Manager not later than the fifteenth (15th) day of the month. If an Application
for Payment is received by the Architect Owner’s Representative after the
application date fixed above, payment shall be made by the Owner not later than
thirty (30) days after the Architect Owner’s Representative receives the
Application for Payment.

 

7.1.4     With each Application for Payment, the Construction Manager shall
submit payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Construction Manager on
account  of the Cost of the Work equal or exceed (1) progress payments already
received by the Construction Manager; less (2) that portion of those payments
attributable to the Construction Manager’s fees; plus (3) payrolls for the
period covered by the present Application for Payment.

 

7.1.5     Each Application for Payment shall be based upon the most recent
schedule of values submitted by the Construction Manager most recent schedule of
values submitted by the Construction Manager in accordance with the Contract
Documents. The Construction Manager shall include in such application for
payment its General Conditions costs and fee earned during that period. The
schedule of values shall allocate the entire Guaranteed Maximum Price among the
various portions of the Work, except the Construction Manager’s fee shall be
shown as a separate item. The schedule of values shall provide complete backup
data to substantiate its accuracy, and be in such form as the Architect and
Owner may require. Such schedule, unless objected to by the Architect or the
Owner, shall be used as a basis for reviewing the Construction Manager’s
applications for payment.  The schedule of values shall allocate the entire
Guaranteed Maximum Price among the various portions of the Work except that the
Construction Manager’s Fee shall be shown as a single separate item.  The
schedule of values shall be prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require.  This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Construction Manager’s Applications for Payment.

 

7.1.6     Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment.  The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager Construction Manager on account of that portion of the
Work, for which the Construction Manager has made or intends to make actual
payment prior to the next Application for Payment by (b) the share of the
Guaranteed Maximum Price allocated to that portion of the Work in the schedule
of values.

 

7.1.7     Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

.1               Take that portion of the Guaranteed Maximum Price properly
allocable to completed Work as determined by multiplying the percentage
completion of each portion of the Work by the share of the Guaranteed Maximum
Price allocated to that portion of the Work in the schedule of values.  Pending
final determination of cost to the Owner of changes in the Work,

 

14

--------------------------------------------------------------------------------


 

amounts not in dispute may be included as provided in Subparagraph 7.3.7 of AIA
Document A201, attached as Attachment I, even though the Guaranteed Maximum
Price has not yet been adjusted by Change Order.

 

.2               Add that portion of the Guaranteed Maximum Price properly
allocable to materials and equipment delivered and suitably stored at the site
for subsequent incorporation in the Work or, if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing.

 

.3               Add the Construction Manager’s Fee, less retainage of zero
percent (0%).  The Construction Manager’s Fee shall be computed upon the Cost of
the Work described in the two preceding Clauses at the rate stated in
Subparagraph 5.1.1. or, if the Construction Manager’s Fee is stated as a fixed
sum in that Subparagraph, shall be an amount which bears the same ratio to that
fixed sum Fee as the Cost of the Work in the two preceding Clauses bears to a
reasonable estimate of the probable Cost of the Work upon its completion.

 

.4               Subtract the aggregate of previous payments made by the Owner.

 

.5               Subtract the shortfall, if any, indicated by the Construction
Manager in the documentation required by Subparagraph 7.1.4 to substantiate
prior Applications for Payment, or resulting from errors subsequently discovered
by the Owner’s accountants in such documentation.

 

.6               Subtract amounts, if any, for which the Architect has withheld
or nullified a Certificate for Payment as provided in Paragraph 9.5 of AIA
Document A201 attached as Attachment I.

 

7.1.8     Except with the Owner’s prior approval, payments to Subcontractors
shall be subject to retention of not less than ten percent (10%) until
Substantial Completion of each Subcontractor’s respective portion of the Work. 
At the time of Substantial Completion of a Subcontractor’s respective portion of
the Work, the retainage may be reduced to five percent (5%), with such retainage
being paid when such Subcontractor’s portion of the Work is fully completed. 
The Owner and the Construction Manager shall agree upon a mutually acceptable
procedure for review and approval of payments and retention for subcontracts.

 

7.1.9     Except with the Owner’s prior approval, the Construction Manager shall
not Except with the Owner’s prior approval the Construction Manager shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

 

7.1.10   In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Subparagraph 7.1.4 or other supporting data; that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract.  Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’ accountants acting in the sole interest of the Owner.

 

7.2        FINAL PAYMENT

 

7.2.1     Final payment shall be made by the Owner to the Construction Manager
when: (1) the Contract has been fully performed by the Construction Manager;
except for the Construction Manager’s responsibility to correct nonconforming
Work, as provided in Subparagraph 12.2.2 of AIA Document A201, and to satisfy
other requirements, if any, which necessarily survive final payment; (2) a final
Application for Payment and a final accounting for the Cost of the Work have
been submitted by the Construction Manager and reviewed by the Owner’s
accountants; and (3) a final Certificate for Payment has then been issued by the
Architect; (4) three sets of as-built drawings of the Project have been
completed and furnished to the Owner: (5) a final non-contingent certificate of
occupancy for the completion of the Project has been issued by the
municipalities having jurisdiction over the Project and delivered to the Owner;
(6) all operation and maintenance manuals and warranties for any materials and
improvements incorporated into the Project have been delivered to the Owner; and
(7) final lien waivers and affidavits of payment have been delivered by all
Subcontractors and by the Construction Manager to the Owner, in form reasonably
acceptable to Owner.  Such such final payment shall be made by the Owner not
more than 30 days after the receipt by Owner of the last of through 7 above.
issuance of the Architect’s final Certificate for Payment or as follows:

 

15

--------------------------------------------------------------------------------


 

7.2.2     The amount of the final payment shall be calculated as follows:

 

.1               Take the sum of the Cost of the Work substantiated by the
Construction Manager’s final accounting and the Construction Manager’s Fee; but
not more than the Guaranteed Maximum Price.

 

.2               Subtract amounts, if any, for which the Architect withholds, in
whole or in part, a final Certificate for Payment as provided in Subparagraph
9.5.1 of AIA Document A201 or other provisions of the Contract Documents.

 

.3               Subtract the aggregate of previous payments made by the Owner.

 

If the aggregate of previous payments made by the Owner exceeds the amount due
the Construction Manager, the Construction Manager shall reimburse the
difference to the Owner within thirty (30) days.

 

7.2.3     The Owner’s accountants will review and report in writing on the
Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager.  Based upon such
Cost of the Work as the Owner’s accountants report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Subparagraph 7.2.1 have been met, the Architect will, within seven days after
receipt of the written report of the Owner’s accountants, either issue to the
Owner a final Certificate for Payment with a copy to the Construction Manager,
or notify the Construction Manager and Owner in writing of the Architect’s
reasons for withholding a certificate as provided in Subparagraph 9.5.1 of AIA
Document A201, attached as Attachment I.  The time periods stated in this
Paragraph 7.2 supersede those stated in Subparagraph 9.4.1 of AIA Document A201,
attached as Attachment I.

 

7.2.4     If the Owner’s accountants report the Cost of the Work as
substantiated by the Construction Manager’s final accounting to be less than
claimed by the Construction Manager, the Construction Manager shall be entitled
to proceed in accordance with Article 9 without a further decision of the
Architect.  Unless agreed to otherwise, a demand for mediation or arbitration of
the disputed amount shall be made by the Construction Manager within 60 days
after the Construction Manager’s receipt of a copy of the Architect’s final
Certificate for Payment.  Failure to make such demand within this 60-day period
shall result in the substantiated amount reported by the Owner’s accountants
becoming binding on the Construction Manager.  Pending a final resolution of the
disputed amount, the Owner shall pay the Construction Manager the amount
certified in the Architect’s final Certificate for Payment.

 

7.2.5     If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Paragraph 6.1 and not excluded by
Paragraph 6.2 (1) to correct nonconforming Work, or (2) arising from the
resolution of disputes, the Owner shall reimburse the Construction Manager such
costs and the Construction Manager’s Fee, if any, related thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price.  If the Construction Manager has
participated in savings, the amount of such savings shall be recalculated and
appropriate credit given to the Owner in determining the net amount to be paid
by the Owner to the Construction Manager.

 

ARTICLE 8

INSURANCE AND BONDS

 

8.1        INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER

 

During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Paragraph 11.1 Article 11 of AIA Documents
A201 naming the Owner, Architect and Arcitects as an additional insured with
respect to all liability exposures.  Such insurance shall be written for not
less than the following limits, or greater if required by law:

 

8.1.1     Workers’ Compensation and Employers’ Liability meeting statutory
limits mandated by State and Federal laws.  If (1) limits in excess of those
required by statute are to be provided or (2) the employer is not statutorily
bound to obtain such insurance coverage or (3) additional coverages are
required, additional coverages and limits for such insurance shall be as
follows:

 

8.1.2     Commercial General Liability including coverage for
Premises-Operations, Independent Contractors’ Protective, Products-Completed
Operations, Contractual Liability, Personal Injury, and Broad Form Property
Damage (including coverage for Explosion, Collapse and Underground hazards)

 

 

16

--------------------------------------------------------------------------------


 

 

$

2,000,000

 

Each Occurrence

 

 

$

6,000,000

 

General Aggregate

 

 

 

$

2,000,000

 

Personal and
Advertising Injury

 

 

$

2,000,000

 

Products-Completed
Operations Aggregate

 

 

.1   The policy shall be an occurrence based form and be endorsed to have the
General Aggregate apply to this Project only.

 

.2   Products and Completed Operations insurance shall be maintained for a
minimum period of at least one(1) year(s) after either 90 days following
Substantial Completion or final payment, whichever is earlier.

 

.3   The Contractual Liability insurance shall include coverage sufficient to
meet the obligations in AIA Document A201 under Paragraph 3.18.

 

8.1.3     Automobile Liability (owned, non-owned and hired vehicles) for bodily
injury and property damage:

 

$ 2,000,000 Each Accident

 

8.1.4     Other coverage:

(If Umbrella Excess Liability coverage is required over the primary insurance or
retention, insert the coverage limits.  Commercial General Liability and
Automobile Liability limits may be attained by individual policies or by a
combination of primary policies and Umbrella and/or Excess Liability policies.)

 

Umbrella coverage shall be equal to the GMP.

 

8.2        INSURANCE REQUIRED OF THE OWNER

During both phases of the Project, the Owner shall purchase and maintain
liability and property insurance, including waivers of subrogation, as set forth
in Paragraphs 11.2 and 11.3 Article 11 of AIA Document A201, attached as
Attachment I.  Such insurance shall be written for not less than the following
limits, or greater if required by law.

 

8.2.1     Property Insurance See Section 11.8 of AIA Document A201, attached
hereto as Attachmnet I. :

 

Deductible Per Occurrence

Aggregate Deductible

8.2.2     Boiler and Machinery insurance with a limit of:

 

(If not a blanket policy, list the objects to be insured.)

 

8.3        PERFORMANCE BOND AND PAYMENT BOND

 

8.3.1     The Construction Manager shall be required to furnish a $10,000,000,00
payment and performance bond in form and with such obligees as is reasonably
acceptable to Owner, and the construction Manager shall be required to furnish
from each of the Subcontractors, payment and performance bonds for 100% of the
cost of each such Subcontractor's Work in such form and with such obligees (in
addition to the Construction Manager and its bonding compnay), as is reasonably
acceptable to Owner.  Owner shall be given originals or duplicate originals of
all bonds obtained pursuant to this paragraph.  (Insert "shall" or "shall not")
furnish bonds covering faithful performance of the Contract and payment of
obligation arising thereunder.  Bonds may be obtained through the Construction
Manager's usual source and the cost thereof shall be included in the Cost of the
Work.  The amount of all such each bonds shall be equal to at least 100% percent
() of the Contract Sum.

 

8.3.2     The Construction Manager shall deliver the required bonds to the Owner
at least three days before the commencement of any Work at the Project site.

 

ARTICLE 9

MISCELLANEOUS PROVISIONS

 

9.1        DISPUTE RESOLUTION FOR THE PRECONSTRUCTION PHASE

 

9.1.1     Claims, disputes or other matters in question between the parties to
this Agreement which arise prior to the commencement of the Construction Phase
or which relate solely to the Preconstruction Phase services of the Construction

 

17

--------------------------------------------------------------------------------


 

Manager or to the Owner’s obligations to the Construction Manager during the
Preconstruction Phase, shall be resolved by mediation or by arbitration.

 

9.1.2     Any mediation conducted pursuant to this Paragraph 9.1 shall be held
in accordance with the Construction Industry Mediation Rules of the American
Arbitration Association currently in effect, unless the parties mutually agree
otherwise.  Demand for mediation shall be filed in writing with the other party
to this Agreement and with the American Arbitration Association.  Any demand for
mediation shall be made within a reasonable time after the claim, dispute or
other matter in question has arisen.  In no event shall the demand for mediation
be made after the date when institution of legal or equitable proceedings based
upon such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.

 

9.1.3     Any claim, dispute or other matter in question not resolved by
mediation shall be decided by arbitration in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association currently in
effect unless the parties mutually agree otherwise.

 

9.1.4     Demand for arbitration shall be filed in writing with the other party
to this Agreement and with the American Arbitration Association.  A demand for
arbitration may be made concurrently with a demand for mediation and shall be
made within a reasonable time after the claim, dispute or other matter in
question has arisen.  In no event shall the demand for arbitration be made after
the date when institution of legal or equitable proceedings based upon such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations.

 

9.1.5     No arbitration arising out of or relating to the Contract Documents
shall include, by consolidation or joinder or in any other manner, the
Architect, the Architect’s employees or consultants, except by written consent
containing specific reference to the Agreement and signed by the Architect,
Owner, Construction Manager and any other person or entity sought to be joined. 
No arbitration shall include, by consolidation or joinder or in any other
manner, parties other than the Owner, Construction Manager, a separate
contractor as described in Article 6 of AIA Document A201, attached as
Attachment I, and other persons substantially involved in a common question of
fact or law whose presence is required if complete relief is to be accorded in
arbitration.  No person or entity other than the Owner or Construction Manager
or a separate contractor as described in Article 6 of AIA Document A201,
attached as Attachment I, shall be included as an original third party or
additional third party to an arbitration whose interest or responsibility is
insubstantial.  Consent to arbitration involving an additional person or entity
shall not constitute agreement to arbitration of a dispute not described in such
consent or with a person or entity not named or described therein.  The
foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by parties to this Agreement shall
be specifically enforceable under applicable law in any court having
jurisdiction thereof.

 

9.1.6     The award rendered by the arbitrator or arbitrators shall be final,
and judgment may be entered upon it in accordance with applicable law in any
court having jurisdiction thereof.

 

9.2        DISPUTE RESOLUTION FOR THE CONSTRUCTION PHASE

 

9.2.1     Any other claim, dispute or other matter in question arising out of or
related to this Agreement or breach thereof shall be settled in accordance with
Article 4 of AIA Document A201, attached as Attachment I, except that in
addition to and prior to arbitration, the parties shall endeavor to settle
disputes by mediation in accordance with the Construction Industry Mediation
Rules of the American Arbitration Association currently in effect unless the
parties mutually agree otherwise.  Any mediation arising under this Paragraph
shall be conducted in accordance with the provisions of Subparagraphs 9.1.2 and
9.1.3.

 

9.3        OTHER PROVISIONS

 

9.3.1     Unless otherwise noted, the terms used in this Agreement shall have
the same meaning as those in the 1987 Edition of AIA Document A201, General
Conditions of the Contract for Construction, attached hereto as Attachmnet I.

 

9.3.2     EXTENT OF CONTRACT

 

This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral.  This
Agreement may be amended only by written instrument signed by both the Owner and
Construction Manager.  If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.

 

9.3.3     OWNERSHIP AND USE OF DOCUMENTS

 

The Drawings, Specifications and other documents prepared by the Architect, and
copies thereof furnished to the Construction Manager, are owned by the Owner and
are for use solely with respect to this Project.  They are not to be used by the
Construction Manager, Subcontractors, Sub-subcontractors or suppliers on other
projects, or for additions to this Project outside the scope of the Work,
without the specific written consent of the Owner and Architect.  The
Construction Manager, Subcontractors, Sub-subcontractors and suppliers are
granted a limited license to use and reproduce applicable portions of the
Drawings, Specifications and other documents prepared by the Architect
appropriate to and for use in the execution of their Work under the Contract
Documents.

 

18

--------------------------------------------------------------------------------


 

9.3.4     GOVERNING LAW

 

The Contract shall be governed by the law of the place where the Project is
located.

 

9.3.5     ASSIGNMENT

 

The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents.  Neither party to the Contract shall assign the Contract as a whole
without written consent of the other.  If either party attempts to make such an
assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Contract and in such event the other
party shall have the right to terminate this Contract exercisable in its sole
discretion upon seven (7) days advance written notice.

 

ARTICLE 10

TERMINATION OR SUSPENSION

 

10.1      TERMINATION PRIOR TO ESTABLISHING GUARANTEED MAXIMUM PRICE

 

10.1.1   Prior to execution by both parties of Amendment No. 1 establishing the
Guaranteed Maximum Price, the Owner may terminate this Contract at any time
without cause, and the Construction Manager may terminate this Contract for any
of the reasons described in Subparagraph 14.1.1 of AIA Document A201, attached
as Attachment I.

 

10.1.2   If the Owner or Construction Manager terminates this Contract pursuant
to this Paragraph 10.1 prior to commencement of the Construction Phase, the
Construction Manager shall be equitably compensated for Preconstruction Phase
services performed prior to receipt of notice of termination; provided, however,
that the compensation for such services shall not exceed the compensation set
forth in Subparagraph 4.1.1.

 

10.1.3   If the Owner or Construction Manager terminates this Contract pursuant
to this Paragraph 10.1 after commencement of the Construction Phase, the
Construction Manager shall, in addition to the compensation provided in
Subparagraph 10.1.2, be paid an amount calculated as follows:

 

.1          Take the Cost of the Work incurred by the Construction Manager.

 

.2          Add the Construction Manager’s Fee computed upon the Cost of the
Work to the date of termination at the rate stated in Paragraph 5.1 or, if the
Construction Manager’s Fee is stated as a fixed sum in that Paragraph, an amount
which bears the same ratio to that fixed-sum Fee as the Cost of Work at the time
of termination bears to a reasonable estimate of the probable Cost of the Work
upon its completion.

 

.3          Subtract the aggregate of previous payments made by the Owner on
account of the Construction Phase.

 

The Owner shall also pay the Construction Manager fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Construction Manager which the Owner elects to retain and which is not otherwise
included in the Cost of the Work under Clause 10.1.3.1.  To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers and take all such steps, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.

 

Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager with the Owner’s written approval prior to the execution of
Amendment No. 1 shall contain provisions permitting assignment to the Owner as
described above.  If the Owner accepts such assignment, the Owner shall
reimburse or indemnify the Construction Manager with respect to all costs
arising under the subcontract, purchase order or rental agreement except those
which would not have been reimbursable as Cost of the Work if the contract had
not been terminated.  If the Owner elects not to accept the assignment of any
subcontract, purchase order or rental agreement which would have constituted a
Cost of the Work had this agreement not been terminated, the Construction
Manager shall terminate such subcontract, purchase order or rental agreement and
the Owner shall pay the Construction Manager the costs necessarily incurred by
the Construction Manager by reason of such termination.

 

10.1.4   Termination of Preconstruction Phase Services.  The Preconstruction
Services may be terminated prior to commencement of the construction work by the
Owner upon fifteen (15) days written notice to the Construction  Manager,
whereupon, the Construction Manager shall be paid for all services
satisfactorily performed and all other costs and expenses incurred as
contemplated by this Agreement up to and through the effective date of
termination.  In such event, the Construction Manager shall provide assistance
and cooperation in returning, reselling, or otherwise disposing of any materials
or services which were reasonably necessary to be ordered, but not ultimately
used for the Project.

 

19

--------------------------------------------------------------------------------


 

10.2      TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE

 

Subsequent to execution by both parties of Amendment No. 1, the Contract may be
terminated as provided in Article 14 of AIA Document A201, attached as
Attachment I.

 

10.2.1   In the event of such termination by the Owner, the amount payable to
the Construction Manager pursuant to Subparagraph 14.1.2 of AIA Document A201,
attached as Attachment I, shall not exceed the amount the Construction Manager
would have been entitled to receive pursuant to Subparagraphs 10.1.2 and 10.1.3
of this Agreement. In addition, the Owner may terminate this contract without
cause following seven (7) days advance written notice to the Construction
Manager.  In the event of such a termination without cause, the Owner shall
reimburse the Construction Manager for costs incurred for work then completed
(provided that the Owner receives all approprate lien waivers) and shall pay the
Construction Manager that portion of its fee earned through the date of
termination, based on the percentage of the work then completed, less fees
previously advanced by the Owner.

 

10.2.2   In the event of such termination by the Construction Manager, the
amount to be paid to the Construction Manager under Subparagraph 14.1.2 of AIA
Document A201, attached as Attachment I, shall not exceed the amount the
Construction Manager would be entitled to receive under Subparagraphs 10.1.2 or
10.1.3 above, except that the Construction Manager’s Fee shall be calculated as
if the Work had been fully completed by the Construction Manager including a
reasonable estimate of the Cost of the Work for Work not actually completed
follows:  If construction has reached a level of less than fifty percent (50%)
completion as of the effective date of termination, the Construction Manager
shall be entitled to the fee payable as if fifty percent (50%) of the work had
been completed.  If construction has reached a level of fifty percent (50%) or
greater as of the effective date of termination, the Construction Manager shall
be entitled to a fee based on the percentage of the Work in fact completed.  For
purposes of the Contract commencement of construction occurs upon mutual
execution of a written notce to proceed.

 

10.3      SUSPENSION

The Work may be suspended by the Owner as provided in Article 14 of AIA Document
A201, attached as Attachment I; in such case, the Guaranteed Maximum Price, if
established, shall be increased as provided in Subparagraph 14.3.2 of AIA
Document A201, attached as Attachment I, except that the term “cost of
performance of the Contract” in that Subparagraph shall be understood to mean
the Cost of the Work and the term “profit” shall be understood to mean the
Construction Manager’s Fee as described in Subparagraphs 5.1.1 and 5.3.4 of this
Agreement.

 

ARTICLE 11

OTHER CONDITIONS AND SERVICES

 

11.1      Not withstanding anything herein to the contrary, all references
herein to AIA Document A201 shall mean AIA Document A201-1997 Edition -
Electronic Format and all supplemental provisions thereto in the form annexed
hereto as Attachment I.

 

11.2      The hourly rates of the Construction Manager’s supervisory and
administrative personnel will be as set forth in the GMP Presentation, as
approved by the Owner.

 

11.3      The following special provisions shall apply to any furnishings,
fixtures and equipment (“FF&E”) at the existing facility that must be removed
and/or reinstalled and/or any new FF&E installed at the completed facility:

 

11.3.1   The Construction Manager shall coordinate the Work to receive the FF&E
based on specifications and information provided by the Owner.  To the extent
requested by the Owner, the Construction Manager shall work with the Owner to
establish an acceptable list of potential installers of the FF&E and will
solicit bids from these installers.

 

11.3.2   Upon receipt of bids for the installation of FF&E, the Construction
Manager shall provide the Owner with an analysis of these bids, and the Owner
and the Construction Manager shall mutually determine which of these bids to
accept or reject.

 

11.3.3   The Construction Manager shall arrange for scheduling, delivery and
installation of the FF&E purchased by the Owner, and shall supervise the
installation of the FF&E at the site.

 

20

--------------------------------------------------------------------------------


 

11.3.4   Notwithstanding anything in this Agreement to the contrary, the
Construction Manager shall be paid five percent (5%) of the cost of the
installation contracted for by the Construction Manager pursuant to this
paragraph 11.3. with payment due on installation and final acceptance of such
FF&E by the Owner.

 

11.4      In an effort to obtain the best estimate of construction costs, the
Construction Manager shall obtain at least three (3) price quotations for each
major portion of the Work for the Project from each major trade, provided there
is sufficient design and construction information available, and provided that
the Owner does not direct otherwise. All bids and all documentation relied upon
by the bidders to issue their bids shall be presented to the Owner, for the
Owner to choose the subcontractor for that portion of the work for the Project.

 

11.5      To the extent permitted by the West Virginia law, Contractors shall
include pay-when-paid language in their subcontracts establishing that
subcontractors shall not be entitled to payment until payment has been received
by the Contractors from the Owner.

 

11.6      Contractors shall provide conditional subcontractor lien waivers as
part of their monthly periodic payment application.

 

11.7      The GMP estimate established between the Owner and Construction
Manager will be a part of the GMP Presentation, and shall be established as
expeditiously as is practicable after the commencement of construction.

 

11.8      Construction Manager or the Contractors will carry Builder’s Risk
insurance, which shall be replacement value policies and which will name the
Owner as an additional insured. The policies shall be in an amount at least
equal to the value of the completed Project and shall apply on a replacement
cost basis. This insurance shall cover the entirety of the Work at the Project
site, portions of the Work located away from the site but intended for
incorporation into the Work at the site and also portions of the Work in
transit. The Construction Manager shall be responsible for all deductions. The
cost of the Insurance shall be a Cost of the Work.

 

11.9      Construction Manager shall require that all Subcontractors provide
performance and payment bonds, as provided in paragraph 8.3.1 hereof.

 

11.10    Notwithstanding anything else herein to the contrary, the Owner and the
Constructor recognize and acknowledge that the original GMP is based on the GMP
Presentation, but that the Project Manual, Drawings and Specifications are not
final. Upon receipt of the final Project Manual, Drawings and Specifications
from the Owner, the Constructor will re-price the GMP. To the extent that the
revised GMP exceeds the original GMP, and the variance is due to additional work
and/or materials which are reasonably inferrable from the GMP Presentation and
the Project Manual, Drawings and Specifications as of the date of execution by
all parties (the “Initial Project Manual, Drawings and Specifications”). Owner
will have no obligation to increase the original GMP; however, the Owner will
engage in good faith discussions with the Constructor to redesign the Project
through Value Engineering so as to reduce the revised GMP to the original GMP,
but in no event will the Owner be required to agree to any redesign which would,
in the Owner’s sole discretion , compromise the integrity or quality of the
Project. To the extent that the revised GMP exceeds the original GMP, and the
variance is due to additional work and/or materials which are NOT reasonably
inferrable from the GMP Presentation, and the Initial Project, Manual Drawings
and Specifications, the Owner will elect to either issue a Change Order
increasing the original GMP to the amount of the revised GMP, or will engage in
good faith discussions with the Constructor to redesign the Project through
Value Engineering so as to reduce the revised GMP to the original GMP.

 

11.11    The GMP, as finally established, shall be increased or decreased, as
the case may be, if there is a change in the scope of the Work as hereinbefore
provided, resulting in additional Costs or reduced Costs from those Costs set
forth in the GMP Presentation (which “Costs” for purposes of this Section 11.11,
shall include the Construction Manager’s Fee and the Cost of the Work), actually
to be incurred by the Constructor as the result of:

 

a.             Damage caused by fire or other casualties, not caused by the
Constructor or anyone for whom the Constructor is responsible or liable, such as
and including, without limitation, all Subcontractors:

 

b.            Material default of the Owner or Architect after written notice to
each such party and the expiration of ten (10) business days during which such
default remains uncured (or in the event such default will take longer than
10-day period, then for such reasonable period of time necessary to effect such
cure with due diligence):

 

21

--------------------------------------------------------------------------------


 

c.             Uncovering Work at the direction of the Owner or the Architect if
such Work upon the uncovering thereof is found by the Owner and the Architect to
be in conformity with the Contract Documents:

 

d.            Requirements of the Owner to use Subcontractors other than those
first recommended by the Constructor:

 

e.             The amount by which the actual Cost of the Work for each element
of the Work listed as allowances in the GMP Presentation exceeds (or is less
than) the amount of the allowance listed thereon with respect to such element,
except to the extent that the increase in the Cost of the Work for such
allowance item relating to temporary heat or temporary power is the result of a
delay caused by the Constructor: or

 

f. A material change, addition to or deletion of the Work, but excluding such
items as cutting, patching, repairing or inclusion of items implied but not
shown in the Project Manual, Drawings and Specifications.  Such change shall not
be deemed to be “material” unless.  (i)  such change in the Work involves a
change in the quantity of the Work required to be performed hereunder; (ii) such
change in the Work involves a significant or substantial change in the quality
of the Work required to be performed hereunder, in the opinion of a person
experienced in construction industry practices and mutually agreeable to the
Owner and the Constructor (“Construction Expert”); and (iii) such Construction
Expert would reasonably determine that such change in either quantity or quality
was not reasonably implied or inferred from the Construction Documents, whether
or not actually shown therein.  The Constructor specifically acknowledges and
agrees that any change in the Contract Documents based on the finalization of
the Initial Project Manual, Drawings and Specifications, which change is
reasonably inferrable from the Initial Project Manual, Drawings and
Specifications, shall not cause an increase in the GMP.  The Constructor is
hereby acknowledging that the Contract Documents, including the Initial Project
Manual, Plans and Specifications, were sufficiently complete to enable
Constructor to provide to Owner, Constructor’s Guaranteed Maximum Price, to
which the Constructor agrees to be bound, notwithstanding any changes to the
Work as the result of the completion of the Initial Project Manual, Plans and
Specifications by the Architect thereafter, except for material changes in the
Work, as set forth above, or as approved by the Owner.

 

11.12    Notwithstanding anything in the General conditions, attached hereto as
Attachment I, to the contrary.  If Architect is late in providing the
Construction Manager design documnets for a bid package that causes a delay to
the overall Project schedule, Construction Manager reserves its rights to
associated additional costs and/or schedule relief.

 

11.13    Attached hereto and made a part hereof as Attachment IV is the project
labor agreement between Owner and the Upper Valley Building and Construction
Trades Council (the “Project Labor Agreement”), which by its terms expires on
December 31, 2002.  Construction Manager agrees to abide by its terms, and both
Owner and Construction Manager agree to use their best efforts to extend such
agreement for the duration of the Project: provided, however, should there be
any strike, delay or dispute caused by expiration of the Project Labor
Agreement, after Construction Manager’s failed good faith efforts to extend it. 
Construction Manager shall not be liable for consequential damages, delay
damages, or special damages to Owner as a result thereof.

 

11.14    Attached hereto and made a part hereof as Attachment V is the legal
description that Owner warrants and represents is that of the Site.

 

11.15    Attached hereto and made a part hereof a Attachment VI is a narrative
provided by Owner to Construction Manager from a prospectus for a public
offering by Owner, which Owner warrants and represents is the financing Owner
has for the Project.

 

This Agreement entered into as of the day and year first written above.

 

OWNER

CONSTRUCTION MANAGER

 

 

BY:

 WHEELING ISLAND GAMING, INC.

 

BY:

LOUIS P. CIMINELLI CONSTRUCTION COMPANY, INC,

 

/s/ Michael Corbin

 

 

 

 

 

 

 

DATE

7/17/02

 

DATE

7/17/02

 

 

ATTEST

 

 

ATTEST

/s/ [ILLEGIBLE]

 

22

--------------------------------------------------------------------------------


 

ATTACHMENT  I                                                   1997 Edition -
Electronic Format

 

AIA Document A201 - 1997

 

General Conditions of the Contract for Construction

 

TABLE OF ARTICLES

 

1.      GENERAL PROVISIONS

 

2.      OWNER

 

3.      CONTRACTOR

 

4.      ADMINISTRATION OF THE CONTRACT

 

5.      SUBCONTRACTORS

 

6.      CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

7.      CHANGES IN THE WORK

 

8.      TIME

 

9.      PAYMENTS AND COMPLETION

 

10.    PROTECTION OF PERSONS AND PROPERTY

 

11.    INSURANCE AND BONDS

 

12.    UNCOVERING AND CORRECTION OF WORK

 

13.    MISCELLANEOUS PROVISIONS

 

14.    TERMINATION OR SUSPENSION OF THE CONTRACT

 

INDEX

Acceptance of Nonconforming Work

9.6.6, 9.9.3, 12.3

Acceptance of Work

9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Access to Work

3.16, 6.2.1, 12.1

Accident Prevention

4.2.3, 10

Acts and Omissions

3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1

Addenda

1.1.1, 3.11

Additional Costs, Claims for

4.3.4, 4.3.5, 4.3.6, 6.11, 10.3

 

Additional Inspections and Testing

9.8.3, 12.2.1, 13.5

Additional Time, Claims for

4.3.4, 4.3.7, 8.3.2

ADMINISTRATION OF THE CONTRACT

3.1.3, 4.9.4, 9.5

 

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES. CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION. AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D401.

 

This document has been approved and endorsed by The Associated General
Contractors of America.

 

[LOGO]

 

© 1997 AIA®

AIA DOCUMENT A201 - 1997 GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION

 

The American Institute of Architects 1735 New York Avenue, N.W. Washington, D.C.
20006-5292

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13, 4.5.1

Allowances

3.8

All-risk Insurance

11.4.1.1

Application for Payment

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.36.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3

Approvals

2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5

Arbitration

4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10

Architect

4.1

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4, 3.12.7, 4.2, 4.336, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4

Architect, Limitations of Authority and Responsibility

2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6

Architect’s Additional Services and Expenses

2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3,  14.2.4

Architect’s Administration of the Contract

3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5

Architect’s Approvals

2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect’s Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect’s Copyright

1.6

Architect’s Decisions

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1,9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4

Architect’s Inspection

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect’s Instructions

3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2

Architect’s Interpretations

4.2.11, 4.2.12, 4.3.6

Architect’s Project Representative

4.2.10

Architect’s Relationship with Contractor

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2 6.2.2, 7.8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Architect’s Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7

Architect’s Representations

9.4.2, 9.5.1, 9.10.1

Architect’s Site Visits

4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Asbestos

10.3.1

Attorneys’ Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contract

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for Portions of the Work

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 1.1.7, 5.2.1, 11.5.1

Boiler and Machinery Insurance

11.4.2

Bonds, Lien

9.10.2

Bonds, Performance, and Payment

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

9.8.3, 9.8.4, 9.8.5

Certificates for Payment

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance 9.10.2, 11.1.3

Change Order

1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2

Change Orders, Definitions of

7.2.1

CHANGES IN THE WORK

3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9

Claim, Definition of

4.3.1

Claims and Disputes

3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3.

Claims and Timely Assertion of Claims

4.6.5

 

2

--------------------------------------------------------------------------------


 

Claims for Additional Cost

3.2.3, 4.3.4, 4.3.5, 4.3.6, 7.3.8, 10.3.2

Claims for Additional Cost

3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2

Claims for Concealed or Unknown Conditions

4.3.4

Claims for Damages

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Claims Subject to Arbitration

4.4.1, 4.5.1, 4.6.1

Cleaning Up

3.15, 6.3

Commencement of Statutory Limitation Period

13.7

Commencement of the Work, Conditions Relating to

2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2,
13.7, 14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Compliance with Laws

1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3

Concealed or Unknown Conditions

4.3.4, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 1.1.7, 6.1.1, 6.1.4

Consent, Written

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

1.1.4, 6

Construction Changed Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1

Construction Schedules, Contractor’s

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

4.3.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR SUSPENSION OF THE

5.4.1.1, 11.4.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions Relating to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1

Contract Documents, The

1.1, 1.2

Contract Documents, Copies Furnished and Use of

1.6, 2.2.5, 5.3

Contract Documents, Definitions of

1.1.1

Contract Sum

3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2

Contract Sum, Definition of

9.1

Contract Time

4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1, 14.3.2

Contract Time, Definition of

8.1.1

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor’s Construction Schedules

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contractor’s Employees

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1

Contractor’s Liability Insurance

11.1

Contractor’s Relationship with Separate

Contractors and Owner’s Forces

3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4

Contractor’s Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5.9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8

Contractor’s Relationship with the Architect

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3,

11.4.7, 12, 13.4.2, 13.5

 

3

--------------------------------------------------------------------------------


 

Contractor’s Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor’s Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Contractor’s Review of Contract Documents

1.5.2, 3.2, 3.7.3

Contractor’s Right to Stop the Work

9.7

Contractor’s Right to Terminate the Contract

4.3.10, 14.1

Contractor’s Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3, 11.1.3, 11.5.2

Contractor’s Superintendent

3.9, 10.2.6

Contractor’s Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4, 7.3,
6, 8.2, 10, 12, 14

Contractual Liability Insurance

11.1.1.8, 11.2, 11.3

Coordination and Correlation

1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished or Drawings and Specifications

1.6, 2.2.5, 3.11

Copyrights

1.6, 3.17

Correction of Work

2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3

Correlation and Intent of the Contract Documents

1.2

Cost, Definition of

7.3.6

Costs

2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14

Cutting and Patching

6.2.5, 3.14

Damage to Construction of Owner or Separate Contractors

3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4, 12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4

Damages, Claims for

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Damages for Delay

6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2

Date of Commencement of the Work, Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decisions of the Architect

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2, 7.2.1,
7.3.1, 7.3.6, 8.1, 9.1, 9.8.1

Delays and Extension of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 7.5.1, 8.3,
9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2

Disputes

4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and Ownership of

1.1.1, 1.3, 2.2.5, 3.11, 5.3

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

4.3.5, 10.6, 14.1.1.2

Employees, Contractor’s

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1

Equipment, Labor, Materials and

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Execution and Progress of the Work

1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2,
14.2, 14.3

Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2

Failure of Payment

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Faulty Work

(See Defective or Nonconforming Work)

 

4

--------------------------------------------------------------------------------


 

Final Completion and Final Payment

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Financial Arrangements, Owner’s

2.2.1, 13.2.2, 14.1.1.5

Fire and Extended Coverage Insurance

11.4

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4,10.3,10.5

Identification of Contract Documents

1.5.1

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7

Information and Services Required of the Owner

2.12, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.14, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.1.0.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Injury or Damage to Person or Property

4.3.8, 10.2, 10.6

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5

Instruction to Bidders

1.1.1

Instruction to the Contractor

3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7.12, 8.2.2, 13.5.2

Insurance

3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1,

9.10.2, 9.10.5, 11

Insurance, Boiler and Machinery

11.4.2

Insurance, Contractor’s Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.4.3

Insurance, Owner’s Liability

11.2

Insurance, Project Management Protective

Liability

11.3

Insurance, Property

10.25, 11.4

Insurance, Stored Materials

9.3.2, 11.4.1.4

 

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial

Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Indent of the Contract Documents

1.2.1,4.2.7,4.2.12,4.2.13,7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4

Interpretations, Written

4.2.11, 4.2.12, 4.3.6

Joinder and Consolidation of Claims Required

4.6.4

Judgment on Final Award

4.6.6

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12.3.13. 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Labor Disputes

8.31

Laws  and Regulations

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,  9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Liens

2.12, 4.4.8, 8.2.2, 9.3.3, 9.10

Limitation on Consolidation or Joinder

4.6.4

Limitations, Statutes of

4.6.3,12.2.6,13.7

Limitations of Liability

2.3, 3.2.1, 3.5.1, 3.73, 3.12, 8, 3.12.10,  3.17, 3.18. 4.2.6.4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7,
12.2.5, 13.4.2

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.27, 4.3, 4.4, 4.5,
4.6, 5.2.5.3, 5.4, 6.2.4, 7.3 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7.9.8. 9.9, .9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7.14

Loss of Use Insurance

11.4.3

Material Suppliers

1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5

Materials, Hazardous

10.2.4, 10.3, 10.5

Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13

3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2,
10.2.1, 10.2.4, 14.2.1.2

 

5

--------------------------------------------------------------------------------


 

Means, Methods, Techniques, Sequences and Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic’s Lien

4.4.8

Mediation

4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4

MISCELLANEOUS PROVISIONS

13

Modifications, Definitions of

1.1.1

Modification to the Contract

1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3

Notice

2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Notice of Testing and Inspections

13.5.1, 13.5.2

Notice to Proceed

8.2.2

Notices, Permits, Fees and

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

Observations, Contractor’s

1.5.2, 3.2, 3.7.3, 4.3.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.4.1.5

Orders, Written

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

OWNER

2

Owner, Definition of

2.1

Owner, Information and Services Required of the

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Owner’s Authority

1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4

Owner’s Financial Capability

2.2.1, 13.2.2, 14.1.1.5

Owner’s Liability Insurance

11.2

Owner’s Loss of Use Insurance

11.4.3

Owner’s Relationship with Subcontractor

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner’s Right to Carry Out the Work

2.4, 12.2.4, 14.2.2.2

Owner’s Right to Clean up

6.3

Owner’s Right to Perform Construction and to Award Separate Contracts

6.1

Owner’s Right to Stop the Work

2.3

Owner’s Right to Suspend the Work

14.3

Owner’s Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications and Other Instruments of Service

1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3

Partial Occupancy or Use

9.6.6, 9.9, 11.4.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Application for

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4, 14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Payment, Failure of

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Payment, Final

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Payment Bond, Performance Bond and

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Payments, Progress

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

 

6

--------------------------------------------------------------------------------


 

PAYMENTS AND COMPLETION

9

Payments to Subcontractors

5.42, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2

PCB

10.3.1

Performance Bond and Payment Bond

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Permits, Fees and Notices

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

PERSONS AND PROPERTY, PROTECTION OF

10

Polychlorinated Biphenyl

10.3.1

Product Data, Definition of

3.12.2

Product Data and Samples, Shop Drawings

3.11, 3.12, 4.2.7

Progress and Completion

4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4

Progress Payments

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

Project, Definition of the

1.1.4

Project Management Protective Liability Insurance

11.3

Project Manual, Definition of the

1.1.7

Project Manuals

2.2.5

Project Representatives

4.2.10

Property Insurance

10.2.5, 11.4

PROTECTION OF PERSONS AND PROPERTY

10

Regulations and Laws

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.4, 14

Rejection of Work

3.5.1, 4.2.6, 12.2.1

Releases and Waivers of Liens

9.10.2

Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1

Representatives

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1

Resolution of Claims and Disputes

4.4, 4.5, 4.6

Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Retainage

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

Review of Contract Documents and Field Conditions by Contractor

1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3

Review of Contractor’s Submittals by Owner and Architect

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.5, 9.8.2

Review of Shop Drawings, Product Data and Samples by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

4.6.2

Safety or Persons and Property

10.2, 10.6

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules, Construction

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5

Site Visits, Architect’s

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

1.1.6

 

7

--------------------------------------------------------------------------------


 

Specifications, The

1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.1.1, 3.12.10, 3.17

Statute of Limitations

4.6.3, 12.2.6, 13.7

Stopping the Work

2.3, 4.3.4, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

Subcontractor, Definition of

5.1.1

SUBCONTRACTORS

5

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2

Submittals

1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.5, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3

Subrogation, Waivers of

6.1.1, 11.4.5, 11.4.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.7

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

4.3.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10, 12, 14

Surety

4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2

Surety, Consent of

9.10.2, 9.10.3

Surveys

2.2.3

Suspension by the Owner for Convenience

14.4

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

5.3.6, 5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.6.4

Termination by the Contractor

4.3.10, 14.1

Termination by the Owner for Cause

4.3.10, 5.4.1.1, 14.2

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5

TIME

8

Time, Delays and Extensions of

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 7.5.1, 8.3,
9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2

Time Limits

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7.14

Time Limits on Claims

4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6

Title to Work

9.3.2, 9.3.3

UNCOVERING AND CORRECTION OF WORK

12

Uncovering of Work

12.1

Unforeseen Conditions

4.3.4, 8.3.1, 10.3

Unit Prices

4.3.9, 7.3.3.2

Use of Documents

1.1.1, 1.6, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

4.3.10, 9.10.5, 11.4.7, 13.4.2

 

8

--------------------------------------------------------------------------------


 

Waiver of Claims by the Owner

4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4

Waiver of Consequential Damages

4.3, 10, 14.2.4

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.14.1, 11.4.5, 11.4.7

Warranty

3.5, 4.2.9, 4.3, 5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3

Weather Delays

4.3.7.2

Work, Definition of

1.1.3

Written Consent

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

Written Interpretations

4.2.11, 4.2.12, 4.3.6

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3.14

Written Orders

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

 

ARTICLE 1  GENERAL PROVISIONS

1.1    BASIC DEFINITIONS

1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract.  A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a  Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect.  Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, instructions to Bidders,
sample forms, the Contractor’s bid or portions of Addenda relating to bidding
requirements).  In the event of any conflict among the Contract Document, the
Documents shall be constructed according to the following priorities:

Highest Priority                                                     
Modifications

Second Priority                                                         
Owner/Contractor Agreement

Third Priority                                                                 
Addenda [later date to take Precedence]

Fourth Priority                                                           
General Requirement

Fifth
Priority                                                                      
Supplementary General Conditions of the Contract for Construction

Sixth
Priority                                                                   
General Conditions of the Contract for Construction Drawings

Seventh Priority                                                      Drawings

Eighth Priority                                                            
Specifications

 

1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction.  The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral.  The Contract may be amended or

 

9

--------------------------------------------------------------------------------


 

modified only by a Modification.  The Contract Documents shall not be construed
to create a contractual relationship of any kind (1) between the Architect and
Contractor, (2) between the Owner and a Subcontractor or Sub-subcontractor, (3)
between the Owner and Architect or (4) between any persons or entities other
than the Owner and Contractor.  The Architect shall, however, be entitled to
performance and enforcement of obligations under the Contract intended to
facilitate performance of the Architect’s duties.

 

1.1.3 THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations.  The Work may constitute the
whole or a part of the Project.

 

1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

1.1.7 THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

 

1.2    CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

1.2.1 The intent of the Contract Documents is to include all items necessary for
the proper execution and completion of the Work by the Contractor.  The Contract
Documents are complementary, and what is required by one shall be as binding as
if required by all; performance by the Contractor shall be required only to the
extent consistent with the Contract Documents and reasonably inferable from them
as being necessary to produce the indicated results.

 

1.2.2 Organization of the Specifications into divisions, sections and articles,
and arrangement of Drawings shall not control the Contractor in dividing the
Work among Subcontractors or in establishing the extent of Work to be performed
by any trade.  The Contractor and all Subcontractors shall refer to all the
Drawings including those showing primarily the Work of the mechanical,
electrical and other specialized trades and to all of the Sections of the
Specifications, and shall perform all Work reasonably Inferable therefrom as
being necessary to produce the Indicated results.

 

1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

 

10

--------------------------------------------------------------------------------


 

 

1.3           CAPITALIZATION

1.3.1        Terms capitalized in these General Conditions include those which
are (1) specifically defined, (2) the titles of numbered articles and identified
references to Paragraphs, Subparagraphs and Clauses in the document or (3) the
titles of other documents published by the American Institute of Architects.

 

1.4           INTERPRETATION

1.4.1        In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

1.5                                 EXECUTION OF CONTRACT DOCUMENTS

1.5.1        The Contract Documents shall be signed by the Owner and
Contractor.  If either the Owner or Contractor or both do not sign all the
Contract Documents, the Architect shall identify such unsigned Documents upon
request.

 

1.5.2        Execution of the Contract by the Contractor is a representation
that the Contractor has visited the site, become generally familiar with local
conditions under which the Work is to be performed and correlated personal
observations with requirements of the Contract Documents.

 

1.6                                 OWNERSHIP AND USE OF DRAWINGS,
SPECIFICATIONS AND OTHER INSTRUMENTS OF SERVICE

1.6.1        The Drawings, Specifications and other documents, including those
in electronic form, prepared by the Architect and the Architect’s consultants
are Instruments of Service through which the Work to be executed by the
Contractor is described.  The Contractor may retain one record set from the
commencement of construction to the completion of the Project, and for such
period of time thereafter, to and including the date of the expiration of any
and all warranty periods for any warranties pertaining to the Work.  Neither the
Contractor nor any Subcontractor, Sub-contractor or material or equipment
supplier shall own or claim a copyright in the Drawings, Specifications and
other documents prepared by the Architect or the Architect’s Consultants, and
unless otherwise indicated the Architect and the Architect’s consultants shall
be deemed the authors of them and will retain all common law, statutory and
other reserved rights, in addition to the copyrights.  All copies of Instruments
of Service, except the Contractor’s record set, shall be returned or suitably
accounted for to the Architect, on request, upon completion of the Work.  The
Drawings, Specifications and other documents prepared by the Architect and the
Architect’s consultants, and copies thereof furnished to the Contractor, are for
use solely with respect to this Project.  They are not to be used by the
Contractor or any Subcontractor, Sub-subcontractor or material or equipment
supplier on other projects or for additions to this Project outside the scope of
the Work without the specific written consent of the Owner, Architect and the
Architect’s consultants.  The Contractor, Subcontractors, Sub-subcontractors and
material or equipment suppliers are authorized to use and reproduce applicable
portions of the Drawings, Specifications and other documents prepared by the
Architect and the Architect’s consultants appropriate to and for use in the
execution of their Work under the Contract Documents.  All copies made under
this authorization shall bear the statutory copyright notice, if any, shown on
the Drawings, Specifications and other documents prepared by the Architect and
the Architect’s consultants, Submittal or distribution to meet official
regulatory requirements or for other purposes in connection with this Project is
not to be construed as publication in derogation of the Architect’s or
Architect’s consultants’ copyrights or other reserved rights.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 2     OWNER

2.1                                 GENERAL

2.1.1        The Owner is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number.  The Owner shall designate in writing a representative who shall have
express authority to bind the Owner with respect to all matters requiring the
Owner’s approval or authorization.  Except as otherwise provided in Subparagraph
4.2.1, the Architect does not have such authority.  The term “Owner” means the
Owner or the Owner’s authorized representative.

 

2.1.2        The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights.  Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

 

2.2                                 INFORMATION AND SERVICES REQUIRED OF THE
OWNER

2.2.1        The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter furnish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner’s
obligations under the Contract.  Furnishing of such evidence shall be a
condition precedent to commencement or continuation of the Work.  After such
evidence has been furnished, the Owner shall not materially vary such financial
arrangements without prior notice to the Contractor.

 

2.2.2        Except for permits and fees, including those required under
Subparagraph 3.7.1, which are the responsibility of the Contractor under the
Contract Documents, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.

 

2.2.3        The Owner shall furnish surveys describing physical
characteristics, legal limitations and utility locations for the site of the
Project, and a legal description of the site.  The Contractor shall be entitled
to rely on the accuracy of information furnished by the Owner but shall exercise
proper precautions relating to the safe performance of the Work.

 

2.2.4        Information or services required of the Owner by the Contract
Documents shall be furnished by the Owner with reasonable promptness.  Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.

 

2.2.5        Unless otherwise provided in the Contract Documents, the Contractor
will be furnished, free of charge, such copies of Drawings and Project Manuals
as are reasonably necessary for execution of the Work.

 

2.3                                 OWNER’S RIGHT TO STOP THE WORK

2.3.1        If the Contractor fails to correct Work which is not in accordance
with the requirements of the Contract Documents as required by Paragraph 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Subparagraph 6.1.3.

 

12

--------------------------------------------------------------------------------


 

2.4                                 OWNER’S RIGHT TO CARRY OUT THE WORK

2.4.1        If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven day period give the Contractor a second written notice to correct such
deficiencies within a three day period.  If the Contractor within such three day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies.  If the Contractor defaults or
neglects to carry out the Work in accordance with the Contract Documents and
fails within a seven-day period after receipt of written notice from the Owner
to begin and prosecute correction of such default or neglect with diligence and
promptness the Owner may without prejudice to other remedies the Owner may have,
correct such deficiencies.  In such case an appropriate Change Order shall be
issued deducting from payments then or thereafter due the Contractor the
reasonable cost of correcting such deficiencies, including Owner’s expenses and
compensation for the Architect’s additional services made necessary by such
default, neglect or failure.  Such action by the Owner and amounts charged to
the Contractor are both subject to prior approval of the Architect.  If payments
then or thereafter due the Contractor are not sufficient to cover such amounts,
the Contractor shall pay the difference to the Owner.

 

ARTICLE 3     CONTRACTOR

3.1                                 GENERAL

3.1.1        The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number.  The term “Contractor” means the Contractor or the Contractor’s
authorized representative.

 

3.1.2        The Contractor shall perform the Work in accordance with the
Contract Documents.

 

3.1.3        The Contractor shall not be relieved of obligations to perform the
Work in accordance with the Contract Documents either by activities or duties of
the Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.

 

3.2                                 REVIEW OF CONTRACT DOCUMENTS AND FIELD
CONDITIONS BY CONTRACTOR

3.2.1        Since the Contract Documents are complementary before starting each
portion of the Work Before starting the Work, and at frequent intervals during
the progress thereof the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information with each other and with the information
furnished by the Owner pursuant to Subparagraph 2.2.3, and shall at once report
to the Architect and Owner any error, inconsistency or omission the Contractor
may discover.  Any necessary change shall be ordered as provided in Article 7
subject to the requirement of Paragraph 1.2 and other provisions of the Contract
Documents.  If the Contractor proceeds with the Work without such notice to the
Architect having discovered and having thereby obtained actual knowledge of such
errors, inconsistencies or omissions, the Contractor shall bear all costs
arising therefrom, take

 

13

--------------------------------------------------------------------------------


 

field measurements of any existing conditions related to that portion of the
Work and shall observe any conditions at the site affecting it.  These
obligations are for the purpose of facilitating construction by the Contractor
and are not for the purpose of discovering errors, omissions, or inconsistencies
in the Contract Documents; however, any errors, inconsistencies or omissions
discovered by the Contractor shall be reported promptly to the Architect as a
request for information in such form as the Architect may require.

 

3.2.2        Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor’s review is made in the Contractor’s capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents.  The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.

 

3.2.3        If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or request for information pursuant to Subparagraphs
3.2.1 and 3.2.2, the Contractor shall make Claims as provided in Subparagraphs
4.3.6 and 4.3.7.  If the Contractor fails to perform the obligations of
Subparagraphs 3.2.1 and 3.2.2, the Contractor shall pay such costs and damages
to the Owner as would have been avoided if the Contractor had performed such
obligations.  The Contractor shall not be liable to the Owner or Architect for
damages resulting from errors, inconsistencies or omissions in the Contract
Documents or for differences between field measurements or conditions and the
Contract Documents unless the Contractor recognized such error, inconsistency,
omission or difference and knowingly failed to report it to the Architect.

 

3.2.4       The Contractor shall not proceed with any Work that Contractor knows
is not clearly and consistently defined in detail in the Contract Documents, but
shall request additional drawings or instructions from the Architect as provided
in Subparagraph 3.2.3.  If the Contractor proceeds with Work that Contractor
knows is not clearly and consistently defined in detail in the Contract
Documents without obtaining further Drawings, Specifications or Instructions,
the Contractor shall correct Work incorrectly done at the Contractor’s own
expense.

 

3.3                                 SUPERVISION AND CONSTRUCTION PROCEDURES

3.3.1        The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention.  The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters.  If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures.  If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect.  If the Contractor is then instructed
to proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.

 

14

--------------------------------------------------------------------------------


 

3.3.2        The Contractor shall be responsible to the Owner for acts and
omissions of the Contractor’s employees, Subcontractors and their agents and
employees, and other persons or entities performing portions of the Work for or
on behalf of the Contractor or any of its Subcontractors.

 

3.3.3        The Contractor shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.

 

3.4                                 LABOR AND MATERIALS

3.4.1        Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.

 

3.4.2        The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.

 

3.4.3        The Contractor shall enforce strict discipline and good order among
the Contractor’s employees and other persons carrying out the Contract.  The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

3.5                                 WARRANTY

3.5.1        The Contractor warrants to that the Owner and Architect that
materials and equipment furnished under the Contract will be of good quality and
new new and of recent manufacture unless otherwise specified required or
permitted by the Contract Documents, that the Work will be free from defects not
inherent in the quality required or permitted, and that the all Work will
conform to the requirements of the Contract Documents be of good quality, free
from faults and defects and in conformance with the Contract Documents.  Work
not conforming to these requirements, including substitutions not properly
approved and authorized, may be considered defective.  The Contractor’s warranty
excludes remedy for damage or defect caused by abuse, modifications not executed
by the Contractor, improper or insufficient maintenance, improper operation, or
normal wear and tear and normal usage.  If required by the Architect, the
Contractor shall furnish satisfactory evidence as to the kind and quality of
materials and equipment.

 

3.5.2       The Contractor shall be responsible for determining that all
materials furnished for the Work meet all requirements of the Contract
Documents.  The Architect may require the Contractor to produce reasonable
evidence that a material meets such requirements such as certified reports of
past tests by qualified testing laboratories reports of studies by qualified
experts, or other evidence which, in the opinion of the Architect, would lead to
a reasonable certainty that all material used or proposed to be used in the Work
meets the requirements of the Contract Documents.  All such data shall be
furnished at the Contractor’s expense.  This provision shall not require the
Contractor to pay for periodic testing

 

15

--------------------------------------------------------------------------------


 

of different batches of the same material unless such testing is specifically
required by the Contract Documents to be performed at the Contractor’s expense.

 

3.5.3       In all cases in which a manufacturer’s name, trade name, or other
proprietary designation is used in connection with materials or articles to be
furnished under this Contract, whether or not the phrase “or equal” is used
after such name, the Contractor shall furnish the product of the named
manufacturer(s) without substitution unless a written request for a substitute
has been submitted by the Contractor and approved in writing by the Architect as
provided in Subparagraph 3.5.4.

 

3.5.4       If the Contractor proposes to use a material which while suitable
for the intended use deviates in any way from the detailed requirements of the
Contract Documents the Contractor shall inform the Architect in writing of the
nature of such deviations at the time the material is submitted for approval and
shall request written approval of the deviation from the requirements of the
Contract Documents.

 

3.5.5       In requesting approval of deviations or substitutions the Contractor
shall provide upon request evidence leading to a reasonable certainty that the
proposed substitution or deviation will provide a quality of result at least
equal to that otherwise attainable.  If in the opinion of the Architect, the
evidence presented by the Contractor does not provide a sufficient basis for
such reasonable certainty the Architect may reject such substitutions or
deviations without further investigation.

 

3.5.6       The Architect shall judge the design and the Owner shall judge the
appearance of proposed substitutes on the basis of their suitability in relation
to the overall Project, as well as for their intrinsic merits, in order to
permit coordinated design of color and finish texture or pattern which would
have been available from the manufacturer originally specified, at no additional
cost to the Owner.  Neither the Architect nor the Owner will approve as equal to
materials specified, proposed substitutes which in the Owner’s opinion, would be
out of character, obtrusive or otherwise inconsistent with the character or
quality of the Project, or in which, in the Architect’s opinion, would not be
appropriate to the design of the Project.

 

16

--------------------------------------------------------------------------------


 

3.5.7       Any additional cost, or any loss or damage arising from the
substitution of any material or any method for those originally specified shall
be borne by the Contractor notwithstanding approval or acceptance of such
substitution by the Owner or the Architect, unless such substitution was made at
the written request or direction of the Owner or the Architect.

 

3.5.8       The warranty provided in this Paragraph 3.5 shall be in addition to
and not in limitation of any other warranty required by the Contract Documents
or otherwise prescribed or permitted by law.

 

3.5.9       The Contractor shall procure and deliver to the Architect, no later
than the date claimed by the Contractor as the date of Substantial Completion,
all special warranties required by the Contract Documents.  Delivery by the
Contractor shall constitute the Contractor’s guarantee to the Owner that the
warranty will be performed in accordance with its terms and conditions.

 

3.6                                 TAXES

3.6.1        The Contractor shall pay sales, consumer, use and similar taxes for
the Work provided by the Contractor which are legally enacted when bids are
received or negotiations concluded, whether or not yet effective or merely
scheduled to go into effect.

 

3.7                                 PERMITS, FEES AND NOTICES

3.7.1        Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections necessary for proper execution and completion of
the Work which are customarily secured after execution of the Contract and which
are legally required when bids are received or negotiations concluded.

 

3.7.2        The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.

 

3.7.3        It is not the Contractor’s responsibility to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations.  However, if the Contractor observes
that portions of the Contract Documents are at variance therewith, the
Contractor shall promptly notify the Architect and Owner in writing, and
necessary changes shall be accomplished by appropriate Modification.

 

3.7.4        If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.

 

3.7.5       The Contractor agrees that, unless otherwise agreed by the Owner all
governmental permits, licenses, and notification with respect to the Work shall
be coordinated through the Owner and, where appropriate, the Architect in
accordance with any legal

 

17

--------------------------------------------------------------------------------


 

requirements attached to the Specifications. No application for permits,
licenses of any kind and no notifications to governmental authorities may be
made by Contractor without the prior written approval of the Owner and the
Architect.  All dealings with governmental officials with respect to the Work
shall be coordinated with the Owner or its designated representative.  The Owner
and the Contractor shall agree upon a reasonable procedure to handle normal and
customary inspections of the Work by governmental officials during the progress
thereof.

 

3.8                                 ALLOWANCES

3.8.1        The Contractor shall include in the Contract Sum all allowances
stated in the Contract Documents.  Items covered by allowances shall be supplied
for such amounts and by such persons or entities as the Owner may direct, but
the Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

 

3.8.2        Unless otherwise provided in the Contract Documents:

 

.1               allowances shall cover the cost to the Contractor of materials
and equipment delivered at the site and all required taxes, less applicable
trade discounts;

.2               Contractor’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances;

.3               whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order.  The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Clause 3.8.2.1 and (2) changes in Contractor’s costs under
Clause 3.8.2.2.

 

3.8.3        Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.

 

3.9                                 SUPERINTENDENT

3.9.1        The Contractor shall employ a competent superintendent and
necessary assistants who shall be in attendance at the Project site during
performance of the Work.  The superintendent shall represent the Contractor, and
communications given to the superintendent shall be as binding as if given to
the Contractor.  Important communications shall be confirmed in writing.  Other
communications shall be similarly confirmed on written request in each case.

 

3.9.2       The Contractor shall be totally responsible for and shall coordinate
and supervise the Work performed by Subcontractors to the end that the Work is
carried out without conflict between trades and so that no trade at any time
causes delay to the general progress of the Work.  The Contractor and all
Subcontractors shall at all times afford each trade, any separate contractor or
the Owner every reasonable opportunity for the installation of Work and the
storage of materials.

 

18

--------------------------------------------------------------------------------


 

3.9.3       The Contractor shall arrange for and attend job meetings with the
Architect and such other persons as the Architect may from time-to-time wish to
have present.  The Contractor shall be represented by a principal the project
manager, general superintendent of other authorized main office representative,
as well as by the Contractor’s own superintendent.  An authorized representative
of any Subcontractor or Sub-subcontractor shall attend such meetings if the
representative’s presence is requested by the Owner, Architect or Contractor. 
Such representatives shall be empowered to make binding commitments on all
matters to be discussed at such meetings including costs, payment, change
orders, time schedules and manpower.  Any notices required under the Contract
may be served on such representatives.

 

3.10                           CONTRACTOR’S CONSTRUCTION SCHEDULES

3.10.1      The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work.  The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.

 

3.10.2      The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.

 

3.10.3      The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

 

3.11                           DOCUMENTS AND SAMPLES AT THE SITE

3.11.1      The Contractor shall maintain at the site for the Owner one record
copy of the Drawings, Specifications, Addenda, Change Orders and other
Modifications, in good order and marked currently to record field changes and
selections made during construction, and one record copy of approved Shop
Drawings, Product Data, Samples and similar required submittals.  These shall be
available to the Architect and shall be delivered to the Architect for submittal
to the Owner upon completion of the Work.

 

3.12                           SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

3.12.1      Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

 

3.12.2      Product Data are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

3.12.3      Samples are physical examples which illustrate materials, equipment
or workmanship and establish standards by which the Work will be judged.

 

19

--------------------------------------------------------------------------------


 

3.12.4      Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents.  The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents.  Review by the Architect
is subject to the limitations of Subparagraph 4.27.  Informational submittals
upon which the Architect is not expected to take responsive action may be so
identified in the Contract Documents.  Submittals which are not required by the
Contract Documents may be returned by the Architect without action.

 

3.12.5      The Contractor shall review for compliance with the Contract
Documents, approve and submit to the Architect Shop Drawings, Product Data,
Samples and similar submittals required by the Contract Documents with
reasonable promptness and in such sequence as to cause no delay in the Work or
in the activities of the Owner or of separate contractors.  Submittals which are
not marked as reviewed for compliance with the Contract Documents and approved
by the Contractor may be returned by the Architect without action.

 

3.12.6      By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor thereby represents that the Contractor has
determined and verified all dimensions, quantities, field dimensions, relations
to existing work to be installed later, coordination with information on
previously accepted Shop Drawing, Product Date, Samples, or similar submittals
and verification of compliance with all the requirements of the Contract
Documents.  materials, field measurements and field construction criteria
related thereto or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract-Documents.

 

3.12.7      The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

 

3.12.8      The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation.  The Contractor
shall not be relieved of responsibility for errors or omissions in Shop
Drawings, Product Data, Samples or similar submittals by the Architect’s
approval thereof.

 

3.12.9      The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. 
In the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.

 

3.12.10    The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures.  The Contractor shall not be required to
provide professional services in violation of applicable law.  If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically

 

20

--------------------------------------------------------------------------------


 

required of the Contractor by the Contract Documents, the Owner and the
Architect will specify all performance and design criteria that such services
must satisfy.  The Contractor shall cause such services or certifications to be
provided by a properly licensed design professional, whose signature and seal
shall appear on all drawings, calculations, specifications, certifications, Shop
Drawings and other submittals prepared by such professional.  Shop Drawings and
other submittals related to the Work designed or certified by such professional,
if prepared by others, shall bear such professional’s written approval when
submitted to the Architect.  The Owner and the Architect shall be entitled to
rely upon the adequacy, accuracy and completeness of the services,
certifications or approvals performed by such design professionals, provided the
Owner and Architect have specified to the Contractor all performance and design
criteria that such services must satisfy. Pursuant to this Subparagraph 3.12.10,
the Architect will review, approve or take other appropriate action on
submittals only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents. 
The Contractor shall not be responsible for the adequacy of the performance or
design criteria required by the Contract Documents.

 

3.13                           USE OF SITE

3.13.1      The Contractor shall confine operations of the site to areas
permitted by laws, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.  The right of
possession of the premises and the improvements made thereon by the Contractor
shall remain at all times in the Owner.  The Contractor’s right to entry and use
thereof arises solely from the permission granted by the Owner under the
Contract Documents.  The Contractor shall confined the Contractor’s apparatus
the storage of materials and the operations of the Contractor’s workmen to
limits indicated by law, ordinances the Contract Documents and permits and/or
directions of the Architect and shall not unreasonably encumber the premises
with the Contractor’s materials.  The Owner shall not be liable to the
Contractor, the Subcontractors, their employees or anyone else with respect to
the conditions of the premises, except only for a condition caused directly and
solely by the negligence of the Owner.

 

3.14                           CUTTING AND PATCHING

3.14.1      The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

 

3.14.2      The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation. 
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor, such consent shall not be unreasonably withheld.  The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

3.15                           CLEANING UP

3.15.1      The Contractor shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Contract.  At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

 

21

--------------------------------------------------------------------------------


 

3.15.2      If the Contract fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.

 

3.16                           ACCESS TO WORK

3.16.1      The Contractor shall provide the Owner and Architect access to the
Work in preparation and progress wherever located.

 

3.17                           ROYALTIES, PATENTS AND COPYRIGHTS

3.17.1      The Contractor shall pay all royalties and license fees.  The
Contractor shall defend suits or claims for infringement of copyrights and
patent rights and shall hold the Owner and Architect harmless from loss on
account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer or
manufacturers is required by the Contract Documents or where the copyright
violations are contained in Drawings, Specifications or other documents prepared
by the Owner or Architect.  However, if the Contractor has reason to believe
that the required design, process or product is an infringement of a copyright
or a patent, the Contractor shall be responsible for such loss unless such
information is promptly furnished to the Architect.

 

3.18                           INDEMNIFICATION

3.18.1      To the fullest extent permitted by law and to the claims, damages,
losses or expense are not covered by Project Management Protective Liability
insurance purchased by the Contractor in accordance with Paragraph 11.3, the
Contractor shall indemnify and hold harmless the Owner, Architect, Architect’s
consultants, and agents and employees of any of them from and against claims,
damages, losses and expenses, including their respective parent, affiliate and
subsidiary companies and their respective directors, officers, partners,
employees and agents from and against claims, damages, losses and expenses
(direct or indirect including but not limited to consequential and special
damages), including but not limited to attorney’s fees, arising out of or
resulting from performance of the Work, provided that such claim, damage, loss
or expense is attributable to bodily injury, sickness, disease or death, or to
injury to or destruction of tangible property (other than the Work itself),
including loss of use resulting therefrom to the extent covered by insurance,
but only to the extent caused by the negligent acts or omissions of the
Contractor, a Subcontractor, anyone directly or indirectly employed by them or
anyone for whose acts they may be liable, regardless of whether or not such
claim, damage, loss or expense is caused in part by a party indemnified
hereunder.  Such obligation shall not be construed to negate, abridge, or reduce
other rights or obligations of indemnity which would otherwise exist as to a
party or person described in this Paragraph 3.18.

 

3.18.2      In claims against any person or entity indemnified under this
Paragraph 3.18 by an employee of the Contractor, a Subcontractor, anyone
directly or indirectly employed by them or anyone for whose acts they may be
liable, the indemnification obligation under Subparagraph 3.18.1 shall not be
limited by a limitation on amount or type of damages, compensation or benefits
payable by or for the Contractor or s Subcontractor under workers’ compensation
acts, disability benefit acts or other employee benefit acts.

 

ARTICLE 4     ADMINISTRATION OF THE CONTRACT

4.1                                 ARCHITECT

4.1.1        The Architect is the person lawfully licensed to practice
architecture or an entity lawfully practicing architecture identified as such in
the Agreement and is referred to throughout the Contract Documents as if
singular in number.  The term “Architect” means the Architect or the Architect’s
authorized representative.

 

22

--------------------------------------------------------------------------------


 

4.1.2        Duties, responsibilities and limitations of authority of the
Architect as set forth in the Contract Documents shall not be restricted,
modified or extended without written consent of the Owner, Contractor and
Architect.  Consent shall not be unreasonably withheld.

 

4.1.3        If the employment of the Architect is terminated, the Owner shall
employ a new Architect against whom the Contractor has no reasonable objection
and whose status under the Contract Documents shall be that of the former
Architect.

 

4.2                                 ARCHITECTS ADMINISTRATION OF THE CONTRACT

4.2.1        The Architect will provide administration of the Contractor as
described in the Contract Documents, and will be an Owner’s representative (1)
during construction, (2) until final payment is due and (3) with the Owner’s
concurrence, from time to time during the one-year period for correction of Work
described in Paragraph 12.2.  The Architect will have authority to act on behalf
of the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.

 

4.2.2        The Architect, as a representative of the Owner, will visit the
site at intervals appropriate to the stage of the Contractor’s operations (1) to
become generally familiar with and to keep the Owner informed about the progress
and quality of the portion of the Work completed, (2) to endeavor to guard the
Owner against defects and deficiencies in the Work, and (3) to determine in
general if the Work is being performed in a manner indicating that the Work,
when fully completed, will be in accordance with the Contract Documents. 
However, the Architect will not be required to make exhaustive or continuous
on-site inspections to check the quantity or quantity of the Work.  The
Architect will neither have control over or charge of, not be responsible for,
the construction means, methods, techniques, sequences or procedures, or for the
safety precautions and programs in connection with the Work, since these are
solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Subparagraph 3.3.1.

 

4.2.3        The Architect will not be responsible for the Contractor’s failure
to perform the Work in accordance with the requirements of the Contract
Documents.  The Architect will not have control over or charge of and will not
be responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.

 

4.2.4        Communications Facilitating Contract Administration.  Except as
otherwise provided in the Contract Documents or when direct communications have
been specially authorized, the Owner and Contractor shall endeavor to
communicate with each other through the Architect about matters arising out of
or relating to the Contract.  Communications by and with the Architect’s
consultants shall be through the Architect.  Communications by and with
Subcontractors and material suppliers shall be through the Contractor. 
Communications by and with separate contractors shall be through the Owner.

 

4.2.5        Based on the Architect’s evaluations of the Contractor’s
Applications for Payment, the Architect will review and certify the amounts due
the Contractor and will issue Certificates for Payment in such amounts.

 

4.2.6        The Architect will have authority to reject Work that does not
conform to the Contract Documents.  Whenever the Architect considers it
necessary or advisable, the Architect will have authority to require inspection
or testing of the Work in accordance with Subparagraphs 3.5.2 and 13.5.3,
whether or not such Work is fabricated, installed or completed.  However,
neither this authority of the Architect nor a decision made in good faith either
to exercise or not to exercise such authority shall give rise to a duty or
responsibility of the

 

23

--------------------------------------------------------------------------------


 

Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

 

4.2.7        The Architect will review and approve or take other appropriate
action upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents. 
The Architect’s action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect’s professional
judgment to permit adequate review.  Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents.  The
Architect’s review of the Contractor’s submittals shall not relieve the
Contractor of the obligations under Paragraphs 3.3, 3.5 and 3.12.  The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures.  The Architect’s approval
of a specific item shall not indicate approval of an assembly of which the item
is a component.

 

4.2.8        The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Paragraph
7.4.

 

4.2.9        The Architect will conduct inspections to determine the date or
dates of Substantial Completion and the date of final completion, will receive
and forward to the Owner, for the Owner’s review and records, written warranties
and related documents required by the Contract and assembled by the Contractor,
and will issue a final Certificate for Payment upon compliance with the
requirements of the Contract Documents.

 

4.2.10       If the Owner and Architect agree, the Architect will provide one or
more project representative to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of the such project representative shall be as set forth in an exhibit
to be incorporated in the Contract Documents.

 

4.2.11      The Architect will interpret and decide matters concerning
performance under and requirements of the Contract Documents on written request
of either the Owner or Contractor.  The Architect’s response to such requests
will be made in writing within any time limits agreed upon or otherwise with
reasonable promptness.  If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Paragraph 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.

 

4.2.12      Interpretations and decisions of the Architect will be consistent
with the intent of and reasonably inferable from the Contract Documents and will
be in writing or in the form of drawings.  When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.

 

4.2.13      The Architect’s decisions on matters relating to aesthetic effect
will be final if consistent with the intent expressed in the Contract Documents.

 

4.3                                 CLAIMS AND DISPUTES

4.3.1        Definition.  A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract.  The term “Claim” also includes

 

24

--------------------------------------------------------------------------------


 

other disputes and matters in question between the Owner and Contractor arising
out of or relating to the Contract.  Claims must be initiated by written
notice.  The responsibility to substantiate Claims shall rest with the party
making the Claim.

 

4.3.2        Time Limits on Claims.  Claims by either party must be initiated
within 21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later.  Claims must be initiated by written notice to the
Architect and the other party.

 

4.3.3        Continuing Contract Performance.  Pending final resolution of a
Claim except as otherwise agreed in writing or as provided in Subparagraph 9.7.1
and Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.

 

4.3.4        Claims for Concealed or Unknown Conditions.  If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions.  The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both.  If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons.  Claims by either party in opposition to such determination must be
made within 21 days after the Architect has given notice of the decision.  If
the conditions encountered are materially different, the Contract Sum and
Contract Time shall be equitably adjusted, but if the Owner and Contractor
cannot agree on an adjustment in the Contract Sum or Contract Time, the
adjustment shall be referred to the Architect for initial determination, subject
to further proceedings pursuant to Paragraph 4.4.

 

4.3.5        Claims for Additional Cost.  If the Contractor wishes to make Claim
for an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work.  Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Paragraph 10.6.

 

4.3.6        If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Paragraph 4.3.

 

4.3.7                        Claims for Additional Time

4.3.7.1     If the Contractor wishes to make Claim for an increase in the
Contract Time, written notice as provided herein shall be given.  The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work.  In the case of a continuing delay only one Claim
is necessary.

 

4.3.7.2     If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the

 

25

--------------------------------------------------------------------------------


 

period of time, could not have been reasonably anticipated and had an adverse
effect on the scheduled constructions.

 

4.3.8        Injury or Damage to Person or Property.  If either party to the
Contract suffers injury or damage to person or property because of an act or
omission of the other party, or of others for whose acts such party is legally
responsible, written notice of such injury or damage, whether or not insured,
shall be given to the other party within a reasonable time not exceeding 21 days
after discovery.  The notice shall provide sufficient detail to enable the other
party to investigate the matter.

 

4.3.9        If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

 

4.3.10      Claims for Consequential Damages.  The making of final payment by
the Owner after its acceptance of the Work shall constitute waiver of all Claims
by the Contractor and Owner except those arising from liens, claims, security
interests or encumbrances arising out of the Contract and unsettled; failure of
the Work to comply with the requirement of the Contract Documents; or the terms
of special warranties required by the Contract Documents.  The Contractor and
Owner waive Claims against each other for consequential damages arising out of
or relating to this Contract.  This mutual waiver includes:

 

.1               damages incurred by the Owner for rental expenses, for losses
of use, income, profit, financing, business and reputation, and for loss of
management or employee productivity or of the services of such persons: and

.2               damage incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation and for loss of profit except anticipated
profit arising directly from the Work

 

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. 
Nothing contained in this Subparagraph 4.3.10 shall be deemed to preclude an
award of liquidated direct damages, when applicable, in accordance with the
requirements of the Contract Documents.

 

4.4                                 RESOLUTION OF CLAIMS AND DISPUTES

4.4.1        Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Paragraphs 10.3
through 10.5, shall be referred initially to the Architect for decision. An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect.  The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.

 

4.4.2        The Architect will review Claims and within ten days of the receipt
of the Claim take one or more of the following actions: (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate

 

26

--------------------------------------------------------------------------------


 

the merits of the Claim or if the Architect concludes that, in the Architect’s
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.

 

4.4.3        In evaluating Claims, the Architect may, but shall not be obligated
to, consult with or seek information from either party or from persons with
special knowledge or expertise who may assist the Architect in rendering a
decision.  The Architect may request the Owner to authorize retention of such
persons at the Owner’s expense.

 

4.4.4        If the Architect requests a party to provide a response to a Claim
or to furnish additional supporting data, such party shall respond, within ten
days after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished.  Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.

 

4.4.5        The Architect will approve or reject Claims by written decision,
which shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both.  The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.

 

4.4.6        When a written decision of the Architect states that (1) the
decision is final but subject to mediation and arbitration and (2) a demand for
arbitration of a Claim covered by such decision must be made within 30 days
after the date on which the party making the demand receives the final written
decision, then failure to demand arbitration within said 30 days’ period shall
result in the Architect’s decision becoming final and binding upon the Owner and
Contractor. If the Architect renders a decision after arbitration proceedings
have been initiated, such decision may be entered as evidence, but shall not
supersede arbitration proceedings unless the decision is acceptable to all
parties concerned.

 

4.4.7        Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim.  If the Claim relates to
a possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.

 

4.4.8         If a claim relates to or is the subject of a mechanic’s lien, the
party asserting such Claim may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to resolution of the Claim
by the Architect, by mediation or by arbitration.

 

4.5                                 MEDIATION

4.5.1        Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be subject
to mediation as a condition precedent to arbitration or the institution of legal
or equitable proceedings by either party.

 

4.5.2        The parties shall endeavor to resolve their Claims by mediation
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Mediation Rules of the American Arbitration
Association currently in effect.  Request for mediation shall be filed in
writing with the other party to the Contract and with the American Arbitration
Association.  The request may be made concurrently with the filing of a demand
for arbitration but, in such event, mediation shall proceed in advance of
arbitration or legal or equitable proceedings, which shall be stayed pending
mediation for a period of 60 days from the date of filing, unless stayed for a
longer period by agreement of the parties or court order.

 

27

--------------------------------------------------------------------------------


 

4.5.3        The parties shall share the mediator’s fee and any filing fees
equally.  The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon.  Agreements reached in
mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

 

4.6                                 ARBITRATION

4.6.1        Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect
or 30 days after submission of the Claim to the Architect, be subject to
arbitration.  Prior to arbitration, the parties shall endeavor to resolve
disputes by mediation in accordance with the provisions of Paragraph 4.5.

 

4.6.2        Claims not resolved by mediation shall be decided by arbitration
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Arbitration Rules of the American Arbitration
Association currently in effect.  The demand for arbitration shall be filed in
writing with the other party to the Contract and with the American Arbitration
Association, and copy shall be filed with the Architect.

 

4.6.3        A demand for arbitration shall be made within the time limits
specified in Subparagraphs 4.4.6 and 4.6.1 as applicable, and in other cases
within a reasonable time after the Claim has arisen, and in no event shall it be
made after the date when institution of legal or equitable proceedings based on
such Claim would be barred by the applicable statute of limitations as
determined pursuant to Paragraph 13.7.

 

4.6.4        Limitation on Consolidation or Joinder.  No arbitration arising out
of or relating to the Contract shall include, by consolidation or joinder or in
any other manner, the Architect, the Architect’s employees or consultants,
except by written consent containing specific reference to the Agreement and
signed by the Architect, Owner, Contractor and any other person or entity sought
to be joined.  No arbitration shall include, by consolidation or joinder or in
any other manner, parties other than Owner, Contractor, a separate contractor as
described in Article 6 and other persons substantially involved in a common
question of fact or law whose presence is required if complete relief is to be
accorded in arbitration.  No person or entity other than the Owner, Contractor
or a separate contractor as described in Article 6 shall be included as an
original third party or additional third party to an arbitration whose interest
or responsibility is insubstantial.  Consent to arbitration involving an
additional person or entity shall not constitute consent to arbitration of a
Claim not described therein or with a person or entity not named or described
therein.  The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.

 

4.6.5        Claims and Timely Assertion of Claims.  The party filing a notice
of demand for arbitration must assert in the demand all Claims then known to
that party on which arbitration is permitted to be demanded.

 

4.6.6        Judgment on Final Award.  The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.

 

ARTICLE 5 SUBCONTRACTORS

5.1                                 DEFINITIONS

5.1.1        A Subcontractor is a person or entity who has a direct contract
with the Contractor to perform a portion of the Work at the site.  The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized

 

28

--------------------------------------------------------------------------------


 

representative of the Subcontractor.  The term “Subcontractor” does not include
a separate contractor or subcontractors of a separate contractor.

 

5.1.2        A Sub-subcontractor is a person or entity who has a direct or
indirect contract with a Subcontractor to perform a portion of the Work at the
site.  The term “Sub-subcontractor” is referred to throughout the Contract
Documents as if singular in number and means a Sub-subcontractor or an
authorized representative of the Sub-subcontractor.

 

5.2                                 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS
FOR PORTIONS OF THE WORK

5.2.1        Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of person or entities (including those who are to furnish materials or equipment
fabricated to a special design) proposed for each principal portion of the Work.
The Architect will promptly reply to the Contractor in writing stating whether
or not the Owner or the Architect, after due investigation, has reasonable
objection to any such proposed person or entity. Failure of the Owner or
Architect to reply promptly shall constitute notice of no reasonable objection.

 

5.2.2        The Contractor shall not contract with a proposed person or entity
to whom the Owner or Architect has made reasonable and timely objection.  The
Contractor shall not6 be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

5.2.3        If the Owner or Architect has reasonable objection to a person or
entity proposed by the Contractor, the Contractor shall propose another to whom
the Owner or Architect has no reasonable objection.  If the proposed but
rejected Subcontractor was reasonably capable of performing the Work, the
Contract Sum and Contract Time shall be increased or decreased by the
difference, if any, occasioned by such change, and an appropriate Change Order
shall be issued before commencement of the substitute Subcontractor’s Work. 
However, no increase in the Contract Sum or Contract Time shall be allowed for
such change unless the Contractor has acted promptly and responsively in
submitting names as required.

 

5.2.4        The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.

 

5.2.5       If requested by the Owner the form of each subcontract shall be
submitted to the Owner for its approval, which shall not be unreasonably
withheld or delayed.  Each subcontract shall expressly provide for the
contingent assignment referred to in Subparagraph 5.4.1.

 

5.3                                 SUBCONTRACTUAL RELATIONS

5.3.1        By appropriate agreement, written where legally required for
validity, the Contractor shall require each Subcontractor, to the extent of the
Work to be performed by the Subcontractor, to be bound to the Contractor by
terms of the Contract Documents, and to assume toward the Contractor all the
obligations and responsibilities, including the responsibility for safety of the
Subcontractor’s Work, which the Contractor, by these Documents, assumes toward
the Owner and Architect.  Each subcontract agreement shall preserve and protect
the rights of the Owner and Architect.  Each subcontract agreement shall
preserve and protect the rights of the Owner and Architect under the Contract
Documents with respect to the Work to be performed by the Subcontractor so that
subcontracting thereof will not prejudice such rights, and shall allow to the
Subcontractor, unless specifically provided otherwise in the subcontract
agreement, the benefit of all rights, remedies and redress against the
Contractor that the Contractor, by the Contract Documents, has against the
Owner.  Where

 

29

--------------------------------------------------------------------------------


 

appropriate, the Contractor shall require each Subcontractor to enter into
similar agreements with Sub-subcontractors.  The Contractor shall make available
to each proposed Subcontractor, prior to the execution of the subcontract
agreement, copies of the Contract Documents to which the Subcontractor will be
bound, and, upon written request of the Subcontractor, identify to the
Subcontractor terms and conditions of the proposed subcontract agreement which
may be at variance with the Contract Documents.  Subcontractors will similarly
make copies of applicable portions of such documents available to their
respective proposed Sub-subcontractors.

 

5.4                                 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

5.4.1        Each subcontract agreement for a portion of the Work is assigned by
the Contractor to the Owner provided that:

.1               assignment is effective only after termination of the Contract
by the Owner for cause pursuant to Paragraph 14.2 and only for those subcontract
agreements which the Owner accepts by notifying the Subcontractor and Contractor
in writing; and

.2               assignment is subject to the prior rights of the surety, if
any, obligated under bond relating to the Contract.

 

5.4.2        Upon such assignment, if the Work has been suspended for more than
30 days the Subcontractor’s compensation shall be equitably adjusted for
increases in cost resulting from the suspension.

 

ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

6.1                                 OWNERS RIGHT TO PERFORM CONSTRUCTION AND TO
AWARD SEPARATE CONTRACT

6.1.1        The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other
constructions or operations on the site under Conditions of the Contract
identical or substantially similar to these including those portions related to
insurance and waiver of subrogation.  If the Contractor claims that delay or
additional cost is involved because of such action by the Owner, the Contractor
shall make such Claim as provided in Paragraph 4.3.

 

6.1.2        When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

 

6.1.3        The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them.  The Contractor shall participate
with other separate contractors and the Owner in reviewing their construction
schedules when directed to do so.  The Contractor shall make any revisions to
the construction schedule deemed necessary after a joint review and mutual
agreement.  The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Other until subsequently
revise.

 

6.1.4        Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Articles 3, this
Article 6 and Articles 10, 11 and 12.

 

30

--------------------------------------------------------------------------------


 

6.2                                 MUTUAL RESPONSIBILITY

6.2.1        The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

 

6.2.2        If part of the Contractor’s Work depends for proper execution or
results upon construction or operations by the Owner or a separate contractor,
the Contractor shall, prior to proceeding with that portion of the Work,
promptly report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results.  Failure of the Contractor so to report shall constitute an
acknowledgement that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

6.2.3        The Owner shall be reimbursed by the Contractor for costs incurred
by the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor.  The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.

 

6.2.4        The Contractor shall promptly remedy damage wrongfully caused by
the Contractor to completed or partially completed construction or to property
of the Owner or separate contractors as provided in Subparagraph 10.2.5.  If
such separate contractor sues or initiates mediation or an arbitration
proceeding against the Owner on account of any damage alleged to have been
caused by the Contractor, the Owner shall notify the Contractor who shall defend
such proceedings at the Owner’s expense and if any judgement or award against
the Owner arises as a result of, but only to the extent of, Contractor’s fault,
the Contractor shall pay or satisfy it and shall reimburse the Owner for all
attorney’s fees, mediation fees and costs, court fees and costs, and arbitration
fees and costs which the Owner has incurred.

 

6.2.5        The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Subparagraph 3.14.

 

6.3                                 OWNER’S RIGHT TO CLEAN UP

6.3.1        If a dispute arises among the Contractor, separate contractors and
the Owner as to the responsibility under their respective contracts for
maintaining the premises and surrounding area free from waste materials and
rubbish, the Owner may clean up and the Architect will allocate the cost among
those responsible.

 

ARTICLE 7 CHANGES IN THE WORK

7.1.                              GENERAL

7.1.1        Changes in the Work may be accomplished after execution of the
Contract, and without invalidating the Contract, by Change Order, Construction
Change Directive or order for a minor change in the Work, subject to the
limitations stated in this Article 7 and elsewhere in the Contract Documents.

 

7.1.2        A Change Order shall be based upon agreement among the Owner,
Contractor and Architect; a Construction Change Directive requires agreement by
the Owner and Architect

 

31

--------------------------------------------------------------------------------


 

and may or may not be agreed to by the Contractor, an order for a minor change
in the Work may be issued by the Architect alone.

 

7.1.3        Changes in the Work shall be performed under applicable provisions
of the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

 

7.2                                 CHANGE ORDERS

7.2.1        A Change Order is a written instrument prepared by the Architect
and signed by the Owner, Contractor and Architect, stating their agreement upon
all of the following:

 

.1               change in the Work;

.2               the amount of the adjustment, if any, in the Contract Sum; and

.3.            the extent of the adjustment, if any, in the Contract Time.

 

7.2.2        Methods used in determining adjustments to the Contract Sum may
include those listed in
Subparagraph 7.3.3.

 

7.3                                 CONSTRUCTION CHANGE DIRECTIVES

7.3.1        A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both.  The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

 

7.3.2        A Construction Change Directive shall be used in the absence of
total agreement on the terms of a Change Order.

 

7.3.3        If the Construction Change Directive provides for an adjustment to
the Contract Sum, the adjustment shall be based on one of the following methods:

.1               mutual acceptance of a lump sum properly itemized and supported
by sufficient substantiating data to permit evaluation;

.2               unit prices stated in the Contract Documents or subsequently
agreed upon;

.3               cost to be determined in a manner agreed upon by the parties
and a mutually acceptable fixed or percentage fee; or

.4               as provided in Subparagraph 7.3.6.

 

7.3.4        Upon receipt of a Construction Change Directive, the Contractor
shall promptly proceed with the change in the Work involved and advise the
Architect of the Contractor’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.

 

7.3.5        A Construction Change Directive signed by the Contractor indicates
the agreement of the Contractor therewith, including adjustment in Contract Sum
and Contract Time or the method for determining them.  Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

7.3.6        If the Contractor does not respond promptly or disagrees with the
method for adjustment in the Contract Sum, the method and the adjustment shall
be determined by the Architect on the basis of reasonable expenditures and
savings of those performing the Work attributable to the change, including, in
case of an increase in the Contract Sum, a reasonable allowance for overhead and
profit.  In such case, and also under Clause 7.3.3.3, the Contractor

 

32

--------------------------------------------------------------------------------


 

shall keep and present, in such form as the Architect may prescribe, an itemized
accounting together with appropriate supporting data.  Unless otherwise provided
in the Contract Documents, costs for the purposes of this Subparagraph 7.3.6
shall be limited to the following:

.1               costs of labor, including social security, old age and
unemployment insurance, fringe benefits required by agreement or custom, and
workers’ compensation insurance;

.2               costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

.3               rental costs of machinery and equipment, exclusive of hand
tools, whether rented from the Contractor or others;

.4               costs of premiums for all bonds and insurance, permit fees, and
sales, use or similar taxes related to the Work; and

.5               additional costs of supervision and field office personnel
directly attributable to the change.

 

7.3.7        The amount of credit to be allowed by the Contractor to the Owner
for a deletion or change which results in a net decrease in the Contract Sum
shall be actual net cost as confirmed by the Architect.  When both additions and
credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of net increase,
if any, with respect to that change.

 

7.3.8        Pending final determination of the total cost of a Construction
Change Directive to the Owner, amounts not in dispute for such changes in the
Work shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs.  For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those
costs.  That determination of cost shall adjust the Contract Sum on the same
basis as a Change Order, subject to the right of either party to disagree and
assert a claim in accordance with Article 4.

 

7.3.9        When the Owner and Contractor agree with the determination made by
the Architect concerning the adjustments in the Contract Sum and Contract Time,
or otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

 

7.4                                 MINOR CHANGES IN THE WORK

7.4.1        The Architect will have authority to order minor changes in the
Work not involving adjustment in the Contract Sum or extension of the Contract
Time and not inconsistent with the intent of the Contract Documents. Such
changes shall be effected by written order and shall be binding on the Owner and
Contractor.  The Contractor shall carry out such written orders promptly.

 

ARTICLE 8 TIME

8.1                                 DEFINITIONS

8.1.1        Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

 

8.1.2        The date of commencement of the Work is the date established in the
Agreement.  The date shall not be postponed by the failure to act by the
Contractor or by persons or entities for whom the Contractor is responsible.

 

33

--------------------------------------------------------------------------------


 

8.1.3        The date of Substantial Completion is the date certified by the
Architect in accordance with Paragraph 9.8.

 

8.1.4        The term “day” as used in the Contract Documents shall mean
calendar day unless otherwise specifically defined.

 

8.2                                 PROGRESS AND COMPLETION

8.2.1        Time limits stated in the Contract Documents are of the essence of
the Contract.  By executing the Agreement the Contractor confirms that the
Contract Time is a reasonable period for performing the Work.

 

8.2.2        The Contractor shall not knowingly, except by agreement or
instruction of the Owner in writing, prematurely commence operations on the site
or elsewhere prior to the effective date of insurance required by Article 11 to
be furnished by the Contractor and Owner.  The date of commencement of the Work
shall not be changed by the effective date of such insurance.  Unless the date
of commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic’s liens and other security interests.

 

8.2.3        The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.

 

8.3                                 DELAYS AND EXTENSIONS OF TIME

8.3.1        If the Contractor is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or Architect, or of an
employee of either, or of a separate contractor employed by the Owner, or by
changes ordered in the Work, or by labor disputes, fire, unusual delay in
deliveries, unavoidable casualties or other causes beyond the Contractor’s
control, or by delay authorized by the Owner pending mediation and arbitration,
or by other causes which the Architect determines may justify delay, then the
Contract Time shall be extended by Change Order for such reasonable time as the
Architect may determine.

 

8.3.2        Claims relating to time shall be made in accordance with applicable
provisions of Paragraph 4.3.

 

8.3.3        This Paragraph 8.3 does not preclude recovery of damages for delay
by either party under other provisions of the Contract Documents.  No claim for
delay shall be allowed on account of failure of the Architect to furnish
Drawings, Specifications or Instructions or to return Shop Drawings or Samples
until five (5) days after receipt by the Architect by registered or certified
mail of written demand for such Instructions, Drawings, or Samples, and not then
unless such claim be reasonable.

 

ARTICLE 9 PAYMENTS AND COMPLETION

9.1                                 CONTRACT SUM

9.1.1        The Contract Sum is stated in the Agreement and, including
authorized adjustments, is the total amount payable by the Owner to the
Contractor for performance of the Work under the Contract Documents.

 

9.2                                 SCHEDULE OF VALUES

9.2.1        Before the first application for Payment, the Contractor shall
submit to the Architect a schedule of values allocated to various portions of
the Work, prepared in such form and

 

34

--------------------------------------------------------------------------------


 

supported by such data to substantiate its accuracy as the Architect may
require.  This schedule, unless objected to by the Architect, shall be used as a
basis for reviewing the Contractor’s Applications for Payment.

 

9.3                                 APPLICATIONS FOR PAYMENT

9.3.1        At least ten days before the date established for each progress
payment, At the time or times established in the Contract, the Contractor shall
submit to the Architect an itemized Application for Payment for operations
completed in accordance with the schedule of values.  The format and number of
copies of such Applications for Payment shall be as directed by the Owner, Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents.

 

9.3.1.1     As provided in Subparagraph 7.3.8, such applications may include
requests for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.

 

9.3.1.2     Such applications may not include requests for payment for portions
of the Work for which the Contractor does not intend to pay to a Subcontractor
or material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

 

9.3.2        Unless otherwise provided in the Contract Documents, payments shall
be made on account of materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work.  If approved in advance by
the Owner (including such evidence of insurance and title as Owner shall request
of Contractor and/or Subcontractor), payment may similarly be made for materials
and equipment suitably stored off the site at a location agreed upon in
writing.  Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Contractor with procedures satisfactory to
the Owner to establish the Owner’s title to such materials and equipment or
otherwise protect the Owner’s interest, and shall include the costs of
applicable insurance, storage and transportation to the site for such materials
and equipment stored off the site.

 

9.3.3        The Contractor warrants that title to all Work covered by an
Application for Payment will pass to the  Owner either by Incorporation in the
construction or upon the receipt of payment by the Contractor, whichever occurs
first, free and clear from all liens, claims, security interests and
encumbrances, hereinafter referred to in this Article 9 as “liens”, no later
than the time of payment.  The Contractor further warrants that upon submittal
of an Application for Payment. The Contractor further warrants that upon
submittal of an Application for Payment all work for which Certificates for
Payment have been previously issued and payments received from the Owner shall,
to the best of the Contractor’s Knowledge, information and belief, be free and
clear of liens, claims, security interests of encumbrances in favor of the
Contractor, Subcontractors, material suppliers, or other persons or entities
making a claim by reason of having provided labor, materials and equipment
relating to the Work.

 

9.3.4       Each Application for Payment or periodic estimate requesting payment
shall be accompanied at the Owner’s option by: (i) a waiver of liens from each
subcontractor or; (ii) a certificate from each

 

35

--------------------------------------------------------------------------------


 

Subcontractor stating that the Subcontractor has been paid all amounts due the
Subcontractor on the basis of the previous periodic payment to the Contractor,
or else stating the amount not so paid and the reason for the discrepancy.  In
the event of such discrepancy, the Contractor shall furnish the Contractor’s own
written explanation to the Owner through the Architect. Such waiver or
certificate shall be in form acceptable to the Owner.

 

In the event that any lien security interest chattel mortgage or conditional
bill of sale shall be filed by any party claiming by, through or under the
Contractor, the Contractor shall promptly remove or discharge such lien,
security interest chattel mortgage or conditional bill of sale by bonding
payment, or otherwise provided that the Owner has discharged its payment
obligations to the Contractor relating to any such lien and shall indemnify the
Owner against the loss, damage or expenses (including reasonable attorneys’ fees
and expenses) caused by any such lien, security interest, chattel mortgage or
conditional bill of sale. If the Contractor shall fail to so remove or discharge
the same within five (5) days after notice from the Owner (but in no event later
than the date on which the next payment on an Application for Payment becomes
due) the Owner shall have the right to remove or discharge the same by bonding
payment or otherwise for the account of the Contractor and the amount of any
payment, cost and expenses made or incurred by the Owner in connection with the
removal or discharge thereof may be withheld from any payment thereafter
becoming due or shall be reimbursed promptly to the Owner by the Contractor.

 

9.4                                 CERTIFICATES FOR PAYMENT

9.4.1        The Architect will, within seven days after receipt of the
Contractor’s Application for Payment, either issue to the Owner a Certificate
for Payment, with a copy to the Contractor, for such amount as the Architect
determines is properly due, or notify the Contractor and Owner in writing of the
Architect’s reasons for withholding certification in whole or in part as
provided in Subparagraph 9.5.1.

 

9.4.2        The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents.  The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualification expressed by the Architect.  The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified.  However, the
issuance of a

 

36

--------------------------------------------------------------------------------


 

Certificate for Payment will not be a representation that the Architect has (1)
made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.

 

9.5                                 DECISIONS TO WITHHOLD CERTIFICATION

9.5.1        The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Subparagraph
9.4.2 cannot be made.  If the Architect is unable to certify payment in the
amount of the Application, the Architect will notify the Contractor and Owner as
provided in Subparagraph 9.4.1.  If the Contractor and Architect cannot agree on
a revised amount, the Architect will promptly issue a Certificate for Payment
for the amount for which the Architect is able to make such representations to
the Owner.  The Architect may also withhold a Certificate for Payment or,
because of subsequently discovered evidence, may nullify the whole or a part of
a Certificate for Payment previously issued, to such extent as may be necessary
in the Architect’s opinion to protect the Owner from loss for which the
Contractor is responsible, including loss resulting from acts and omissions
described in Subparagraph 3.3.2, because of:

.1               defective Work not remedied;

.2               third party claims filed or reasonable evidence indicating
probable filing of such claims unless security acceptable to the Owner is
provided by the Contractor;

.3               failure of the Contractor to make payments properly to
Subcontractors or for labor, materials or equipment;

.4               reasonable evidence that the Work cannot be completed for the
unpaid balance of the Contract Sum;

.5               damage to the Owner or another contractor;

.6               reasonable evidence that the Work will not be completed within
the Contract Time, and that the unpaid balance would not be adequate to cover
actual or liquidated damages for the anticipated delay; or

.7               persistent failure to carry out the Work in accordance with the
Contract Documents.

 

.8              A lien or attachment is filed in violation of this Agreement.

 

9.5.2        When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

9.6                                 PROGRESS PAYMENTS

9.6.1        After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

 

9.6.2        The Contractor shall promptly pay each Subcontractor, upon receipt
of payment from the Owner, out of the amount paid to the Contractor on account
of such Subcontractor’s portion of the Work, the amount to which said
Subcontractor is entitled, reflecting percentages actually retained from
payments to the Contractor on account of such Subcontractor’s portion of the
Work.  The Contractor shall, by appropriate agreement with each Subcontractor,
require each Subcontractor to make payments to Sub-subcontractors in a similar
manner.

 

9.6.3        The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action

 

37

--------------------------------------------------------------------------------


 

taken thereon by the Architect and Owner on account of portions of the Work done
by such Subcontractor.

 

9.6.4        Neither the Owner nor Architect shall have an obligation to pay or
to see to the payment of money to a Subcontractor Sub-subcontractor of material
supplier, except as may otherwise be required by law.

 

9.6.5        Payment to material suppliers shall be treated in a manner similar
to that provided in Subparagraphs 9.6.2, 9.6.3 and 9.6.4.

 

9.6.6        A Certificate for Payment, a progress payment, or partial or entire
use or occupancy of the Project by the Owner shall not constitute acceptance of
Work not in accordance with the Contract Documents.

 

9.6.7        Unless the Contractor provides the Owner with a payment bond in the
full penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner.  Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.

 

9.7                                 FAILURE OF PAYMENT

9.7.1        If the Architect does not issue a Certificate for Payment, through
no fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received.  The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.

 

9.8                                 SUBSTANTIAL COMPLETION

9.8.1        Substantial Completion is the stage in the progress of the Work
when the Work or designated portion thereof is sufficiently complete in
accordance with the Contract Documents so that the Owner can occupy or utilize
the Work for its intended use and only minor items which can be corrected or
completed without any material Interference with the Owner’s use of the Work
remain to be corrected or completed.

 

9.8.2        When the Contractor considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Contractor shall prepare and submit to the Architect a comprehensive list of
items to be completed or corrected prior to final payment.  Failure to include
an item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents.

 

9.8.3        Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete.  If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the

 

38

--------------------------------------------------------------------------------


 

Owner can occupy or utilize the Work or designated portion thereof for its
intended use, the Contractor shall, before issuance of the Certificate of
Substantial Completion, complete or correct such item upon notification by the
Architect.  In such case, the Contractor shall then submit a request for another
inspection by the Architect to determine Substantial Completion.

 

9.8.4        When the Work or designated portion thereof is substantially
complete, the Architect will prepare a Certificate of Substantial Completion
which shall establish the date of Substantial Completion, shall establish
responsibilities of the Owner and Contractor for security, maintenance, heat,
utilities, damage to the Work and insurance, and shall fix the time within which
the Contractor shall finish all items on the list accompanying the Certificate. 
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the Work or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion.

 

9.8.5        The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate.  Upon such acceptance and consent of surety, if
any, the Owner shall make payment of retainage applying to such Work or
designated portion thereof. Such payment shall be adjusted for Work that is
incomplete or not in accordance with the requirements of the Contract Documents.

 

9.9                                 PARTIAL OCCUPANCY OR USE

9.9.1        The Owner may occupy or use any completed or partially completed
portion of the Work at any stage when such portion is designated by separate
agreement with the Contractor, provided such occupancy or use is consented to by
the insurer as required under Clause 11.4.1.5 and authorized public authorities
by having jurisdiction over the Work.  Such partial occupancy or use may
commence begin  whether or not the portion is substantially complete, provided
that the respective responsibilities of the Owner and Contractor with respect to
have accepted in writing the responsibilities assigned to each of them for
payments, retainage, if any, security, maintenance, heat, utilities, damage to
the Work, insurance, correction of the Work and warranties shall be established
by agreement of the Owner and Contractor or, absent such agreement shall be
determined by the Architect subject to the right of either party to contest such
determination as provided in Paragraph 4.5.and have agreed in writing,
concerning the period for correction of the Work and commencement of warranties
required by the Contract Documents.  When the Contractor considers a portion
substantially complete, the Contractor shall prepare and submit a list to the
Architect as provided under Subparagraph 9.8.2.  Consent of the Contractor to
partial occupancy or use shall not be unreasonably withheld.  The stage of the
progress of the Work shall be determined by written agreement between the Owner
and Contractor or, if no agreement is reached, by decision of the Architect.

 

9.9.2        Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be use in order to determine and record the condition of
the Work.

 

9.9.3        Unless otherwise agreed upon, partial occupancy or use of a portion
or portions of the Work shall not constitute acceptance of Work not complying
with the requirements of the Contract Documents.

 

39

--------------------------------------------------------------------------------


 

9.10                           FINAL COMPLETION AND FINAL PAYMENT

9.10.1      Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect’s knowledge, information and belief,
and on the basis of the Architect’s on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable.  The Architect’s final Certificate for
Payment will constitute a further representation that conditions listed in
Subparagraph 9.10.2 as precedent to the Contractor’s being entitled to final
payment have been fulfilled.

 

9.10.2      Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5) if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner.  If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. Provided Owner is not in breach of its payment obligations under the
Contract, If the Contractor fails to furnish such releases or waivers as the
Owner reasonably requires to satisfy the Owner that there are no outstanding
liens, the Owner may require the Contractor as a condition of final payment and
at the Contractor’s expense to furnish a bond satisfactory to the Owner to
Indemnify the Owner against any such liens.  If such lien remains unsatisfied
after payments are made, the Contractor shall refund to the Owner all money that
the Owner may be compelled to pay in discharging such lien, including all costs
and reasonable attorneys’ fees.

 

9.10.3      If, after Substantial Completion of the Work, final completion
thereof is materially delayed through no fault of the Contractor or by issuance
of Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion  of the Work fully completed and accepted.  If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment.  Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

 

9.10.4      The making of final payment shall constitute a waiver of Claims by
the Owner except those arising from:

.1               liens, Claims, security interests or encumbrances arising out
of the Contract and unsettled;

 

40

--------------------------------------------------------------------------------


 

.2               failure of the Work to comply with the requirements of the
Contract Documents;
or

.3               terms of special warranties required by the Contract Documents.

 

9.10.5      Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

10.1                           SAFETY PRECAUTIONS AND PROGRAMS

10.1.1      The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

10.2                           SAFETY OF PERSONS AND PROPERTY

10.2.1      The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

.1               employees on the Work and other persons who may be affected
thereby;

.2               the Work and materials and equipment to be incorporated
therein, whether in storage on or off the site, under care, custody or control
of the Contractor or the Contractor’s Subcontractors or Sub-subcontractors; and

.3               other property at the site or adjacent thereto, such as trees,
shrubs, lawns, walks, pavements, roadways, structures and utilities not
designated for removal, relocation or replacement in the course of construction.

 

10.2.2      The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.

 

10.2.3      The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

10.2.4      When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

10.2.5      The Contractor shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Contract
Documents) to property referred to in Clause 10.2.1.2 and 10.2.1.3 caused in
whole or in part by the Contractor, a Subcontractor, a Sub-subcontractor, or
anyone directly or indirectly employed by any of them, or by anyone for whose
acts they may be liable and for which the Contractor is responsible under
Clauses 10.2.1.2 and 10.2.1.3, except damage or loss attributable to acts or
omissions of the Owner or Architect or anyone directly or indirectly employed by
either of them, or by anyone for whose acts either of them may be liable, and
not attributable to the fault or negligence of the Contractor. The foregoing
obligations of the Contractor are in addition to the Contractor’s obligations
under Paragraph 3.18.

 

10.2.6      The Contractor shall designate a responsible member of the
Contractor’s organization at the site whose duty shall be the prevention of
accidents. This person shall be the Contractor’s superintendent unless otherwise
designated by the Contractor in writing to the Owner and Architect.

 

41

--------------------------------------------------------------------------------


 

10.2.7      The Contractor shall not load or permit any part of the construction
or site to be loaded so as to endanger its safety.

 

10.3                           HAZARDOUS MATERIALS

10.3.1      If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.

 

10.3.2      The Owner shall obtain the services of a licensed laboratory to
verify the presence or absence of the material or substance reported by the
Contractor and, in the event such material or substance is found to be present,
to verify that it has been rendered harmless.  Unless otherwise required by the
Contract Documents, the Owner shall furnish in writing to the Contractor and
Architect the names and qualifications of persons or entities who are to perform
tests verifying the presence or absence of such material or substance or who are
to perform the task of removal or safe containment of such material or
substance.  The Contractor and the Architect will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
Objection to a persons or entity proposed by the Owned, the Owner shall proposed
another to whom the Contractor and the Architect have no reasonable objection. 
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor.  The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.

 

10.3.3      To the fullest extent permitted by law, the Owner shall indemnify
and hold harmless the Contractor, Subcontractors, Architect, Architect’s
consultants and agents and employees of any of them from and against claims,
damages, losses and expenses, including but not limited to attorneys’ fees,
arising out of or resulting from performance of the Work in the affected area if
in fact the material or substance presents the risk of bodily injury or death as
described in Subparagraph 10.3.1 and has not been rendered harmless, provided
that such claim, damage, loss or expense is attributable to bodily injury,
sickness, disease or death, or to injury to or destruction of tangible property
(other than the Work itself) and provided that such damage, loss or expense is
not due to the sole negligence of a party seeking indemnity.

 

10.4         The Owner shall not be responsible under Paragraph 10.3 for
materials and substances brought to the site by the Contractor unless such
materials or substances were required by the Contract Documents.

 

10.5         If, without negligence on the part of the Contractor, the
Contractor is held liable for the cost of remediation of a hazardous material or
substance solely by reason of performing Work as required by the Contract
Documents, the Owner shall indemnify the Contractor for all cost and expense
thereby incurred.

 

10.6                           EMERGENCIES

10.6.1      In an emergency affecting safety of persons or property, the
Contractor shall act, at the Contractor’s discretion, to prevent threatened
damage, injury or loss. Additional compensation or extension of time claimed by
the Contractor on account of an emergency shall be determined as provide in
Paragraph 4.3 and Article 7.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 11 INSURANCE AND BONDS

11.1                           CONTRACTOR’S LIABILITY INSURANCE

11.1.1      The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
under the Contract and for which the Contractor may be legally liable, whether
such operations be by the Contractor or by a Subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:

.1               claims under workers’ compensation, disability benefit and
other similar employee benefit acts which are applicable to the Work to be
performed;

.2               claims for damages because of bodily injury, occupational
sickness or disease, or death of the Contractor’s employees;

.3               claims for damages because of bodily injury, sickness or
disease, or death of any person other than the Contractor’s employees;

.4               claims for damages insured by usual personal injury liability
coverage;

.5               claims for damages, other than to the Work itself, because of
injury to or destruction of tangible property, including loss of use resulting
there  from;

.6               claims for damages because of bodily injury, death of a person
or property damage arising out of ownership, maintenance or use of a motor
vehicle;

.7               claims for bodily injury or property damage arising out of
completed operations; and

.8               claims involving contractual liability insurance applicable to
the Contractor’s obligations under Paragraph 3.18.

 

11.1.2      The insurance required by Subparagraph 11.1.1 shall be written for
not less than limits of liability specified in the Contract Documents or
required by law, whichever coverage is greater, Coverages, whether written on an
occurrence or claims made basis, shall be maintained without interruption from
date of commencement of the Work until date of final payment and termination of
any coverage required to be maintained after final payment. include all major
divisions of coverage, and shall be on a comprehensive general basis including
Premises and Operations (including X-C-U). Owner’s and Contractor’s Protective,
Products and Completed Operations, and Owner non-owned, and Hired Motor
Vehicles. Such insurance shall be written for not less than any limits of
liability required by law or those set forth in the Contract Documents,
whichever is greater.

 

All insurance shall be written on an occurrence basis, unless the Owner approves
in writing coverage on a claims-made basis.  Coverages, whether written on an
occurrence or claims-made basis, shall be maintained maintained without
interruption from date of commencement of the Work until date of final payment
and termination of any coverage required to be maintained after final payment. 
The Owner, Architect, Architect’s consultants and their respective officers,
employees, partners, directors, shareholders, agents, successors and assigns
shall be added as an Additional Insureds on all policies.

 

43

--------------------------------------------------------------------------------


 

The insurance afforded by this policy is primary insurance except when stated to
apply in excess of or contingent upon the absence of other insurance.  When this
insurance is primary, and the Insured has other insurance which is stated to be
applicable to the loss on an excess or contingent basis the amount of the
company’s liability under this policy shall not be reduced by the existence of
such other Insurance.

 

11.1.3      Certificates of insurance acceptable to the Owner shall be filed
with the Owner prior to commencement of the Work.  These certificates and the
insurance policies required by this Paragraph 11.1 shall contain a provision
that coverages afforded under the policies will not be canceled or allowed to
expire until at least 30 days’ prior written notice has been given to the
Owner.  These certificates shall set forth evidence of all coverage required by
11.1.1 and 11.1.2. The form of certificate shall be substantially similar to AIA
Document G715.  Certificates to be delivered shall name the Owner, Architect.
Architect’s consultants and their respective officers, employees, partners,
directors, shareholders, agents, successors and assigns as Additional insureds
on all policies, and the following additional insured:

 

Delaware North Companies Incorporated, Its  employees, officers, partners,
directors, shareholders, agents, successors, and assigns

40 Fountain Plaza, Buffalo, New York 14202

The Contractor shall furnish to the Owner copies of any endorsements that are
subsequently issued amending limits of coverage.  If any of the foregoing
insurance coverages are required to remain in force after final payment and are
reasonably available, an additional certificate evidencing continuation of such
coverage shall be submitted with the final Application for Payment as required
by Subparagraph 9.10.2.  Information concerning reduction of coverage on account
of revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness in accordance with the
Contractor’s information and belief.

 

11.2                           OWNER’S LIABILITY INSURANCE

11.2.1      The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.

 

11.3                           PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE

11.3.1      Optionally, the Owner may require the Contractor to purchase and
maintain Project Management Protective Liability insurance from the Contractor’s
usual sources as primary coverage for the Owner’s, Contractor’s and Architect’s
vicarious liability for construction operations under the Contract.  Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the
Owner.  The minimum limits of liability purchased with such coverage shall be
equal to the aggregate of the limits required for Contractor’s Liability
Insurance under Clauses 11.1.1.2 through 11.1.1.5.

 

44

--------------------------------------------------------------------------------


 

11.3.2      To the extent damages are covered by Project Management Protective
Liability insurance, the Owner, Contractor and Architect waive all rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance.  The policy shall provide for such waivers of
subrogation by endorsement or otherwise.

 

11.3.3      The Owner shall not required the Contractor to include the Owner,
Architect or other persons or entities as additional insureds on the
Contractor’s Liability Insurance coverage under Paragraph 11.1.

 

11.4                           PROPERTY INSURANCE

11.4.1      Unless otherwise provided, the Owner shall purchase and maintain, in
a company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles.  Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Paragraph 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Paragraph 11.4 to be
covered, whichever is later.  This insurance shall include interests of the
Owner, the Contractor, Subcontractors and Sub-subcontractors in the Project.

 

11.4.1.1   Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.

 

11.4.1.2   If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall be inform the Contractor in writing prior to commencement
of the Work.  The Contractor may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner. 
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs property attributable
thereto. If the property insurance requires minimum deductibles and such
deductibles are identified in the Contract Documents, the Contractor shall pay
insurance required minimum deductibles and such deductibles are identified in
the Contract Documents, the Contractor shall pay costs not covered because of
such deductibles.  If the Owner or insurer increases the required minimum
deductibles above the amount so identified or if the Owner elects to purchase
this insurance with voluntary deductible amounts, the Owner shall be responsible
for payment of the additional costs not covered because of such increased or
voluntary deductibles.

 

45

--------------------------------------------------------------------------------


 

11.4.1.3   If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles.

 

11.4.1.4   This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.

 

11.4.1.5   Partial occupancy or use in accordance with Paragraph 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. 
The Owner and the Contractor shall take reasonable steps to obtain consent of
the insurance company or companies and shall, without mutual written consent,
take no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.

 

11.4.2      Boiler and Machinery Insurance.  The Owner shall purchase and
maintain boiler and machinery insurance required by the Contract Documents or by
law, which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work, and
the Owner and Contractor shall be named insureds.

 

11.4.3      Loss of Use Insurance.  The Owner, at the Owner’s option, may
purchase and maintain such insurance as will insure the Owner against loss of
use of the Owner’s property due to fire or other hazards, however caused.  The
Owner waives all rights of action against the Contractor for loss of use-of the
Owner’s property, including consequential losses due to fire or other hazards
however caused.

 

11.4.4      If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.

 

11.4.5      If during the Project construction period the Owner insures
properties, real or personal or both, at or adjacent to the site by property
insurance under policies separate from those insuring the Project, or if after
final payment property insurance is to be provided on the completed Project
through a policy or policies other than those insuring the Project during the
construction period, the Owner shall waive all rights in accordance with the
terms of Subparagraph 11.4.7 for damages caused by fire or other causes of loss
covered by this separate property insurance.  All separate policies shall
provide this waiver of subrogation by endorsement or otherwise.

 

11.4.6      Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Paragraph 11.4.  Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project. 
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days’ prior written notice has been given to the Contractor.

 

11.4.7      Walvers of Subrogation.  The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Paragraph 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary.  The Owner or Contractor, as
appropriate, shall require of the Architect, Architect’s consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors,

 

46

--------------------------------------------------------------------------------


 

agents and employees of any of them, by appropriate agreements, written where
legally required for validity, similar waivers each in favor of other parties
enumerated herein.  The policies shall provide such waivers of subrogation by
endorsement or otherwise.  A waiver of subrogation shall be effective as to a
person or entity even though that person or entity would otherwise have a duty
of indemnification, contractual or otherwise, and whether or not did not pay the
insurance premium has directly and indirectly been paid,and whether or not the
person or entity had an insurable interest in the property damaged.

 

11.4.8      A loss insured under Owner’s property insurance shall be adjusted by
the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Subparagraph 11.4.10.  The Contractor shall
pay Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.

 

11.4.9      If required in writing by a party in interest, the Owner as
fiduciary shall, upon occurrence of an insured loss, give bond for proper
performance of the Owner’s duties.  The cost of required bonds shall be charged
against proceeds received as fiduciary.  The Owner shall deposit in a separate
account proceeds so received, which the Owner shall distribute in accordance
with such agreement as the parties in interest may reach, or in accordance with
an arbitration award in which case the procedure shall be as provided in
Paragraph 4.6.  If after such loss no other special agreement is made and unless
the Owner terminates the Contract for convenience, replacement of damaged
property shall be performed by the Contractor after notification of a Change in
the Work in accordance with Article 7.

 

11.4.10    The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this power,
if such objection is made, the dispute shall be resolved as provided in
Paragraph 4.5 and 4.6.  The Owner as fiduciary shall, in the case or
arbitration, make settlement with insurers in accordance with directions of the
arbitrators. If distribution of insurance proceeds by arbitration is required,
the arbitrators will direct such distribution.

 

11.5                           PERFORMANCE BOND AND PAYMENT BOND

11.5.1      The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.

 

11.5.2      Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.

 

ARTICLE 12 UNCOVERING AND CORRECTION OF WORK

12.1                           UNCOVERING OF WORK

12.1.1      If a portion of the Work is covered contrary to the Architect’s
request or to requirements specifically expressed in the Contract Documents, it
must, if required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

 

12.1.2      If a portion of the Work has been covered which the Architect has
not specifically requested to examine prior to its being covered, the Architect
may request to see such Work and it shall be uncovered by the Contractor.  If
such Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense.  If
such Work is not in accordance with the Contract Documents, correction

 

47

--------------------------------------------------------------------------------


 

shall be at the Contractor’s expense unless the condition was caused by the
Owner or a separate contractor in which even the Owner shall be responsible for
payment of such costs.

 

12.2                           CORRECTION OF WORK

12.2.1                  BEFORE OR AFTER SUBSTANTIAL COMPLETION

12.2.1.1   The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.

 

12.2.2                  AFTER SUBSTANTIAL COMPLETION

12.2.2.1   In addition to the Contractor’s obligations under Paragraph 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Subparagraph 9.9.1, or by terms of an applicable special
warranty required by the Contract Documents, any of the Work is found to be not
in accordance with the requirements of the Contract Documents, the Contractor
shall correct it promptly after receipt of written notice from the Owner to do
so unless the Owner has previously given the Contractor a written acceptance of
such condition.  The Owner shall give such notice promptly after discovery of
the condition.  During the one-year period for correction of Work, if the Owner
fails to notify the Contractor and give the Contractor an opportunity to make
the correction, the Owner waives the rights to require correction by the
Contractor and to make a claim for breach of warranty.  If the Contractor fails
to correct nonconforming Work within a reasonable time during that period after
receipt of notice from the Owner or Architect, the Owner may correct it in
accordance with Paragraph 2.4.

 

12.2.2.2   The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

 

12.2.2.3   The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Paragraph 12.2.

 

12.2.3      The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

12.2.4       The Contractor shall bear the cost of correcting destroyed or
damaged construction, whether completed or partially completed, of the Owner or
separate contractors caused by the Contractor’s correction or removal of Work
which is not in accordance with the requirements of the Contract Documents.

 

12.2.5      Nothing contained in this Paragraph 12.2 shall be construed to
establish a period of limitation with respect to other obligations which the
Contractor might have under the Contract Documents. Establishment of the
one-year period for correction of Work as described in Subparagraph 12.2.2
relates only to the specific obligation of the Contractor to correct the Work,
and has no relationship to the time within which the obligation to comply with
the Contract Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Contractor’s liability with
respect to the Contractor’s obligations other than specially to correct the
Work.

 

48

--------------------------------------------------------------------------------


 

12.3                           ACCEPTANCE OF NONCONFORMING WORK

12.3.1      If the Owner prefers to accept Work which is not in accordance with
the requirements of the Contract Documents, the Owner may do so instead of
requiring its removal and correction, which case the Contract Sum will be
reduced as appropriate and equitable.  Such adjustment shall be effected whether
or not final payment has been made.

 

ARTICLE 13 MISCELLANEOUS PROVISIONS

13.1                           GOVERNING LAW

13.1.1      The Contract shall be governed by the law of the place where the
Project is located.

 

13.2                           SUCCESSORS AND ASSIGNS

13.2.1      The Owner and Contractor respectively bind themselves, their
partners, successors, assigns and legal representatives to the other party
hereto and to partners, successors, assigns and legal representatives of such
other party in respect to covenants, agreements and obligations contained in the
Contract Documents.  Except as provided in Subparagraph 13.2.2 neither party to
the Contract shall assign the Contract as a whole without written consent of the
other.  Except as hereinafter provided, neither party to the Contract shall
assign the Contract or sublet it as a whole without the written consent of the
other nor shall be Contractor assign any moneys due or to become due to him
hereunder, without the previous written consent of the Owner excepts as may be
required by Contractor’s Surety.  Upon reasonable written notice to Contractor,
the Owner may assign the Contract to any Institutional lender providing
construction or permanent financing for the Project or to any person acquiring
the Owner’s interest in the Project and the contractor agrees to execute all
consents certificates and other documents required by such lender or other
person in connection with such assignment.  If either party attempts to make
such an assignment without such consent, that party shall nevertheless remain
legally responsible for all obligations under the Contract.

 

13.2.2      The Owner may, without consent of the Contractor, assign the
Contract to an institutional lender providing construction financing for the
Project.  In such event, the lender shall assume the Owner’s rights and
obligations under the Contract Documents.  The Contractor shall execute all
consents reasonably required to facilitate such assignment.  If the Owner
conveys its interest in the Project to a third party, any rights which the Owner
may have against the Contractor arising from this Agreement including without
limitation Claims under Article 12, or Claims which, under the terms of
subparagraph 4.3.10, are reserved to the Owner after the making and acceptance
of final payment, shall automatically transfer to such third party.

 

13.3                           WRITTEN NOTICE

13.3.1      Written notice shall be deemed to have been duly served if delivered
in person to the individual or a member of the firm or entity or to an officer
of the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.

 

49

--------------------------------------------------------------------------------


 

13.4                           RIGHTS AND REMEDIES

13.4.1      Duties and obligations imposed by the Contract Documents and rights
and remedies available thereunder shall be in addition to and not a limitation
of duties, obligations, rights and remedies otherwise imposed or available by
law.

 

13.4.2      No action or failure to act by the Owner, Architect or Contractor
shall constitute a waiver of a right or duty afforded them under the Contract,
nor shall such action or failure to act constitute approval of or acquiescence
in a breach thereunder, except as may be specifically agreed in writing.

 

13.5                           TESTS AND INSPECTIONS

13.5.1      Tests, inspections and approval of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or order of
public authorities having jurisdiction shall be made at an appropriate time. 
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals.  The
Contractor shall give the Architect timely notice of when and where tests and
inspections are to be made so that the Architect may be present for such
procedures.  The Owner shall bear costs of tests, inspections or approvals which
do not become requirements until after bids are received or negotiations
concluded.

 

13.5.2      If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Subparagraph 13.5.1, the Architect will, upon
written authorization from the Owner, instruct the Contractor to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the Owner, and the Contractor shall give timely notice to the
Architect of when and where tests and inspections are to be made so that the
Architect may be present for such procedures.  Such costs, except as provided in
Subparagraph 13.5.3, shall be at the Owner’s expense.

 

13.5.3      If such procedures for testing, inspection or approval under
Subparagraphs 13.5.1 and 13.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.

 

13.5.4      Required certificates of testing, inspection or approval shall,
unless otherwise required by the Contract Documents, be secured by the
Contractor and promptly delivered to the Architect.

 

13.5.5      If the Architect is to observe tests, inspections or approvals
required by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

 

13.5.6      Tests or inspections conducted pursuant to the Contract Documents
shall be made promptly to avoid unreasonable delay in the Work.

 

13.6                           INTEREST

13.6.1      Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is located beginning on the tenth (10th) day
after the date payment is due at the so-called Prime Rate of Interest published
by the Wall Street Journal (and if there is more than one such rate the lowest
thereof).

 

50

--------------------------------------------------------------------------------


 

13.7                           COMMENCEMENT OF STATUTORY LIMITATION PERIOD

13.7.1      As between the Owner and Contractor:

.1               Before Substantial Completion.  As to acts or failures to act
occurring prior to the relevant date of Substantial Completion; any applicable
statute of limitations shall commence to run and any alleged cause of action
shall be deemed to have accrued in any all events not later than such date of
Substantial Completion;

.2               Between Substantial Completion and Final Certificate for
Payment. As to acts or failures to act occurring subsequent to the relevant date
of Substantial Completion and prior to issuance of the final Certificate for
Payment, any -applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of issuance of the final Certificate for Payment; and

.3               After Final Certificate for Payment. As to acts or failures to
act occurring after the relevant date of issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of any act or failure to act by the Contractor pursuant
to any Warranty provided under Paragraph 3.5, the date of any correction of the
Work or failure to correct the Work by the Contractor under Paragraph 12.2, or
the date of actual commission of any other act or failure to perform any duty or
obligation by the Contractor or Owner, whichever occurs last.

 

13.8                        LIMITATION OF LIABILITY

 

13.8.1    No officer, shareholder, director, partner, partner agent or employee
of the Owner (or any partner of a partner or any agent or employee of a partner)
shall ever be personally or individually liable under this Contract.  Each
subcontract shall include the foregoing limitation, which shall be effective if
the Owner ever succeeds to the Contractor’s rights and obligations under a
Subcontract.

 

ARTICLE 14   TERMINATION OR SUSPENSION OF THE CONTRACT

14.1                           TERMINATION BY THE CONTRACTOR

14.1.1      The Contractor may terminate the Contract if the Work is stopped for
a period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the work under direct or indirect
contract with the Contractor, for any of the following reasons:

.1               issuance of an order of a court or other public authority
having jurisdiction which requires all Work to be stopped;

.2               an act of government, such as a declaration of national
emergency which requires all Work to be stopped;

.3               because the Architect has not issued a Certificate for Payment
and has not notified the Contractor of the reason for withholding certification
as provided in Subparagraph 9.4.1, or because the Owner has not made payment on
a Certificate for Payment within the time stated in the Contract Documents; or

.4               the Owner has failed to furnish to the Contractor promptly;
upon the Contractor’s request, reasonable evidence as required by Subparagraph
2.2.1.

 

51

--------------------------------------------------------------------------------


 

14.1.2      The Contractor may terminate the Contract if, through no act or
fault of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Paragraph 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.

 

14.1.3      If one of the reasons described in Subparagraph 14.1.1 or 14.1.2
exists, the Contractor may, upon seven days’ written notice to the Owner and
Architect, terminate the Contract and recover from the Owner payment for Work
executed and for proven loss with respect to materials, equipment, tools, and
construction equipment and machinery, including reasonable overhead, profit and
damages.

 

14.1.4      If the Work is stopped for a period of 60 consecutive days through
no act or fault of the Contractor or a Subcontractor or their agents or
employees or any other persons performing portions of the Work under contract
with the Contractor because the Owner has persistently failed to fulfill the
Owner’s obligations under the Contractor Documents with respect to matters
important to the progress of the Work, the Contractor may, upon seven additional
days, written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Subparagraph 14.1.3.

 

14.2                           TERMINATION BY THE OWNER FOR CAUSE

14.2.1     If the Contractor is adjudged a bankrupt or if the Contractor makes a
general assignment for the benefit of the Contractor’s; creditors or if a
receiver is appointed on account of the Contractor’s insolvency or if the
Contractor persistently or repeatedly refuses or fails except in the case for
which extension of time is provided, to supply enough properly skilled workmen
or proper materials for the Project or if the Contractor fails to make prompt
payment to Subcontractors for materials or labor, or If the Contractor
persistently disregards the laws ordinances, rules, regulations or orders of any
public authority having jurisdiction or disregards an Instruction, order or
decision of the Architect or if the Contractor otherwise is guilty of a
substantial violation of any provision of the Contract then the Contractor shall
be in default and the Owner may without prejudice to any other right or remedy
and upon written notice to the Contractor take possession of all materials,
appliances equipment and machinery on the Project site, Intended as part of or
for Work, but only to the extent paid for by Owner wherever stored and seven (7)
days after such notice amy terminate the employment of the Contractor, accept
assignment of any or all subcontracts pursuant to Paragraph 5.4, and finish the
Work by whatever method the Owner may deem expedient.  The Owner shall be
entitled to collect form the Contractor all direct indirect and consequential
damages suffered by the Owner.  The Owner shall be entitled to hold

 

52

--------------------------------------------------------------------------------


 

sufficient amounts due the Contractor at the date of termination to offset all
of the Owner’s damages.

The Owner may terminate the Contract if the Contractor:

.1               persistently or repeatedly refuses or fails to supply enough
properly skilled -workers or proper materials,

.2               fails to make payment to Subcontractors for materials or labor
in accordance with the respective agreements between the Contractor and the
Subcontractors;

.3               persistently disregards laws, ordinances, or rules, regulations
or orders of a provision of the Contract public authority having jurisdication;
or

.4               otherwise is guiltyof substantial breach of a provision of the
Contract-Documents.

 

14.2.2      When any of the above reasons exist, the Owner, upon certification
by the Architect that sufficient cause exists to justify such action may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor’s surety, if any, seven days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the Surety: —

.1               take possession of the site and of all materials, equipment,
tools, and construction equipment and machinery thereon owned by the Contractor;

.2               accept assignment of subcontracts pursuant to Paragraph 5.4;
and

.3               finish the Work by whatever reasonable method the Owner may
deem expedient. Upon request of the Contractor, the Owner shall furnish to the
Contractor a detailed accounting of the costs incurred by the Owner in finishing
the Work.

 

14.2.3      When the Owner terminates the Contract for one of the reasons stated
in subparagraph 14.2.1, the Contractor shall not be entitled to receive further
payment until the Work is finished.

 

14.2.4      If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work , including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.

 

14.3                           SUSPENSION BY THE OWNER FOR CONVENIENCE

14.3.1      The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

 

14.3.2      The Contract Sum and Contract Time shall be adjusted for increases
in the cost and time caused by suspension, delay or interruption as described in
Subparagraph 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

.1               that performance is, was or would have been so suspended,
delayed or interrupted by another cause for which the Contactor is responsible;
or

.2               that an equitable adjustment is made or denied under another
provision of the Contract.

 

14.4                           TERMINATION BY THE OWNER FOR CONVENIENCE

14.4.1      The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

53

--------------------------------------------------------------------------------


 

14.4.2      Upon receipt of written notice from the Owner of such termination
for the Owner’s convenience, the Contractor shall:

.1               cease operations as directed by the Owner in the notice;

.2               take actions necessary, or that the Owner may direct, for the
protection and preservation of the Work; and

.3               except for Work directed to be performed prior to the effective
date of termination stated in the notice, terminate all existing subcontracts
and purchase orders and enter into no further subcontracts and purchase orders.

 

14.4.3      In case of such termination for the Owner’s convenience, the
Contractor shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination, along with reasonable overhead and
profit on the Work not executed.

 

14.4.4     Upon any termination of the Contract by Owner for convenience under
14.4 hereof, Owner shall give Contractor fifteen (15) days written notice prior
to such termination becoming effective.

 

54

--------------------------------------------------------------------------------


 

1997 Edition - Electronic Format

 

AIA Document A401 - 1997

 

Standard Form of Agreement Between Contractor and Subcontractor

 

AGREEMENT made as of the day of in the year

(In words, indicate day, month and year)

 

BETWEEN the Contractor:
(Name, address and other information)
Louis P, Ciminelli Contruction Company, Inc.
The Cyclorama Building,
369 Franklin Street
Buffalo, New York 14202

 

and the Subcontractor:

(Name, address and other information)

 

The Contractor has made a contract for construction dated: September 1, 2001

 

With the Owner:
(Name, address and other information)
Wheeling Island Gaming, Inc.
One South Stone Street
Wheeling, West Virginia 26003

 

For the following Project:

(Include detailed description of Project, location and address)

The “Project” consists of preconstruction and construction services.  The
preconstruction services consist of the evaluation of the Owner’s program,
scheduling and construction budget formulation, and such additional services as
are set forth in the agreement between Construction Manager and Owner.  AIA
Document A121/CMc 1991 Edition” Electronic Format dated September 1, 2001 (the
“Prime Contract”), with General Conditions of the Contract for Construction,
annexed thereto and made a part thereof, being AIA Document A201-1997 -
Electronic Format, as amended (the “General Conditions”), for the construction
of an approximately 279,100 square ft. conventionally constructed facility which
will house a casino, gaming facility, entertainment center covered parking
facility and hotel, located at One South Stone Street, Wheeling, West Virginia
(the “Site” or “site”), as is more fully set forth in the Project Manual,
Drawings and Specifications, which are incorporated by reference into the Prime
Contract. Included in the Project are all costs associated with development of
the Site, and acquisition and installation of all steel, masonry, carpentry,
electrical, plumbing and HVAC work, together with the costs associated with the
acquisition and installation of all Improvements to complete the Project,
Including but not limited to, developing the casino theme.

 

ATTACHMENT II

 

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES, CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.  AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED A/A DOCUMENT MAY BE MADE BY USING A/A DOCUMENT D401.

 

This document has been approved and endorsed by the American Subcontractors
Association and the Associated Specialty Contractors, Inc.

 

[LOGO]

 

©1997 A/A®

A/A DOCUMENT A401 - 1997

CONTRACTOR - SUBCONTRACTOR AGREEMENT

 

The American Institute of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

--------------------------------------------------------------------------------


 

which Contract is hereinafter referred to as the Prime Contract and which
provides for the furnishing of labor, materials, equipment and services in
connection with the construction of the Project.  A copy of the Prime Contract,
consisting of the Agreement Between Owner and Contractor (from which
compensation amounts may be deleted) and the other Contract Documents enumerated
therein has been made available to the Subcontractor.

 

The Architect for the Project is:

(Name, address and other information)

 

The Contractor and the Subcontractor agree as follows.

 

ARTICLE 1       THE SUBCONTRACT DOCUMENTS

1.1                                 The Subcontract Documents consist of (1)
this Agreement; (2) the Prime Contract, consisting of the Agreement between the
Owner and Contractor and the other Contract Documents enumerated therein; (3)
Modifications issued subsequent to the execution of the Agreement between the
Owner and Contractor, whether before or after the execution of this Agreement;
(4) other documents listed in Article 16 of this Agreement; and (5)
Modifications to this Subcontract issued after execution of this Agreement.
These form the Subcontract, and are as fully a part of the Subcontract as if
attached to this Agreement or repeated herein.  The Subcontract represents the
entire and integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral.  An
enumeration of the Subcontract Documents, other than Modifications issued
subsequent to the execution of this Agreement, appears in Article 16.

 

1.2                                 Except to the extent of a conflict with a
specific term or condition contained in the Subcontract Documents, the General
Conditions governing this Subcontract shall be the edition of AIA Document A201,
General Conditions of the Contract for Construction, current as of the date of
this Agreement, attached to the Prime Contract, but as modified herein by
Schedule A attached hereto and made a part hereof.  Every time a reference is
made herein to any General Conditions.  It shall mean the ones attached to the
Prime Contract as modified by ScheduleA hereto.

 

1.3                                 The Subcontract may be amended or modified
only by a Modification.  The Subcontract Documents shall not be construed to
created a contractual relationship of any kind (1) between the Architect and the
Subcontractor, (2) between the Owner and the Subcontractor, or (3) between any
persons or entities other than the Contractor and Subcontractor.

 

1.4                                 The Subcontractor shall be furnished copies
of the Subcontract Documents upon request, but the Contractor may charge the
Subcontractor for the reasonable cost of reproduction.

 

ARTICLE 2       MUTUAL RIGHTS AND RESPONSIBILITIES

2.1                                 The Contractor and Subcontractor shall be
mutually bound by the terms of this Agreement and, to the extent that the
provisions of the edition of AIA Document A201 current as of the date of this
Agreement General Conditions that apply to this Agreement pursuant to Paragraph
1.2 and provisions of the Prime Contract apply to the Work of the Subcontractor,
the Contractor shall assume toward the Subcontractor all obligations and
responsibilities that the Owner, under such documents, assumes toward the
Contractor, and the Subcontractor shall assume toward the Contractor all
obligations and responsibilities which the Contractor, under such documents,
assumes toward the Owner and the Architect.  The Contractor shall have the
benefit of all rights, remedies and redress against the Subcontractor which the
Owner, under such documents, has against the Contractor, and the Subcontractor
shall have the benefit of all rights, remedies and redress against the
Contractor which the Contractor, under such documents, has against the Owner,
insofar as applicable to this Subcontract.  Where a provision

 

2

--------------------------------------------------------------------------------


 

of such documents is inconsistent with a provision of this Agreement, this
Agreement shall govern.

 

2.2                                 The Contractor may require the Subcontractor
to enter into agreements with Sub-subcontractors performing portions of the Work
of this Subcontract by which the Subcontractor and the Sub-subcontractor are
mutually bound, to the extent of the Work to be performed by the
Sub-subcontractor, assuming toward each other all obligations and
responsibilities which the Contractor and Subcontractor assume toward each other
and having the benefit of all rights, remedies and redress each against the
other which the Contractor and Subcontractor have by virtue of the provisions of
this Agreement.

 

ARTICLE 3       CONTRACTOR

3.1                                 SERVICES PROVIDED BY THE CONTRACTOR

3.1.1                        The Contractor shall cooperate with the
Subcontractor in scheduling and performing the Contractor’s Work to avoid
conflicts or interference in the Subcontractor’s Work and shall expedite written
responses to submittals made by the Subcontractor in accordance with Paragraph
4.1 and Article 5. As soon as practicable after execution of this Agreement, the
Contractor shall provide the Subcontractor copies of the Contractor’s
construction schedule and schedule of submittals, together with such additional
scheduling details as will enable the Subcontractor to plan and perform the
Subcontractor’s Work properly.  The Subcontractor shall be notified promptly of
subsequent changes in the construction and submittal schedules and additional
scheduling details.

 

3.1.2                        The Contractor shall provide suitable areas for
storage of the Subcontractor’s materials and equipment during the course of the
Work. Additional costs to the Subcontractor resulting from relocation of such
facilities at the direction of the Contractor, except as previously agreed upon,
shall be reimbursed by the Contractor.

 

3.1.3                        Except as provided in Article 14, the Contractor’s
equipment will be available to the Subcontractor only at the Contractor’s
discretion and on mutually satisfactory terms.

 

3.2                                 COMMUNICATIONS

3.2.1                        The Contractor shall promptly make available to the
Subcontractor information, including information received from the Owner, which
affects this Subcontract and which becomes available to the Contractor
subsequent to execution of this Subcontract.

 

3.2.2                        The Contractor shall not give instructions or
orders directly to the Subcontractor’s employees or to the Subcontractor’s
Sub-subcontractors or material suppliers unless such persons are designated as
authorized representatives of the Subcontractor.

 

3.2.3                        The Contractor shall permit the Subcontractor to
request directly from the Architect information regarding the percentages of
completion and the amount certified on account of Work done by the
Subcontractor.

 

3.2.4                        If hazardous substances of a type of which an
employer is required by law to notify its employees are being used on the site
by the Contractor, a subcontractor or anyone directly or indirectly employed by
them (other than the Subcontractor), the Contractor shall, prior to harmful
exposure of the Subcontractor’s employees to such substance, give written notice
of the chemical composition thereof to the Subcontractor in sufficient detail
and time to permit the Subcontractor's compliance with such laws.

 

3.2.5                        The Contractor shall furnish to the Subcontractor
within 30 days after receipt of a written request, or earlier if so required by
law, information necessary and relevant for the Subcontractor to evaluate, give
notice of or enforce mechanic’s lien rights.  Such information

 

3

--------------------------------------------------------------------------------


 

shall include a correct statement of the record legal title to the property,
usually referred to as the site, on which the Project is located and the Owner’s
interest therein.

 

3.2.6                        If the Contractor asserts or defends a claim
against the Owner which relates to the Work of the Subcontractor, the Contractor
shall make available to the Subcontractor information relating to that portion
of the claim which relates to the Work of the Subcontractor.

 

3.3                                 CLAIMS BY THE CONTRACTOR

3.3.1                        Liquidated damages for delay, if provided for in
Paragraph 9.3 of this Agreement, shall be assessed against the Subcontractor
only to the extent caused by the Subcontractor or any person or entity for whose
acts the Subcontractor may be liable, and in no case for delays or causes
arising outside the scope of this Subcontract.

 

3.3.2                        The Contractor's claims for services or materials
provided the Subcontractor shall require:

.1               seven days' prior written notice except in an emergency;

.2               written compilations to the Subcontractor of services and
materials provided and charges for such services and materials no later than the
fifteenth day of the following month.

 

3.4                                 CONTRACTOR’S REMEDIES

3.4.1                        If the Subcontractor defaults or neglects to carry
out the Work in accordance with this Agreement and fails within three working
days after receipt of written notice from the Contractor to commence and
continue correction of such default or neglect with diligence and promptness,
the Contractor may, after three days following receipt by the Subcontractor of
an additional written notice, and without prejudice to any other remedy the
Contractor may have, make good such deficiencies and may deduct the reasonable
cost thereof from the payments then or thereafter due the Subcontractor.

 

ARTICLE 4                     SUBCONTRACTOR

4.1                                 EXECUTION AND PROGRESS OF THE WORK

4.1.1                        The Subcontractor shall supervise and direct the
Subcontractor’s Work, and shall cooperate with the Contractor in scheduling and
performing the Subcontractor’s Work to avoid conflict, delay in or interference
with the Work of the Contractor, other subcontractors or Owner’s own forces.

 

4.1.2                        The Subcontractor shall promptly submit Shop
Drawings, Product Data, Samples and similar submittals required by the
Subcontract Documents with reasonable promptness and in such sequence as to
cause no delay in the Work or in the activities of the Contractor or other
subcontractors.

 

4.1.3                        The Subcontractor shall submit to the Contractor a
schedule of values allocated to the various parts of the Work of this
Subcontract, aggregating the Subcontract Sum, made out in such detail as the
Contractor and Subcontractor may agree upon or as required by the Owner, and
supported by such evidence as the Contractor may require.  In applying for
payment, the Subcontractor shall submit statements based upon this schedule.

 

4.1.4                        The Subcontractor shall furnish to the Contractor
periodic progress reports on the Work of this Subcontract as mutually agreed,
including information on the status of materials and equipment which may be in
the course of preparation, manufacture or transit.

 

4.1.5                        The Subcontractor agrees that the Contractor and
the Architect will each have the authority to reject Work of the Subcontractor
which does not conform to the Prime Contract.

 

4

--------------------------------------------------------------------------------


 

The Architect’s decisions on matters relating to aesthetic effect shall be final
and binding on the Subcontractor if consistent with the intent expressed in the
Prime Contract.

 

4.1.6                        The Subcontractor shall pay for all materials,
equipment and labor used in connection with the performance of this Subcontract
through the period covered by previous payments received from the Contractor,
and shall furnish satisfactory evidence, when requested by the Contractor, to
verify compliance with the above requirements.

 

4.1.7                        The Subcontractor shall take necessary precautions
to protect properly the Work of other subcontractors from damage caused by
operations under this Subcontract.

 

4.1.8                        The Subcontractor shall cooperate with the
Contractor, other subcontractors and the Owner’s own forces whose Work might
interfere with the Subcontractor’s Work.  The Subcontractor shall participate in
the preparation of coordinated drawings in areas of congestion, if required by
the Prime Contract, specifically noting and advising the Contractor of potential
conflicts between the Work of the Subcontractor and that of the Contractor,
other subcontractors or the Owner’s own forces.

 

4.2                                 LAWS, PERMITS, FEES AND NOTICES

4.2.1                        The Subcontractor shall give notices and comply
with laws, ordinances, rules, regulations and orders of public authorities
bearing on performance of the Work of this Subcontract. The Subcontractor shall
secure and pay for permits and governmental fees, licenses and inspections
necessary for proper execution and completion of the Subcontractor’s Work, the
furnishing of which is required of the Contractor by the Prime Contract.

 

4.2.2                        The Subcontractor shall comply with Federal, state
and local tax laws, social security acts, unemployment compensation acts and
workers’ compensation acts insofar as applicable to the performance of this
Subcontract.

 

4.3                                 SAFETY PRECAUTIONS AND PROCEDURES

4.3.1                        The Subcontractor shall take reasonable safety
precautions with respect to performance of this Subcontract, shall comply with
safety measures initiated by the Contractor and with applicable laws,
ordinances, rules, regulations and orders of public authorities for the safety
of persons and property in accordance with the requirements of the Prime
Contract.  The Subcontractor shall report to the Contractor within three days an
injury to an employee or agent of the Subcontractor which occurred at the site.

 

4.3.2                        If hazardous substances of a type of which an
employer is required by law to notify its employees are being used on the site
by the Subcontractor, the Subcontractor’s Sub-subcontractors or anyone directly
or indirectly employed by them, the Subcontractor shall, prior to harmful
exposure of any employees on the site to such substance, give written notice of
the chemical composition thereof to the Contractor in sufficient detail and time
to permit compliance with such laws by the Contractor, other subcontractors and
other employers on the site.

 

4.3.3                        If reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from a material
or substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Subcontractor, the Subcontractor shall,
upon recognizing the condition, immediately stop Work in the affected area and
report the condition to the Contractor in writing. When the material or
substance has been rendered harmless, the Subcontractor’s Work in the affected
area shall resume upon written agreement of the Contractor and Subcontractor. 
The Subcontract Time shall be extended appropriately and the Subcontract Sum
shall be increased in the amount of the Subcontractor’s reasonable additional
costs of demobilization, delay and remobilization, which adjustments shall be
accomplished as provided in Article 5 of this Agreement.

 

5

--------------------------------------------------------------------------------


 

4.3.4                        To the fullest extent permitted by law, the
Contractor shall indemnify and hold harmless the Subcontractor, the
Subcontractor’s Sub-subcontractors, and agents and employees of any of them from
and against claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work in the
affected area if in fact the material or substance presents the risk of bodily
injury or death as described in Subparagraph 4.3.3 and has not been rendered
harmless, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death, or to injury to or destruction of
tangible property (other than the Work itself) including loss of use resulting
therefrom and provided that such damage, loss or expense is not due to the sole
negligence of a party seeking indemnity.

 

4.4                                 CLEANING UP

4.4.1                        The Subcontractor shall keep the premises and
surrounding area free from accumulation of waste materials or rubbish caused by
operations performed under this Subcontract.  The Subcontractor shall not be
held responsible for unclean conditions caused by other contractors or
subcontractors.

 

4.4.2                        As provided under Subparagraph 3.3.2, if the
Subcontractor fails to clean up as provided in the Subcontract Documents, the
Contractor may charge the Subcontractor for the Subcontractor’s appropriate
share of cleanup costs.

 

4.5                                 WARRANTY

4.5.1                        The Subcontractor warrants to the Owner, Architect
and Contractor that materials and equipment furnished under this Subcontract
will be of good quality and new unless otherwise required or permitted by the
Subcontract Documents, that the Work of this Subcontract will be free from
defects not inherent in the quality required or permitted, and that the Work
will conform to the requirements of the Subcontract Documents and will be
performed in a good and workmanlike manner and with the degree of skill and care
as would be expected of other contractors performing similar work in the locale
of the Project. Work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered
defective.  The Subcontractor’s warranty excludes remedy for damage or defect
caused by abuse, modifications not executed by the Subcontractor, improper of
insufficient maintenance, improper operation, or normal wear and tear under
normal usage.  This Warranty shall be in addition to and not in limitation of
any other warranty or remedy required by law or by the Subcontract Documents.

 

4.6                                 INDEMNIFICATION

4.6.1                        To the fullest extent permitted by law, the
Subcontractor shall indemnify and hold harmless the Owner, Contractor,
Architect, Architect’s consultants, and agents and employees of any of them from
and against claims, damages, losses and expenses, including but not limited to
attorney’s fees, arising out of or resulting from performance of the
Subcontractor’s Work under this Subcontract, provided that any such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself), but only to the extent caused by the negligent acts or omissions of the
Subcontractor, the Subcontractor’s Sub-subcontractors, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder.  Such obligation shall not be construed
to negate, abridge, or otherwise reduce other rights or obligations of indemnity
which would otherwise exist as to a party or person described in this Paragraph
4.6.

 

4.6.2                        In claims against any person or entity indemnified
under this Paragraph 4.6 by an employee of the Subcontractor, the
Subcontractor’s Sub-subcontractors, anyone directly or indirectly employed by
them or anyone for whose acts they may be liable, the indemnification obligation
under Subparagraph 4.6.1 shall not be limited by a limitation on the amount or
type

 

6

--------------------------------------------------------------------------------


 

of damages, compensation or benefits payable by or for the Subcontractor or the
Subcontractor's Sub-subcontractors under worker’s compensation acts, disability
benefit acts or other employee benefit acts.

 

4.7                                 REMEDIES FOR NONPAYMENT

4.7.1                        If the Contractor does not pay the Subcontractor
through no fault of the Subcontractor, within seven days from the time payment
should be made as provided in this Agreement, the Subcontractor may, without
prejudice to any other available remedies, upon seven additional days’ written
notice to the Contractor, stop the Work of this Subcontract until payment of the
amount owing has been received.  The Subcontract Sum shall, by appropriate
adjustment, be increased by the amount of the Subcontractor’s reasonable costs
of demobilization, delay and remobilization.

 

ARTICLE 5       CHANGES IN THE WORK

5.1                                 The Owner may make changes in the Work by
issuing Modifications to the Prime Contract.  Upon receipt of such a
Modification issued subsequent to the execution of the Subcontract Agreement,
the Contract shall promptly notify the Subcontractor of the Modification. 
Unless, otherwise directed by the Contractor, the Subcontractor shall not
thereafter order materials or perform Work which would be inconsistent with the
changes made by the Modifications to the Prime Contract.

 

5.2                                 The Subcontractor may be ordered in writing
by the Contractor, without invalidating this Subcontract, to make changes in the
Work within the general scope of this Subcontract consisting of additions,
deletions or other revisions, including those required by Modifications to the
Prime Contract issued subsequent to the execution of this Agreement, the
Subcontract Sum and the Subcontract Time being adjusted accordingly.  The
Subcontractor, prior to the commencement of such changed or revised Work, shall
submit promptly to the Contractor written copies of a claim for adjustment to
the Subcontract Sum and Subcontract Time for such revised Work in a manner
consistent with requirements of the Subcontract Documents.

 

5.3                                 The Subcontractor shall make all claims
promptly to the Contractor for additional cost, extensions of time and damages
for delays or other causes in accordance with the Subcontract Documents. A claim
which will affect or become part of a claim which the Contractor is required to
make under the Prime Contract within a specified time period or in a specified
manner shall be made in sufficient time to permit the Contractor to satisfy the
requirements of the Prime Contract.  Such claims shall be received by the
Contractor not less than two working days preceding the time by which the
Contractor’s claim must be made. Failure of the Subcontractor to make such a
timely claim shall bind the Subcontractor to the same consequences as those to
which the Contractor is bound.

 

ARTICLE 6                     MEDIATION AND ARBITRATION

6.1                                 MEDIATION

6.1.1                        Any claim arising out of or related to this
Subcontract, except claims as otherwise provided in Subparagraph 4.1.5 and
except those waived in this Subcontract, shall be subject to mediation as a
condition precedent to arbitration or the institution of legal or equitable
proceedings by either party.

 

6.1.2                        The parties shall endeavor to resolve their claims
by mediation which, unless the parties mutually agree otherwise, shall be in
accordance with the Construction Industry Mediation Rules of the American
Arbitration Association currently in effect.  Request for mediation shall be
filed in writing with the other party to this Subcontract and the American
Arbitration Association.  The request may be made concurrently with the filing
of a demand for arbitration but, in such event, mediation shall proceed in
advance of arbitration or legal or equitable proceedings, which shall be stayed
pending mediation for a period of 60 days from the date of filing, unless stayed
for a longer period by agreement of the parties or court order.

 

7

--------------------------------------------------------------------------------


 

6.1.3                        The parties shall share the mediator’s fee and any
filing fees equally.  The mediation shall be held in the place where the Project
is located, unless another location is mutually agreed upon.  Agreements reached
in mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

 

6.2                                 ARBITRATION

6.2.1                        Any claim arising out of or related to this
Subcontract, except claims as otherwise provided in Subparagraph 4.1.5 and
except those waived in this Subcontract, shall be subject to arbitration.  Prior
to arbitration, the parties shall endeavor to resolve disputes by mediation in
accordance with the provisions of Paragraph 6.1.

 

6.2.2                        Claims not resolved by mediation shall be decided
by arbitration which, unless the parties mutually agree otherwise, shall be in
accordance with the Construction Industry Arbitration Rules of the American
Arbitration Association currently in effect.  Demand for arbitration shall be
filed in writing with the other party to this Subcontract and with the American
Arbitration Association, and a copy shall be filed with the Architect.

 

6.2.3                        A demand for arbitration shall be made within the
time limits specified in the conditions of the Prime Contract as applicable, and
in other cases within a reasonable time after the claim has arisen, and in no
event shall it be made after the date when institution of legal or equitable
proceedings based on such claim would be barred by the applicable statute of
limitations

 

6.2.4                        Limitation on Consolidation or Joinder. Except by
written consent of the person or entity sought to be joined, no arbitration
arising out of or relating to the Subcontract shall include, by consolidation or
joinder or in any other manner, any person or entity not a party to the
Subcontract under which such arbitration arises, unless it is shown at the time
the demand for arbitration is filed that (1) such person or entity is
substantially involved in a common question of fact or law, (2) the presence of
such person or entity is required if completed relief is to be accorded in the
arbitration, (3) the interest or responsibility of such person or entity in the
matter is not insubstantial, and (4)such person or entity is not the Architect,
the Architect’s employee, the Architect’s consultant, or an employee or agent of
any of them. This agreement to arbitrate and any other written agreement to
arbitrate with an additional person or persons referred to herein shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof.

 

6.2.5                        Claims and Timely Assertion of Claims. The party
filing a notice of demand for arbitration must assert in the demand all claims
then known to that party on which arbitration is permitted to be demanded.

 

6.2.6                        Judgment on Final Award. The award rendered by the
arbitrator or arbitrators shall be final, and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof.

 

ARTICLE 7       TERMINATION, SUSPENSION OR ASSIGNMENT OF THE SUBCONTRACT

7.1                                 TERMINATION BY THE SUBCONTRACTOR

7.1.1                        The Subcontractor may terminate the Subcontract for
the same reasons and under the same circumstances and procedures with respect to
the Contractor as the Contractor may terminate with respect to the Owner under
the Prime Contract, or for nonpayment of amounts due under this Subcontract for
60 days or longer.  In the event of such termination by the Subcontractor for
any reason which is not the fault of the Subcontractor, Sub-subcontractors or
their agents or employees or other persons performing portions of the Work under
contract with the Subcontractor, the Subcontractor shall be entitled to recover
from the Contractor payment for Work executed and for proven loss with respect
to materials, equipment, tools,

 

8

--------------------------------------------------------------------------------


 

and construction equipment and machinery, including reasonable overhead, profit
and damages.

 

7.2                                 TERMINATION BY THE CONTRACTOR

7.2.1                        If the Subcontractor persistently or repeatedly
fails or neglects to carry out the Work in accordance with the Subcontract
Documents or otherwise to perform in accordance with this Subcontract and fails
within seven days after receipt of written notice to commence and continue
correction of such default or neglect with diligence and promptness, the
Contractor may, after seven days following receipt by the Subcontractor of an
additional written notice and without prejudice to any other remedy the
Contractor may have, terminate the Subcontract and finish the Subcontractor’s
Work by whatever method the Contractor may deem expedient. If the unpaid balance
of the Subcontract Sum exceeds the expense of finishing the Subcontractor’s Work
and other damages incurred by the Contractor and not expressly waived, such
excess shall be paid to the Subcontractor.  If such expense and damages exceed
such unpaid balance, the Subcontractor shall pay the difference to the
Contractor.

 

7.2.2                        If the Owner terminates the Contract for the
Owner’s convenience, the Contractor shall deliver written notice to the
Subcontractor.

 

7.2.3                        Upon receipt of written notice of termination, the
Subcontractor shall:

.1               cease operations as directed by the Contractor in the notice;

.2               take actions necessary, or that the Contractor may direct, for
the protection and preservation of the Work; and

.3               except for work directed to be performed prior to the effective
date of termination stated in the notice, terminate all existing
Sub-subcontracts and purchase orders and enter into no further Sub-subcontracts
and purchase orders.

 

7.2.4                        In case of such termination for the Owner’s
convenience, the Subcontractor shall be entitled to receive payment for Work
executed, and costs incurred by reason of such termination, along with
reasonable overhead and profit on the Work not executed, completed.

 

7.3                                 SUSPENSION BY THE CONTRACTOR FOR CONVENIENCE

7.3.1                        The Contractor may, without cause, order the
Subcontractor in writing to suspend, delay or interrupt the Work of this
Subcontract in whole or in part for such period of time as the Contractor may
determine.  In the event of suspension ordered by the Contractor, the
Subcontractor shall be entitled to an equitable adjustment of the Subcontract
Time and Subcontract Sum.

 

7.3.2                        An adjustment shall be made for increases in the
Subcontract Time and Subcontract Sum, including profit on the increased cost of
performance, caused by suspension, delay or interruption.  No adjustment shall
be made to the extent:

.1               that performance is, was or would have been so suspended,
delayed or interrupted by another cause for which the Subcontractor is
responsible;

.2               that an equitable adjustment is made or denied under another
provision of this Subcontract.

 

7.4                                 ASSIGNMENT OF THE SUBCONTRACT

7.4.1                        In the event of termination of the Prime Contract
by the Owner, the Contractor may assign this Subcontractor to the owner, with
the Owner’s agreement, subject to the provisions of the Prime Contract and to
the prior rights of the surety, if any, obligated under bonds relating to the
Prime Contract. In such event, the Owner shall assume the Contractor’s rights
and obligations under the Subcontract Documents.  If the Work of the Prime
Contract has been suspended for more than 30 days, the Subcontractor’s
compensation shall be equitably adjusted.

 

9

--------------------------------------------------------------------------------


 

7.4.2                        The Subcontractor shall not assign the Work of this
Subcontract without the written consent of the Contractor, nor Subcontract the
whole of this Subcontract without the written consent of the Contractor, nor
further subcontract portions of this Subcontract without written notification to
the Contractor when such notification is requested by the Contractor.

 

ARTICLE 8                     THE WORK OF THIS SUBCONTRACT

8.1                                 The Subcontractor shall execute the
following portion of the Work described in the Subcontract Documents, including
all labor, materials, equipment, services and other items required to complete
such portion of the Work, except to the extent specifically indicated in the
Subcontract Documents to be the responsibility of others:
                                                                 .

 

 

 

 

 

 

(Insert a precise description of the Work of this Subcontract, referring where
appropriate to numbers of Drawings, sections of Specifications and pages of
Addenda, Modifications and accepted Alternates.)

 

ARTICLE 9                     DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

9.1                                 The Subcontractor’s date of commencement is
the date from which the Contract Time of Paragraph 9.3 is measured; it shall be
the date of this Agreement, as first written above, unless a different date is
stated below or provision is made for the date to be fixed in a notice to
proceed issued by the Contractor.

(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

 

9.2                                 Unless the date of commencement is
established by a notice to proceed issued by the Contractor, or the Contractor
has commenced visible Work at the site under the Prime Contract, the
Subcontractor shall notify the Contractor in writing not less than five days
before commencing the Subcontractor’s Work to permit the timely filing of
mortgages, mechanic’s liens and other security interests.

 

9.3                                 The Work of this Subcontract shall be
substantially completed not later than

(Insert the calendar date or number of calendar days after the Subcontractor’s
date of commencement. Also insert any requirements for earlier Substantial
Completion of certain portions of the Subcontractor’s Work, if not stated
elsewhere in the Subcontract Documents.)

 

, subject to adjustments of this Subcontract Time as provided in the Subcontract
Documents.

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time.)

 

9.4                                 With respect to the Obligations of both the
Contractor and the Subcontractor, time is of the essence of this Subcontract.

 

9.5                                 No extension of time will be valid without
the Contractor’s written consent after claim made by the Subcontractor in
accordance with Paragraph 5.3.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 10     SUBCONTRACT SUM

10.1                           The Contractor shall pay the Subcontractor in
current funds for performance of the Subcontract the Subcontract Sum of Dollars
($    ), subject to additions and deduction as provided in the Subcontract
Documents.

 

10.2                           The Subcontract Sum is based upon the following
alternates, if any, which are described in the Subcontract Documents and have
been accepted by the Owner and the Contractor:

(Insert the numbers or other identification of accepted alternates)

 

10.3                           Unit prices, if any, are as follows:

 

ARTICLE 11               PROGRESS PAYMENTS

11.1                           Based upon applications for payment submitted to
the Contractor by the Subcontractor, corresponding to applications for payment
submitted by the Contractor to the Architect, and certificates for payment
issued by the Architect, the Contractor shall make progress payments on account
of the Subcontract Sum to the Subcontractor as provided below and elsewhere in
the Subcontract Documents. Unless the Contractor provides the Owner with a
payment bond in the full penal sum of the Contract Sum, payments received by the
Contractor and Subcontractor for work properly performed by their contractors
and suppliers shall be held by the Contractor and Subcontractor for those
contractors or suppliers who performed Work or furnished materials, or both,
under contract with the Contractor or Subcontractor for which payment was made
to the Contractor by the Owner or to the Subcontractor by the Contractor, as
applicable.  Nothing contained herein shall require money to be placed in a
separate account and not commingled with money of the Contractor or
Subcontractor, shall create any fiduciary liability of tort liability on the
part of the Contractor or Subcontractor for breach of trust or shall entitle any
person or entity to an award of punitive damages against the Contractor or
Subcontractor for breach of the requirements of this provision.

 

11.2                           The period covered by each application for
payment shall be one calendar month ending on the last day of the month, or as
follows:

 

11.3                           Provided an application for payment is received
by the Contractor not later than the day of a month, the Contractor shall
include the Subcontractor’s Work covered by that application in the next
application for payment which the Contractor is entitled to submit to the
Architect. The Contractor shall pay the Subcontractor each progress payment
within three working days after the Contractor receives payment from the Owner.
If the Architect does not issue a certificate for payment or the Contractor does
not receive payment for any cause which is not the fault of the Subcontractor,
the Contractor shall pay the Subcontractor, on demand, a progress payment
computed as provided in Paragraphs 11.7,11.8,11.9.

 

11.4                           If an application for payment is received by the
Contractor after the application date fixed above, the Subcontractor’s Work
covered by it shall be included by the Contractor in the next application for
payment submitted to the Architect.

 

11.5                           Each application for payment shall be based upon
the most recent schedule of values submitted by the Subcontractor in accordance
with the Subcontractor Documents. The schedule of values shall allocate the
entire Subcontract Sum along the various portions of the Subcontractor’s Work
and be prepared in such form and supported by such data to substantiate its
accuracy as the Contractor may require. This schedule, unless objected to by the
Contractor, shall be used as a basis for reviewing the Subcontractor’s
applications for payment.

 

11.6                           Applications for payment submitted by the
Subcontractor shall indicate the percentage of completion of each portion of the
Subcontractor’s Work as of the end of the period covered by the application for
payment.

 

11

--------------------------------------------------------------------------------


 

11.7                           Subject to the provisions of the Subcontract
Documents, the amount of each progress payment shall be computed as follows:

 

11.7.1                  Take that portion of the Subcontract Sum properly
allocable to completed Work as determined by multiplying the percentage
completion of each portion of the Subcontractor’s Work by the share of the total
Subcontract Sum allocated to that portion of the Subcontractor’s Work in the
schedule of values, less that percentage actually retained, if any, from
payments to the Contractor on account of the Work of the Subcontractor. Pending
final determination of cost to the Contractor of changes in the Work which have
been properly authorized by the Contractor, amounts not in dispute shall be
included to the same extent provided in the Prime Contract, even though the
Subcontract Sum has not yet been adjusted;

 

11.7.2                  Add that portion of the Subcontract Sum properly
allocable to materials and equipment delivered and suitably stored at the site
by the Subcontractor for subsequent incorporation in the Subcontractor’s Work
or, if approved by the Contractor, suitably stored off the site at a location
agreed upon in writing, less the same percentage retainage required by the Prime
Contract to be applied to such materials and equipment in the Contractor’s
application for payment;

 

11.7.3                  Subtract the aggregate of previous payments made by the
Contractor; and

 

11.7.4                  Subtract amounts, if any, calculated under Subparagraph
11.7.1 or 11.7.2 which are related to Work of the Subcontractor for which the
Architect has withheld or nullified, in whole or in part, a certificate of
payment for a cause which is the fault of the Subcontractor.

 

11.8                           Upon the partial or entire disapproval by the
Contractor of the Subcontractor’s application for payment, the Contractor shall
provide written notice to the Subcontractor. When the basis for the disapproval
has been remedied, the Subcontractor shall be paid the amounts withheld.

 

11.9                           SUBSTANTIAL COMPLETION

11.9.1                  When the Subcontractor’s Work or a designated portion
thereof is substantially complete and in accordance with the requirements of the
Prime Contract, the Contractor shall, upon application by the Subcontractor,
make prompt application for payment for such Work. Within 30 days following
issuance by the Architect of the certificate for payment covering such
substantially completed Work, the Contractor shall, to the full extent allowed
in the Prime Contract, make payment to the Subcontractor, deducting any portion
of the funds for the Subcontractor’s Work withheld in accordance with the
certificate to cover costs of items to be completed or corrected by the
Subcontractor. Such payment to the Subcontractor shall be the entire unpaid
balance of the Subcontract Sum if a full release of retainage is allowed under
the Prime Contract for the Subcontractor’s Work prior to the completion of the
entire project.  If the Prime Contract does not allow for a full release of
retainage, then such payment shall be an amount which, when added to previous
payments to the Subcontractor, will reduce the retainage on the Subcontractor’s
substantially completed Work to the same percentage of retainage as that on the
Contractor’s Work covered by the certificate.

 

ARTICLE 12               FINAL PAYMENT

12.1                           Final payment, constituting the entire unpaid
balance of the Subcontract Sum, shall be made by the Contractor to the
Subcontractor when the Subcontractor’s Work is fully performed in accordance
with the requirements of the Subcontract Documents, the Architect has issued a
certificate for payment covering the Subcontractor’s completed Work and the
Contractor has received payment from the Owner.  If, for any cause which is not
the fault of the Subcontractor, a certificate for payment is not issued or the
Contractor does not receive timely payment or does not pay the Subcontractor
within three working days after receipt of payment from the Owner, final payment
to the Subcontractor shall be made upon demand.

(Insert provisions for earlier final payment to the Subcontractor, if
applicable)

 

12

--------------------------------------------------------------------------------


 

12.2                           Before issuance of the final payment, the
Subcontractor, if required, shall submit evidence satisfactory to the Contractor
that all payrolls, bills for materials and equipment, and all known indebtedness
connected with the Subcontractor’s Work have been satisfied.

 

ARTICLE 13               INSURANCE AND BONDS

13.1                           The Subcontractor shall purchase and maintain
insurance of the following types of coverage and limits of liability:  AS PER
SCHEDULE A ANNEXED

 

13.2                           Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Subcontractor’s Work until date of final payment and
termination of any coverage required to be maintained after final payment to the
Subcontractor.

 

13.3                           Certificates of insurance acceptable to both the
Contractor and the Owner shall be filed with the Contractor prior to
commencement of the Subcontractor’s Work.  These certificates and the insurance
policies required by this Article 13 shall contain a provision that coverages
afforded under the policies will not be canceled or allowed to expire until at
least 30 days’ prior written notice has been given to the Contractor. If any of
the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final application for
payment as required in Article 12. If any information concerning reduction of
coverage is not furnished by the insurer, it shall be furnished by the
Subcontractor with reasonable promptness according to the Subcontractor’s
information and belief.

 

13.4                           The Contractor shall furnish to the Subcontractor
satisfactory evidence of insurance required of the Contractor under the Prime
Contract.

 

13.5                           The Contractor shall promptly, upon request of
the Subcontractor, furnish a copy or permit a copy to be made of any bond
covering payment of obligations arising under the Subcontract.

 

13.6                           Performance Bond and Payment Bond:

(If the Subcontractor is to furnish bonds, insert the specific requirements
here)

Subcontractor shall provide a payment and performance bond in the amount of 100%
of the amount of Subcontractor’s Work under this Subcontract with such bonding
company, such bond provisions, and naming such obligees as are reasonably
satisfactory to both Owner and Contractor. Both Contractor and Owner shall
receive original or duplicate original bonds.

 

13.7                           PROPERTY INSURANCE

13.7.1                  When requested in writing, the Contractor shall provide
the Subcontractor with copies of the property and equipment policies in effect
for the Project. The Contractor shall notify the Subcontractor if the required
property insurance policies are not in effect.

 

13.7.2                  If the required property insurance is not in effect for
the full value of the Subcontractor’s Work, then the Subcontractor shall
purchase insurance for the value of the Subcontractor’s Work, and the
Subcontractor shall be reimbursed for the cost of the insurance by an adjustment
in the Subcontract Sum.

 

13.7.3                  Property insurance for the Subcontractor's materials and
equipment required for the Subcontractor's Work, stored off site or in transit
and not covered by the Policy property insurance, shall be paid for through the
application for payment process.

 

13.8                           WAIVERS OF SUBROGATION

13.8.1                  The Contractor and Subcontractor waive all rights
against (1) each other and any of their Subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the

 

13

--------------------------------------------------------------------------------


 

Owner, the Architect, the Architect’s consultants, separate contractors, and any
of their subcontractors, sub-subcontractors, agents and employees for damages
caused by fire or other causes of loss to the extent covered by property
insurance provided under the Prime Contract or other property insurance
applicable to the Work, except such rights as they may have to proceeds of such
insurance held by the Owner as a fiduciary. The Subcontractor shall require of
the Subcontractor’s Sub-subcontractors, agents and employees, by appropriate
agreements, written where legally required for validity, similar waivers in
favor of the parties enumerated herein. The policies shall provide such waivers
of subrogation by endorsement or otherwise.  A waiver of subrogation shall be
effective as to a person or entity even though that person or entity would
otherwise have a duty of indemnification, contractual or otherwise, did not pay
the insurance premium directly or indirectly, and whether or not the person or
entity had an insurable interest in the property damaged.

 

ARTICLE 14               TEMPORARY FACILITIES AND WORKING CONDITIONS

14.1                           The Contractor shall furnish and make available
to the Subcontractor the following temporary facilities, equipments and
services; these shall be furnished at not cost to the Subcontractor unless
otherwise indicated below:

 

14.2                           Specific working conditions:

(Insert any applicable arrangements concerning working conditions and labor
matters for the Project)

 

ARTICLE 15               MISCELLANEOUS PROVISIONS

15.1                           Where reference is made in this Subcontract to a
provision of another Subcontract Document, the reference refers to that
provision as amended or supplemented by other provisions of the Subcontract
Documents.

 

15.2                           Payments due and unpaid under this Subcontract
shall bear interest from the date payment is due at such rate as the parties may
agree upon in writing or, in the absence thereof, at the legal rate prevailing
from time to time at the place where the Project is located.

(Insert rate of interest agreed upon, if any.)

“prime rate” of interest published from time to time in the Wall Street Journal.

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s,
Contractor’s and Subcontractor’s principal places of business, the location of
the Project and elsewhere may affect the validity of this provision. Legal
advice should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)

 

15.3                           Retainage and any reduction thereto is as
follows:

10% of each progress payment shall be retained from Subcontractor until the
Contractor’s Work is fully completed, at which time Subcontractor shall be paid
all funds so retained.

 

15.4                           The Contractor and Subcontractor waive claims
against each other for consequential damages arising out of or relating to this
Subcontract, including without limitation, any consequential damages due to
either party’s termination in accordance with Article 7.

 

ARTICLE 16               ENUMERATION OF SUBCONTRACT DOCUMENTS

16.1                           The Subcontract Documents, except for
Modifications issued after execution of this Subcontract, are enumerated as
follows:

 

16.1.1                  This executed 1997 edition of the Standard Form of
Agreement Between Contractor and Subcontractor, AIA Document A401-1997;

 

16.1.2                  The Prime Contract, consisting of the Agreement between
the Owner and Contractor dated as first entered above and the other Contract
Documents enumerated in the Owner-Contractor Agreement;

 

14

--------------------------------------------------------------------------------


 

16.1.3                  The following Modifications to the Prime Contract, if
any, issued subsequent to the execution of the Owner-Contractor Agreement but
prior to the execution of this Agreement:

 

Modification

 

Date

 

16.1.4                  Other Documents, if any, forming part of the Subcontract
Documents are as follows:

(Lists any additional documents that are intended to form part of the
Subcontract Documents Requests for proposal and the Subcontractor’s bid or
proposal should be listed here only if intended to be part of the Subcontract
Documents.)

 

This Agreement entered into as of the day and year first written above

 

 

 

 

CONTRACTOR (Signature)

 

SUBCONTRACTOR (Signature)

 

 

 

 

 

 

(Printed name and title)

 

(Printed name and title)

 

15

--------------------------------------------------------------------------------


 

Wheeling Island Gaming, Inc.

 

DOCUMENT 00450

 

SUPPLEMENTARY CONDITIONS

 

The following supplements, modify the “General Conditions of the Contract for
Construction”, “AIA Document A201, 1997 Edition. Where a portion of the General
Conditions is modified or deleted by these Supplementary Conditions, the
unaltered portions of the General Conditions shall remain in effect. These
modify the General conditions to the Prime Contract which are a part of the
Subcontract by reference.

 

ARTICLE 1; GENERAL PROVISONS

 

1.1                       Basic Definitions

 

Add to 1.1 the following Subparagraph 1.1.8:

 

1.1.8              Miscellaneous Definitions

 

.1                                       Indicated: Shown on drawings by notes,
graphics or schedules, or written into other portions of contract documents.
Terms such as “shown”, “noted”, “scheduled” and “specified” have same meanings
as “indicated”, and are used to assist the reader in locating particular
information.

 

.2                                       Directed, Requested, Approved,
Accepted, etc.: These terms imply by the Architect and/or Construction Manager,
unless otherwise indicated.

 

.3                                       Approved by Architect and/or
Construction Manager: In no case releases Subcontractor from the responsibility
to fulfill requirements of Contract Documents.

 

.4                                       Project Site: Space available to
Subcontractor at location of project, either exclusively or to be shared with
separate contractors, for performance of the work.

 

.5                                       Furnish: Supply and deliver to project
site, ready for unloading, unpacking, assembly, installation and similar
subsequent requirements.

 

.6                                       Install: Operations at project site,
including unloading, unpacking assembly, erection, placing, anchoring, applying
working to dimension, finishing, curing, protecting, cleaning and similar
requirements.

 

.7                                       Provide: Furnish and install, complete
and ready for intended use.

 

.8                                       Installer: Entity (firm or person)
engaged to install work by Subcontractor or subsubcontractor. Installers are
required to be skilled experts in work they are engaged to install.

 

Louis P. Ciminelli

 

00450-1

 

February 22,2002

Consrtuction Co., Inc

 

 

 

 

 

SCHEDULE A TO SUBCONTRACT

 

1

--------------------------------------------------------------------------------


 

.9                                       Or Equal Approved By Architect and/or
Construction Manager.  Where products named in specifications are followed by
this clause or by other language of similar effect, comply with provisions of
this project manual concerning substitutions and for obtaining Architect and/or
Construction Manager approval to provide an unnamed product.

 

1.1.8.10                                                         Contractor:
Where the term “Contractor” is used in the General Conditions and elsewhere
throughout the Contract Documents, it shall mean the Contractors who have been
engaged by the Construction Manager for the work.  The terms “Contractor” and
“Subcontractor” may be used interchangeably throughout the Contract Documents.

 

1.1.8.11                                                         Construction
Manager: The Owner has retained Louis P. Ciminelli Construction Co., Inc. as
Construction Manager for the project.  Sometimes referred to herein as
“Construction Manager” and sometimes as “CM”.

 

1.2                       Execution, Correlation and Intent

 

Add to 1.2.3 the following Subparagraph 1.2.3.1:

 

1.2.3.1               In the case of overlapping or conflicting requirements,
the most stringent (generally most costly) applies and will be enforced, unless
more detailed language written directly into Contract Documents clearly
indicates that a less stringent requirement is acceptable.  Refer uncertainties
to Architect and/or Construction Manager for decision before proceeding.

 

Add to 1.2 the following Subparagraphs 1.2.4, 1.2.5, 1.2.6 and 1.2.6.1:

 

1.2.4                        General Requirements: Sections of Division 1 –
General Requirements, govern the execution of all Sections of the
Specifications.  All Sections are subject to the administrative and procedural
requirements as specified in Division 1 as well as the broader requirements of
the General Conditions of the Contract.

 

1.2.5                        Minimum Requirements: Indicated requirements are
for a specific minimum acceptable level of quality, as recognized in the
industry.  Actual work must comply (within specified tolerances), or may exceed
minimums within reasonable limits.  Refer uncertainties to Architect and/or
Construction Manager before proceeding.

 

1.2.6                        Abbreviations, Plural Words: Abbreviations, where
not defined in Contract Documents, will be interpreted to mean the normal
construction industry terminology, determined by recognized grammatical rules,
by the Architect and/or Construction Manager.  Plural words will be interpreted
as singular, and singular

 

2

--------------------------------------------------------------------------------


 

words will be interpreted as plural where applicable for context of Contract
Documents.

 

1.2.6.1               Where abbreviations or acronyms are used in Contract
Documents, they mean the well recognized name of entity in building construction
industry; refer uncertainties to Architect and/or Construction Manager before
proceeding, or consult Encyclopedia of Associations by Gale Research Co.

 

ARTICLE 2; OWNER

 

2.1                       Definition

 

2.1.1                        Add the following to Paragraph 2.1.1: The Owner
shall be defined as Wheeling Island Gaming, Inc., One South Stone Street,
Wheeling, West Virginia 26003.

 

2.2                                 Information and Services Required of the
Owner.

 

2.2.2                        Add the following clause to subparagraph 2.2.2:
“2.2.2.1 Data concerning site, size, access to site, staging and storing,
present obstructions on or near the site, conditions of existing adjacent
structures, locations and depths of sewers.  Conduits or pipes, gas lines,
position of sidewalks, curbs and pavements, and other data concerning site
conditions, has been obtained from sources Owner believes reliable.  Accuracy of
such data, however, is not guaranteed and is furnished solely for accommodation
of Contractor.  Use of such data is made at Contractor’s sole risk and expense.”

 

ARTICLE 3; CONTRACTOR

 

3.3                                 Supervision and Construction Procedures

 

3.3.1                        Add the following to the end of Paragraph 3.3.1:
“Each Contractor agrees that it will be solely responsible for the organization,
supervision, safety practices and equipment employed in executing its work for
the Project.  Each Contractor therefore agrees that it shall defend and hold the
Owner, Construction Manager and Architect/Engineer harmless from any claim
including all attorney’s fees asserted by any of Contractor’s agents or
employees and will pay any defense cost of the Owner, Construction Manager or
Architect/Engineer, if a suit is brought against them.”

 

3

--------------------------------------------------------------------------------


 

3.3.4                        Add the following Paragraph 3.3.4: “The Contractor
shall ensure that the Contractors’ employees and subcontractors, and their
agents and employees, conform to project requirements for proper conduct, safety
practices, labor harmony and protection of the Owner’s property.”

 

3.4                       Labor and Materials

 

Add to 3.4 the following Subparagraphs 3.4.4, 3.4.5, 3.4.6, 3.4.7, 3.4.8, 3.4.9,
3.4.10, 3.4.10.1, 3.4.10.2, 3.4.10.3 & 3.4.10.4:

 

3.4.4                        Contractors shall not employ men, means, materials,
or equipments that may cause strikes, work stoppages, or any disturbances by
workmen employed by the Contractor, or other Contractors or Subcontractors, on
or in connection with the work of the project, or the location thereof. 
Contractors agree that all disputes regarding jurisdiction of trades shall be
adjusted in accordance with any plan for the settlement of jurisdictional
disputes that may be in effect either nationally or in the locality in which the
work is being done and that it shall be bound and abide by all such adjustments
and settlements of jurisdictional disputes, provided that the provisions of this
article shall not be in violation of or in conflict with any provisions of law
applicable to the settlement of such disputes.

 

3.4.5                        Contractors shall make every reasonable effort to
avoid labor disputes and to insulate the Owner, Construction Manager and other
Contractors from the effects of labor disputes should any arise.

 

3.4.6                        Add the following Paragraph 3.4.6: “Contractors
shall be advised the Owner is signatory to a Project Labor Agreement.  A copy of
that agreement is attached to the Prime Contract.

 

3.4.7                        Add the following Paragraph 3.4.7: “Not later than
10 days from the Contract date, the Contractor shall provide a list showing the
name of the manufacturer’s proposed to be used for each of the products
identified in the Specifications and, where applicable, the name of the
installing Subcontractor:”

 

3.4.8                        Add the following Paragraph 3.4.8: “The
Construction Manager will promptly reply in writing to the Contractor stating
whether the Owner or the Construction Manager, after due investigation, has
reasonable objection to any such proposal.  If adequate data on any proposed
manufacturer or installer is not available, the Construction Manager may state
that action will be deferred until the Contractor provide further data.  Failure
of the Owner or the Architect to promptly advise the Construction Manager of any
reasonable objection or failure shall constitute notice of no reasonable
objection. Failure to object to a manufacturer shall not constitute a waiver of
any of the requirements of the Contract Documents, and all products furnished by
the listed manufacturer must conform to such requirements.”

 

4

--------------------------------------------------------------------------------


 

3.4.9                        Add the following Paragraph 3.4.9: “After the
Contract has been executed, the Owner, the Architect and the Construction
Manager will consider a formal request for the substitution of products in place
of those specified only under the conditions set forth in the General
Requirements, Division 1.”

 

3.4.10                  Add the following Paragraph 3.4.10: “By making requests
for substitutions based on Subparagraph 3.4.8 above, the Contractor.”

 

3.4.10.1         Add the following Subparagraph 3.4.10.1: “represents that the
Contractor has personally investigated the proposed substitute product and
determined that it is equal or superior in all respects to that specified;”

 

3.4.10.2         Add the following Subparagraph 3.4.10.2: “represents that the
Contract will provide the same warranty for the substitution that the Contractor
would for that specified;”

 

3.4.10.3         Add the following Subparagraph 3.4.10.3: “certified that the
cost date presented is complete and includes all related costs under this
Contract except the Architect's redesign costs, and waives all claims for
additional costs related to the substitution which subsequently become apparent,
and”

 

3.4.10.4         Add the following Subparagraph 3.4.10.4: “shall coordinate the
installation of the accepted substitution, making such changes as may be
required for the work to be complete in all respects.”

 

3.7                       Permits, Fees and Notices

 

3.7                                 Delete Paragraph 3.7.1 in its entirety and
substitute the following:

 

“3.7.1 The Construction Manager will obtain required building permits.  This
action will not relieve any Contractor from other fees and permit requirements.

 

Other trade permits, required by the City of Wheeling, West Virginia, will be
the responsibility of the respective Contractors.

 

5

--------------------------------------------------------------------------------


 

Each Contractor, in securing other permits for construction or any other aspect
of the work associated with this project which requires a permit,
notwithstanding language in the agreement, shall at his own cost and expense,
make the necessary arrangements to complete, file and have sealed by a
Professional Engineer licensed in the jurisdiction, any and all preliminary
affidavits of certification that may be required by the governing agency or
agencies having jurisdiction for issuing permits for construction for this
project, prior to stating construction.”

 

3.7.6              Add the following Subparagraph:

 

“3.7.6 Each Contractor shall secure approval of and comply with requirements of
all authorities and deliver certificates of approval to the Architect, and shall
prepare all documents, including Drawings, necessary to secure approval.”

 

3.7.7              Add the following Subparagraph:

 

“3.7.7 In the event any violations are placed upon the premises by the public
authority as a result of the Contractor’s fault, in connection with the work,
said Contractor shall be solely responsible therefore and shall bear all costs
attributable thereto.”

 

3.9                       Superintendent

 

3.9.2              Add the following of the end of Paragraph:

 

“3.9.2 The Contractor’s site representative(s) shall be satisfactory to CM and
Owner, based upon credentials to be submitted by Contractor, and such
representatives shall be changed only with consent of/CM and Owner.  If, for any
reason, Contractor’s representatives and unsatisfactory, and upon request of /CM
or Owner, other qualified representatives shall be substituted.”

 

3.10                 Contractors Construction Schedules

 

3.10.3                  After the word “schedules”, delete the Period (.) and
insert “, but shall not exceed the time limits under the Contract Documents.”

 

3.17                 Royalties, Patents and Copyrights

 

3.17.1                  Add the following to the end of subparagraph 3.17.1:

 

“...In the event of legal action arising out of such infringement for which the
Contractor is responsible and which action has the effect of stopping the work,
the CM or Owner may require the Contractor to substitute other products of like
kinds as will makes it possible to pursue and complete the work.  Costs and
expenses caused thereby shall be borne by Contractor”.

 

6

--------------------------------------------------------------------------------


 

3.18                 Indemnification:

 

Add the following to the end of Paragraph 3.18.1:

 

“3.18.1 In addition to the obligations of the Contractor set forth in paragraph
3.18.1, to the fullest extent permitted by laws and regulations, and Contractor
shall indemnify and hold harmless Owner, Construction Manager, agents and
employees for all claims, damages, losses and expenses, direct, indirect or
consequential (including but not limited to fees and charges of engineers,
architects, attorneys and other professionals and court and mediation costs)
arising out of, or resulting from, the act or omissions of the Subcontractors,
Suppliers and other persons and organizations performing or furnishing any of
the work under a direct or indirect contract with Contractor.”

 

Add the following new Subparagraphs 3.18.3 and 3.18.4

 

“3.18.3 Unless otherwise stated in the Agreement, each Contractor shall, before
commencing work, take out and pay for such insurance as may be required to
complete with the indemnification and hold harmless provisions outlined under
Articles 3.18.1 and 3.18.2. Such insurance shall be with such companies as may
be satisfactory to the Owner and Architect.  Insurance shall be so written as to
prevent cancellation without at least 30 days written notice to Owner, Architect
and Construction Manager.”

 

“3.18.4 A certificate of the required insurance naming the Architect, Engineer,,
Owner, Construction manager, Consultants or any such other professional parties
shall be submitted prior to start of work.  Said insurance shall be maintained
through the entire project life.”

 

ARTICLE 4; ADMINISTRATION OF THE CONTRACT

 

4.2                       Architect’s Administration of the Contract

 

Add to 4.2.7 the following Clause 4.2.7.1:

 

4.2.7.1               In general, allow 15 calendar days for Architect review of
submittals.  Review time begins on the day that the Architect actually receives
and submittals and does not includes mailing times.  The Architect reserves the
right to require longer review times for major items and for large volumes of
submittals.

 

ARTICLE 7; CHANGES IN THE WORK

 

7.3                       Construction Change Directives

 

7

--------------------------------------------------------------------------------


 

“The allowance for overhead and profit for all changes in the work shall be
calculated based on the following:

 

For work performed by a Contractor’s or Subcontractor’s own forces, the
Contractor or Subcontractor shall add 10% for overhead and profit.  For work
performed by a Subcontractor, the Prime Contractor shall add 5% for overhead and
profit to the total value of the Subcontractor’s price.  The allowance for
overhead and profit shall include supervision, field office and general
expenses, overhead and profit.”

 

ARTICLE 8; TIME

 

8.1                       Definitions

 

Add the following clause to Subparagraph 8.1.3:

 

8.1.3.1               “Pursuant to Subparagraph 8.1.3: as supplemented
hereinafter as between the Owner and the Contractor: as to all acts or failures
to act occurring prior to the relevant Date of Substantial Completion, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any event and all events not later
than the date of issuance of the final Certificate of Payment.”

 

ARTICLE 9; PAYMENTS AND COMPLETION

 

9.3                       Applications for Payment

 

9.3.1                        Add the following to the end of Article 9.3.1:
Until final completion, the Owner shall pay 90% of the amount due to the
Contractor on account of each progress payment, less an amount necessary to
satisfy any claims, liens or judgments against Contractor which have not been
suitably discharged.

 

9.6                       Progress Payments

 

Change Paragraph 9.6.1 to read as follows:

 

9.6.1                        After the Architect has signed a Project
Certificate for Payment, the Owner shall make payment in the following manner:

 

The Owner shall make payment to CM within 30 days following receipt of the
Certificate for Payment.  Payment by CM to the Contractors will be made within
10 days of such receipt from Owner.

 

Add the following to the end of Paragraph 9.6.2:

 

8

--------------------------------------------------------------------------------


 

9.6.2                        To the extent permitted by West Virginia law,
Contractors shall include pay when paid language in their subcontracts
establishing the subcontractors shall not be entitled to payments until payment
has been received by the CM from the Owner

 

ARTICLE 10; PROTECTION OF PERSON AND PROPERTY

 

10.1                 Safety Precautions and Programs

 

10.1.1.1                                     Add Subparagraph 10.1.1.1:

 

“10.1.1.1 If so directed by the Construction Manager, the Contractor shall
immediately correct any unsafe conditions and shall implement continued
correctional measures to the unsafe conditions identified by the Construction
Manager.”

 

10.3                 Hazardous Materials

 

10.3.4        Add the following Subparagraphs 10.3.4 and 10.3.5:

 

“10.3.4 The Contractor, when providing, using, storing, delivering or disposing
of any toxic, hazardous or potentially dangerous materials, shall advise the
Owner and CM in writing of the condition of such hazardous materials in advance
of conducting any work and is responsible for protecting their own employees,
the Owner, and CM and all agents from the hazards associated with such
materials.  The contractor shall furnish written directions, precautions, or
training, provided or made available from the supplier of the materials, or
other acceptable source, for use by all persons who may be subject to the
hazard.  The Contractors shall comply with all applicable regulations and laws. 
The Contractor shall dispose of any hazardous or toxic substances in accordance
with all applicable regulations or laws, including E.P.A and D.O.T., and shall
provide the Owner and CM with the appropriate generator E.P.A. number.  The
Contractor shall perform all required procedures necessary to insure that there
will be no discharge, spillage, uncontrolled loss, seepage, or filtration of any
hazardous or toxic waste on the site caused by their operations.  Contractor is
responsible for any and all costs and liabilities associated with the clean-up
of any such spillage etc., or as required by regulating authorities having
jurisdiction, and holds the /CM Owner and its agents, harmless against any
current or future liabilities resulting from such incidents.”

 

“10.3.5 All material and equipment furnished under the Contract shall be free of
asbestos and polychlorinated biphenyl (PBC).  Any materials or equipments
containing these hazardous materials shall be considered effective and shall be
removed by the Contractor at their own expense.”

 

9

--------------------------------------------------------------------------------


 

ARTICLE 11; INSURANCE AND BONDS

 

11.1                 Contractors Liability Insurance

 

11.1.2        Add the following Subparagraphs 11.1.2.1, 11.1.2.2 and 11.1.2.3 to
11.1.2:

 

11.1.2.1         It is understood and agreed that the insurance coverage and
limits, required below, shall not limit the extent of the Contractor’s
responsibilities and liability specified within the Contract Documents or by
law.

 

11.1.2.2         The insurance required by Subparagraph 11.1.1 shall be written
for not less than the following or greater if required by law.

 

(1)

 

Worker’s Compensation and Employer’s Liability Insurance

 

As required by Statute.  No exclusions for partners, proprietors or executive
officers.

(2)

 

Comprehensive Automobile Liability (including owned, non-owned, leased and hired
automobiles)

 

Limit not less than $2 million combined single limit for bodily injury or
property damage.

(3)

 

Commercial General Liability:
Insurance for liability due to personal injury, bodily injury or property damage
sustained or alleged to have been sustained by any person with the following
limits:

 

 

 

 

 

 

 

 

 

(a) General Aggregate

 

$66,000,000

 

 

 

 

 

 

 

(b) Products and Completed Operations and Aggregate

 

$2,000,000

 

 

 

 

 

 

 

(c) Personal and Advertising Injury

 

$2,000,000

 

 

 

 

 

 

 

(d) Each Occurrence

 

$2,000,000

 

 

 

 

 

 

 

All coverage shall be on an Occurrence Form.  Claims-made coverage is not
acceptable.  General Aggregate limit to apply separately to each project (per
project aggregate endorsements).

 

 

 

 

 

(4)

 

Umbrella Liability

 

$5,000,000 each occurrence and aggregate.

 

10

--------------------------------------------------------------------------------


 

11.1.2.3         In addition to the above coverage’s, Contractors performing
asbestos abatement, lead abatement and/or other environmental work shall provide
Pollution Liability Insurance to cover their operations with a limit of
$2,000,000 per occurrence and aggregate coverage.

 

11.1.3        Add the following clause 11.1.3.1:

 

11.1.3.1         “All policies shall name Owner and also name Louis P. 
Ciminelli Construction Co., Inc. and the Architect/Engineer and their
consultants as Additional Insured (Form B) and providing that such insurance is
Primary insurance as respects the interest of the /Owner and the Construction
Manager and that any other insurance maintained by the Owner and/or Construction
Manager in excess.”

 

11.4                 Property Insurance

 

11.4.1                  First line, delete the word “Contractor” and substitute
“Construction Manager”.

 

11.4.2.1         Add the following sentence to Subparagraph 11.4.2.1:

 

“The property insurance is written with a deductible of $25,000 and each
Contractor is responsible to pay costs not covered because of such deductible.”

 

11.5                 Performance Bond and Payment Bond

 

11.5.1        Add the following to the end of Paragraph 11.5.1:

 

“Each Contractor shall provide a 100% Performance Bond and a 100% Labor and
Material Payment Bond on Forma A312.  The total cost of such bonds shall be
included in the Contract price.  Bonds are to be issued as Dual Obligee Bonds,
naming Wheeling Island Gaming, Inc. and Louis P. Ciminelli Construction Co.,
Inc. as Obligees.”

 

ARTICLE 12; UNCOVERING AND CORRECTION OF WORK

 

12.2.2.2                                     Add the following to the end of
Paragraph 12.2.2.2:

 

“12.2.22 Contractors’ warranties shall commence on the date of final completion
and acceptance of the Project in Prime Contract.  In the event that systems
and/or equipment are started and operated, or areas and materials on the Project
are utilized prior to the date of final completion of the Project, the warranty
for said items shall be appropriately extended at no additional costs to the
owner, in order that the specified duration of the warranty will be in full
force and effect upon completion of the Project.”

 

11

--------------------------------------------------------------------------------


 

ARTICLE 13; MISCELLANEOUS PROVISIONS

 

13.5                 Tests and Inspections

 

Add to 13.5 the following Subparagraph 13.5.7:

 

13.5.7                  “Provide for Tests and Inspections under the provisions
of the General Requirements (Division 1 of the Specifications).”

 

ARTICLE 14; TERMINATION OF SUSPENSION OF THE CONTRACT

 

14.1.3                  After the word “profit”, insert a period (.) and delete
the remainder of the sentence.

 

END OF DOCUMENT

 

12

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

OWNER:                                   Wheeling Island Gaming, Inc., One South
Stone Street, Wheeling, WV 26003

 

CONSTRUCTION MANAGER:

Louis P.  Ciminelli Construction Company, Inc.

 

The Cyclorama Building, Buffalo, NY 14202

 

PROJECT: The “Project” consists of the construction of an approximately 279,100
square ft. conventionally constructed facility as is more fully set forth in the
agreement between Construction Manager and Owner, AIA Document A121/CMc 1991
Edition - Electronic Format dated September 1, 2001 (the “Prime Contract”), with
General Conditions of the Contract for Construction, annexed thereto and made a
part thereof, being AIA Document A201-1997 - Electronic Format, as amended (the
“General Conditions”), which will house a casino, gaming facility, entertainment
center, covered parking facility and hotel, located at One South Stone Street,
Wheeling, West Virginia.  Included in the Project are all costs associated with
development of the site, and acquisition and installation of all steel, masonry,
carpentry, electrical, plumbing and HVAC work, together with the costs
associated with the acquisition and installation of all improvements to complete
the Project, including but not limited to, developing the casino theme.

 

SUBCONTRACT:                             The attached contract between the Owner
and other party to the attached contract (“Subcontractor”), for the construction
and/or supply of labor and/or materials for some or all of the Project.

 

DATE:                                          

 

IN CONSIDRATION of the agreements contained herein, and other good and valuable
consideration exchanged between Owner and Construction Manager, the receipt and
sufficiency thereof being hereby acknowledged, it is agreed as follows:

 

1.                             Assignment. Owner hereby assigns all of its
rights and obligations under the Subcontract to Construction Manager such that
Subcontractor is now deemed to have performed all of its duties and obligations
under the Subcontract for Construction Manager in furtherance of Construction
Manager’s duties and obligations to Owner to complete the Project pursuant to
the Prime Contract as supplemented by the General Conditions.

 

2.                             Assumption. Construction Manager hereby assumes
all of Owner’s obligations and duties under the Subcontract as if Construction
Manager were the original signatory thereto, subject, however, to the provisions
of the Prime Contract as supplemented by the General Conditions.

 

IN WITNESS WHEREOF, this Agreement has been executed effective the day and year
first above written.

 

Wheeling Island Gaming, Inc., Owner

 

Louis P. Ciminelli Construction Company, Inc.,
Construction Manager

By

 

By

 

 

 

 

ATTACHMENT III

 

--------------------------------------------------------------------------------


 

 

Upper Ohio Valley Building
and Construction Trades Council

[Upper Ohio Valley Building
and Construction Trades Council LOGO]

President: Bill Dean
Secy-Treas: Gary Kosky
Vice-Pres: Tom Gray

304-232-2660
304-232-2540
304-243-7000

329 North 4th Street
Steubenville, Ohio 43952
740-283-1429
Fax 304-232-7241

 

[SEAL]

 

August 22, 2001

 

Mr. Gary Bichler President & COO
Louis P. Ciminelli Constr. Co. Inc.
369 Franklin St.
Buffalo, NY. 142020-1790

 

RE: Wheeling Downs Gaming Complex, Phase II

 

Dear Mr. Bichler:

 

I want to thank you on behalf of the Upper Ohio Valley Building Trades Council
for the brief overview of the proposed phase II expansion at the Wheeling Downs
Gaming Complex.  The Council is looking forward too working with Louis P.
Ciminelli Constr. Co. Inc. in making this dream of Delaware North Companies a
reality.  All affiliated Locals, except Plumbers Local #83 and Elevator
Constructors Local #6, have signed the Project Labor Agreement and agree to work
on the Phase II expansion under the terms and conditions of the agreement for
the duration of the project or until the expiration date of December 31, 2002,
whichever comes first.

 

If you have any questions or concerns please call.

 

 

Sincerely

 

/s/ Gary Kosky

 

Gary Kosky
Secretary/Treasurer
Upper Ohio Valley Building Trades Council

 

cc:

Roy Olsen, Delaware North Companies
Scott Cooper, Wheeling Downs
Tom Cerra, O.V.C.E.C.
File

 

ATTACHMENT IV

 

--------------------------------------------------------------------------------


 

WHEELING DOWNS GAMING COMPLEX

Wheeling, West Virginia

 

Project Labor Agreement

 

The Owner will require the Construction Manager [Louis P. Ciminelli Construction
Co., Inc.] to use only Trade Contractors who are signatory to the Trades
Council’s current collective bargaining agreements (“Agreements”) for the
on-site construction of the Project.  This commitment will apply to all trades
performing work on the Project, except for landscaping work and any specialty
work that will be performed by other separate contractors under direct contract
to the Owner, such as delivery, handling and installation of furniture, fixtures
and equipment which includes, but is not limited to, gaming and security
equipment, telephone and computer/date, equipment, food service and bar
equipment and specialty stage and lighting equipment.  As agreed, these items
are excluded to the extent they involve sensitive security matters and
specialty, theme-related or proprietary systems work.

 

In consideration for this commitment by the Owner, the Trades Council and its
member unions agree to the following:

 

1.               There will be no strike or picketing whatsoever by the Trades
Council, its member unions or their members for the duration of the Project.

 

2.               The wage rates stipulated for journeyman in each and every
current and/or future Agreements will be reduced by ten (10) percent.  This 10%
wage reduction will stay in force for the duration of the Project or until
December 31, 2002, whichever comes first.

 

3.               If work on the Project is to be suspended, all Trade
Contractors shall be responsible for providing workers employed by them with
actual notice of the work suspension.  If a worker does not receive actual
notice of the work suspension prior to arriving at the Project, the workers
shall receive one hour of show-up time.  If work is suspended after worker has
commenced a shift on the Project, workers shall be paid for all time actually
spent on the shift.

 

4.               The Trade Contractors and/or Construction Manager may schedule
four (4) ten (10) hour shifts during the work week, using Friday as a voluntary
make-up day because of inclement weather only, Saturday will be paid
time-and-a-half, and all Sunday work shall be paid double-time.  The Trade
Contractors and/or Construction Manager may schedule five (5) eight (8) hour
shifts during the work week, using Saturday as a voluntary make-up day because
of inclement weather only, and all Sunday work be paid double-time.

 

5.               The apprenticeship ratio in Agreements will be increased to
allow for additional apprentices at the Trade Contractors’ discretion.

 

--------------------------------------------------------------------------------


 

6.               Shift differentials will be eliminated in all Agreements.

 

In order to construct the Project, the Owner requires assurances that value
pricing will be obtained through competitive bidding.  The Construction Manager
shall be required to obtain, in a timely fashion, a minimum of three bona fide
bids from Trade Contractors who are signatory to the Agreements for each segment
of work that is bid as a separate bid package, and, the amount of submitted
bid(s) for each segment of work must be considered acceptable by the
Construction Manager and the Owner.  If the Construction Manager experiences a
lack of bona fide bids or unacceptable pricing, the Trade Council and its member
unions will cooperate with the Construction Manager and the Owner in an effort
to obtain additional bids from competent Trade Contractors and/or reduced bids
from Trade Contractors who have already tendered bids by taking various steps
that might include such measures as making further contractual modifications in
the Agreements and/or allowing Trade Contractors to become signatory to
collective bargaining agreements on a single project basis.

 

The terms established in this agreement shall be incorporated by reference in
the agreement between Owner and Construction Manager, such that Construction
Manager will be bound to the Owner in accordance with this agreement. 
Similarly, the bids and subcontracts on the Project will necessarily refer to,
and incorporate, the requirements of this agreement.

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

 

DEED

 

THIS DEED, made this 18th day of April, 2000, by and between THE OHIO COUNTY
COMMISSION, Ohio County, West Virginia, party of the first part, and WHEELING
DOWNS RACING ASSOCIATION, INC., a West Virginia corporation, with its principal
office and place of business in Wheeling, Ohio County, West Virginia, party of
the second part.

 

WITNESSETH: That for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the party of the first part hereby grants and conveys to the party
of the second part, with covenant of special warranty, the following described
parcels of real estate, together with all improvements situate thereon and
appurtenances thereunto belonging, situate in the City of Wheeling, County of
Ohio, State of West Virginia, that is to say:

 

A parcel of land situate in Wheeling-Madison District, City of Wheeling, Ohio
County, West Virginia, the boundaries of which are the exterior wall lines and
exterior stairs of a Clubhouse Addition to the Graridstand of Wheeling Downs
Racing Association, being more particularly described as follows

 

Beginning at the easternmost corner of the exterior block wall of said Clubhouse
Addition, said corner was found to bear S. 25° 14’07” W., 888.95 feet from a
cross (+) In a concrete sidewalk and found in the westerly line of South Penn
Street, Said cross (+) was found to bear N. 06° 35’W., 454.20 feet along the
westerly line of South Penn Street, from its intersection with the southerly
line of Stone Street. Said cross (+) was also found to bear S. 69° 49’08” E.,
877.81 feet from a 1” pipe found at the intersection of the westerly line of
Lane N and the northerly property line of Wheeling Downs Racing Association,
Inc. (Deed Book 434, at page 371).

 

Thence from said point of beginning and with the exterior wall lines and the
perimeters of exterior concrete stairs, the following twenty-four (24) courses:

 

(01)                                    S. 30° 31’ 43” W., 36.00 feet;

(02)                                    S. 59° 28’ 17” E., 9.65 feet;

(03)                                    S. 30° 31’ 43” W., 7.87 feet;

(04)                                    N. 59° 28’ 17” W., 9.65 feet;

(05)                                    S. 30° 31’ 43” W., 28.38 feet;

(06)                                    S. 59° 28’ 17” E., 8.72 feet;

(07)                                    S. 30° 31’ 43” W., 7.65 feet;

(08)                                    N. 59° 28’ 17” W., 8.72 feet;

(09)                                    S. 30° 31’ 43” W., 52.70 feet;

(10)                                    S 59° 28’ 17” E., 5.90 feet;

(11)                                    S. 30° 31’ 43” W., 7.76 feet;

(12)                                    N. 59° 28’ 17” W., 5.90 feet;

(13)                                    S. 30° 31’ 43” W., 18.28 feet;

(14)                                    N. 59° 28’ 17” W., 4.01 feet;

(15)                                    S. 32° 00’ 55” E., 4.65 feet;

(16)                                    N. 75° 10’ 01” W., 96.49 feet;

(17)                                    N. 15° 08’ 09” E., 112.00 feet;

 

ATTACHMENT V

 

--------------------------------------------------------------------------------


 

(18)                                    S. 75° 37’ 33” E., 0.80 feet;

(19)                                    N. 15° 40’ 09” E., 73.11 feet;

(20)                                    S. 74° 35’ 03” E., 23.88 feet;

(21)                                    S. 15° 41’ 45” W., 73.03 feet;

(22)                                    S. 78° 37’ 33” E., 1.04 feet;

(23)                                    N. 30° 28’ 48” E., 73.99 feet; and

(24)                            S. 59° 28’ 08” E., 101.07 feet to the point of
beginning containing 20,893.77 square feet, more or less, as surveyed in June of
1981 by Michael T. Stahl, WV LLS #613.

 

Being the same property conveyed by Wheeling Downs Racing Association, a West
Virginia corporation, to the Ohio County Commission, Ohio County, West Virginia,
by Deed dated June 17, 1981, and recorded in the Office of the Clerk of County
Commission of Ohio County, West Virginia, in Deed Book 502, at Page 146.

 

IN WITNESS WHEREOF, the party of the first part has caused these presents to be
signed, and its seal to be hereto affixed and attested, by authority duly given,
as of the date aforesaid,

 

 

THE OHIO COUNTY COMMISSION

 

 

 

By

/s/ David J. Sims

 

 

 

 

Its

President

 

ATTEST:

 

 

 

/s/ [ILLEGIBLE]

 

Title:

Administrator

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF OHIO, To-wit:

 

The foregoing instruments was acknowledged before me this 18th day of April
2000, by David J. Sims of The Ohio County Commission, Ohio County, West
Virginia, on behalf of said Commission.

 

 

/s/ Sara J. Bowman

 

Notary Public

 

My Commission Expires:

March 25, 2007

 

 

2

--------------------------------------------------------------------------------


 

Liquidity and Capital Resources

 

As of December 31, 2001, we had cash and cash equivalents of $9.9 million.  Our
principal source of liquidity during the year ended December 31, 2001 consisted
of cash from operating activities and the proceeds from the Offering.  As of
December 31, 2000, we had cash and cash equivalents of $5.0 million.  Our
principal source of liquidity during the year ended December 31, 2000 consisted
of borrowings under our original revolving credit facility which was repaid upon
the closing of the Offering, Cash provided by operating activities was $12.2
million for the year ended December 31, 2001 as compared to $0.5 million for the
year ended December 31, 2000.  The $11,7 million increase was due primarily to
the timing of payments of management fees to shareholders as well as the impact
of higher net income and non-cash depreciation for the year ended December 31,
2001.

 

Cash used in investing activities for the years ended December 31, 2001 and 2000
was $111.8 million and $17.1 million, respectively.  The $94.7 million increase
in cash used for investing activities was due to the $105.0 million stock
purchase transaction consummated on December 19,2001 offset partially by a $10.3
million decrease in capital expenditures due to the capital expenditures made in
2000 for the Island Room expansion.

 

Cash provided by financing activities for the year ended December 31, 2001 and
December 31, 2000 was $104.5 million and $14.2 million, respectively.  The $90.3
million increase in cash provided by financing activities was due primarily to
the $125.0 million in proceeds from the Offering offset partially by the June
30, 2000 closing of our original revolving credit facility.  At the time of the
closing of the original revolving credit facility, we borrowed $16.5 million
which was reduced to $14.5 million by December 31, 2000. During 2001, we made
further repayments of $2.5 million against the original revolving credit
facility reducing the balance to $12.0 million. We repaid the remaining $12.0
million balance of the original revolving credit facility from a portion of the
net proceeds from the Offering. The increase in cash provided by financing
activities was offset further by $5.9 million in debt issuance costs relating to
the Offering and the new $40.0 million revolving credit facility.  We had no
debt outstanding during the fiscal year ended December 31, 1999.

 

We used part of the proceeds from the Offering to purchase all of the shares of
our common stock owned by WHX Entertainment Corp. Of the $105.0 million total
consideration paid for the repurchase, $90.0 million is attributable to the
purchase price for the shares and $150.0 million is attributable to a
non-compete agreement entered into WHX.  As a result of the stock purchase, the
management services agreements with WHX and Sportsystems Corporation terminated
and we no longer incur management and administrative services fee expenses under
such agreements.  We have entered into an administrative services agreement with
Sportsystems and Delaware North, which became effective upon the closing of the
Offering. Pursuant to this administrative services agreement, Sportsystems
receives an annual administrative services fee that is equal to the greater of
1.5% of preceding year total operating revenues or $1.2 million for certain
administrative support services provided to us by Sportsystems and Delaware
North.  In addition, at the closing of the Offering we paid a one-time advisory
fee of $1.3 million to Delaware North, pursuant to an advisory services
agreement, for advisory services provided in connection with the negotiation,
structuring and financing of the stock purchase transaction.

 

Simultaneously with the consummation of the Offering, we entered into a new
revolving credit facility.  The total commitment under the new revolving credit
facility is $40.0 million.  As of the date of this prospectus, we have
approximately $37.3 million available to be drawn down under the new revolving
credit facility, non of which has been drawn down.  The stated maturity date of
the new revolving credit facility, none of which has been drawn down.  The
stated maturity date of the new revolving credit  facility is five years from
the closing, and commencing on December 31, 2003, the commitment will be reduced
by $2.5 million at the end of each quarter until the commitment is reduced to
$20.0 million.  The new revolving credit facility is secured by all of our
assets, including a first mortgage on our property, and is guaranteed by our
wholly owned subsidiaries.  See the section “Description of Certain
Indebtedness.”

 

ATTACHMENT VI

 

--------------------------------------------------------------------------------


 

WHEELING DOWNS GAMING CENTER

OWNER BUDGETED ITEMS

7/17/02

 

 

 

 

 

 

 

BUDGET AS OF:

 

#

 

ITEM

 

OWNER

 

8/20/01

 

9/10/01

 

10/28/01

 

11/28/01

 

3/13/02

 

1

 

Artwork

 

SC

 

25,000

 

25,000

 

25,000

 

25,000

 

25,000

 

2

 

Banquet/Meeting Rooms

 

RO

 

300,000

 

150,000

 

150,000

 

100,000

 

100,000

 

3

 

Bar Equipment

 

MS

 

120,000

 

120,000

 

120,000

 

100,000

 

119,950

 

4

 

Bar Furniture

 

MS

 

75,000

 

125,000

 

125,000

 

100,000

 

31,700

 

5

 

Bar Smallwares

 

MS

 

10,000

 

10,000

 

10,000

 

10,000

 

10,000

 

6

 

Bus Lobby Furniture

 

RO

 

 

 

 

 

 

 

 

 

10,000

 

7

 

Cage Equipment

 

SC

 

130,750

 

130,750

 

130,750

 

130,750

 

130,750

 

8

 

Conference Rooms

 

RO

 

35,000

 

35,000

 

35,000

 

0

 

0

 

9

 

Drapes, Linens, etc.

 

RO

 

 

 

 

 

 

 

 

 

151,000

 

10

 

Exercise Equipment

 

RO

 

 

 

25,000

 

25,000

 

0

 

25,000

 

11

 

Foodservice Equipment

 

MS

 

656,790

 

656,790

 

656,790

 

425,000

 

700,195

 

12

 

Foodservice Furniture

 

MS

 

143,750

 

143,750

 

143,750

 

100,000

 

110,350

 

13

 

Foodservice Installation

 

RO

 

216,831

 

218,831

 

218,831

 

125,000

 

164,000

 

14

 

Foodservice Smallwares

 

MS

 

150,000

 

150,000

 

150,000

 

100,000

 

100,000

 

15

 

Freight

 

MS

 

101,188

 

51,188

 

51,188

 

30,000

 

In Each Item

 

16

 

Hotel Equipment

 

RO

 

 

 

 

 

 

 

 

 

 

 

17

 

Hotel Furniture

 

MS

 

1,196,800

 

1,048,800

 

1,048,800

 

1,046,800

 

397,640

 

18

 

Hotel Furniture Installation

 

RO

 

 

 

 

 

 

 

 

 

105,700

 

19

 

Hotel Smallwares

 

MS

 

In Furniture

 

In Furniture

 

In Furniture

 

In Furniture

 

In Furniture

 

20

 

Housekeeping Equipment

 

SC

 

15,000

 

15,000

 

15,000

 

15,000

 

15,000

 

21

 

IT systems

 

WC

 

2,126,890

 

1,126,890

 

1,452,122

 

1,052,122

 

1,241,200

 

22

 

Man lift

 

RO

 

15,000

 

16,000

 

16,000

 

16,000

 

16,000

 

23

 

Misc. Gaming Equipment

 

SC

 

200,000

 

2,00,000

 

200,000

 

100,000

 

100,000

 

24

 

Office Equipment

 

RO

 

89,445

 

89,445

 

88,770

 

68,770

 

72,184

 

25

 

Office Furniture

 

RO

 

188,000

 

178,700

 

178,700

 

53,700

 

173,800

 

26

 

POS System

 

WC

 

166,827

 

125,827

 

125,727

 

125,727

 

134,527

 

27

 

Public Address/Sound System

 

RO

 

93,376

 

93,376

 

93,376

 

93,376

 

93,378

 

28

 

Retail Fixturing

 

RO

 

 

 

 

 

 

 

 

 

50,000

 

29

 

Satellite System Rework

 

WC

 

 

 

 

 

 

 

 

 

30,000

 

30

 

Security Systems

 

MF

 

1,974,123

 

1,500,000

 

1,500,000

 

1,100,000

 

1,292,152

 

31

 

Signage

 

SC

 

250,000

 

250,000

 

250,000

 

200,000

 

200,000

 

32

 

Slot Machines

 

SC

 

10,270,000

 

10,270,000

 

10,270,000

 

7,000,000

 

5,500,000

 

33

 

Spending through 8-20-01

 

RO

 

397,811

 

397,911

 

397,911

 

397,911

 

397,917

 

34

 

Stage Equipment

 

SC

 

 

 

 

 

 

 

 

 

300,000

 

35

 

Telephone System

 

WC

 

262,175

 

97,500

 

122,720

 

122,720

 

158,595

 

36

 

Temporary Relocations

 

SC

 

50,000

 

50,000

 

50,000

 

50,000

 

50,000

 

37

 

TV/Video Systems

 

WC

 

 

 

 

 

 

 

 

 

160,500

 

38

 

TOTAL BUDGETED ITEMS

 

 

 

$

19,260,856

 

$

17,296,758

 

$

17,626,835

 

$

12,687,876

 

$

12,188,530

 

 

ATTACHMENT VII

--------------------------------------------------------------------------------